Exhibit 10.1
Execution Version
CUSIP Number: Deal # 45865UAD4
Revolving Loans CUSIP # 45865UAE2
 
 
 
CREDIT AGREEMENT
among
INTERCONTINENTALEXCHANGE, INC.,
as Borrower,
THE LENDERS NAMED HEREIN,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
BANK OF AMERICA, N.A.,
as Syndication Agent,
and
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch,
and
Societe Generale,
as Documentation Agents
$150,000,000 Revolving Credit Facility
WACHOVIA CAPITAL MARKETS, LLC
and
BANC OF AMERICA SECURITIES LLC
Joint Lead Arrangers and Joint Book Runners
Dated as of June 27, 2008
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page        
ARTICLE I
               
 
               
DEFINITIONS
               
 
          1.1    
Defined Terms
    1     1.2    
Accounting Terms
    22     1.3    
Other Terms; Construction
    22          
 
               
ARTICLE II
               
 
               
AMOUNT AND TERMS OF THE LOANS
               
 
          2.1    
Commitments
    23     2.2    
Borrowings
    24     2.3    
Disbursements; Funding Reliance; Domicile of Loans
    27     2.4    
Evidence of Debt; Notes
    28     2.5    
Termination and Reduction of Commitments and Swingline Commitment
    29     2.6    
Mandatory Payments
    29     2.7    
Voluntary Prepayments
    29     2.8    
Interest
    30     2.9    
Fees
    32     2.10    
Interest Periods
    32     2.11    
Conversions and Continuations
    33     2.12    
Method of Payments; Computations; Apportionment of Payments
    34     2.13    
Recovery of Payments
    36     2.14    
Pro Rata Treatment
    36     2.15    
Increased Costs; Change in Circumstances; Illegality
    37     2.16    
Taxes
    39     2.17    
Compensation
    41     2.18    
Replacement of Lenders; Mitigation of Costs
    42     2.19    
Increase in Commitments
    43          
 
               
ARTICLE III
               
 
               
CONDITIONS PRECEDENT
               
 
          3.1    
Effectiveness
    43     3.2    
Conditions of All Borrowings
    45  

i



--------------------------------------------------------------------------------



 



                                       
ARTICLE IV
               
 
               
REPRESENTATIONS AND WARRANTIES
               
 
          4.1    
Corporate Organization and Power
    46     4.2    
Authorization; Enforceability
    46     4.3    
No Violation
    47     4.4    
Governmental and Third-Party Authorization; Permits
    47     4.5    
Litigation
    47     4.6    
Taxes
    47     4.7    
Subsidiaries
    48     4.8    
Full Disclosure
    48     4.9    
Margin Regulations
    48     4.10    
No Material Adverse Effect
    48     4.11    
Financial Matters
    48     4.12    
Ownership of Properties
    49     4.13    
ERISA
    50     4.14    
Environmental Matters
    50     4.15    
Compliance with Laws
    50     4.16    
Intellectual Property
    50     4.17    
Regulated Industries
    51     4.18    
Insurance
    51     4.19    
Material Contracts
    51     4.20    
[Reserved]
    51     4.21    
No Burdensome Restrictions
    51     4.22    
OFAC; Anti-Terrorism Laws
    51          
 
               
ARTICLE V
               
 
               
AFFIRMATIVE COVENANTS
               
 
          5.1    
Financial Statements
    52     5.2    
Other Business and Financial Information
    53     5.3    
Compliance with All Material Contracts
    55     5.4    
Existence; Franchises; Maintenance of Properties
    55     5.5    
Use of Proceeds
    56     5.6    
Compliance with Laws
    56     5.7    
Payment of Obligations
    56     5.8    
Insurance
    56     5.9    
Maintenance of Books and Records; Inspection
    56     5.10    
Permitted Acquisitions
    57     5.11    
Creation or Acquisition of Subsidiaries
    58     5.12    
OFAC, PATRIOT Act Compliance
    58     5.13    
Further Assurances
    58  

ii



--------------------------------------------------------------------------------



 



                                       
ARTICLE VI
               
 
               
FINANCIAL COVENANTS
               
 
          6.1    
Maximum Total Leverage Ratio
    59     6.2    
Minimum Interest Coverage Ratio
    59          
 
               
ARTICLE VII
               
 
               
NEGATIVE COVENANTS
               
 
          7.1    
Merger; Consolidation
    59     7.2    
Indebtedness
    60     7.3    
Liens
    61     7.4    
Asset Dispositions
    62     7.5    
Investments
    63     7.6    
Restricted Payments
    64     7.7    
Issuance of Stock
    65     7.8    
Transactions with Affiliates
    65     7.9    
Lines of Business
    66     7.10    
Limitation on Certain Restrictions
    66     7.11    
No Other Negative Pledges
    66     7.12    
Ownership of Subsidiaries
    67     7.13    
Fiscal Year
    67     7.14    
Accounting Changes
    67          
 
               
ARTICLE VIII
               
 
               
EVENTS OF DEFAULT
               
 
          8.1    
Events of Default
    67     8.2    
Remedies: Termination of Commitments, Acceleration, etc
    69     8.3    
Remedies: Set-Off
    70          
 
               
ARTICLE IX
               
 
               
THE ADMINISTRATIVE AGENT
               
 
          9.1    
Appointment and Authority
    70     9.2    
Rights as a Lender
    70     9.3    
Exculpatory Provisions
    71     9.4    
Reliance by Administrative Agent
    71     9.5    
Delegation of Duties
    72     9.6    
Resignation of Administrative Agent
    72     9.7    
Non-Reliance on Administrative Agent and Other Lenders
    73     9.8    
No Other Duties, Etc
    73     9.9    
Guaranty Matters
    73     9.10    
Swingline Lender
    73  

iii



--------------------------------------------------------------------------------



 



                                       
ARTICLE X
               
 
               
MISCELLANEOUS
               
 
          10.1    
Expenses; Indemnity; Damage Waiver
    73     10.2    
Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of Process
    75     10.3    
Waiver of Jury Trial
    75     10.4    
Notices; Effectiveness; Electronic Communication
    76     10.5    
Amendments, Waivers, etc
    77     10.6    
Successors and Assigns
    78     10.7    
No Waiver
    81     10.8    
Survival
    82     10.9    
Severability
    82     10.10    
Construction
    82     10.11    
Confidentiality
    82     10.12    
Counterparts; Integration; Effectiveness
    83     10.13    
Disclosure of Information
    83     10.14    
USA Patriot Act Notice
    83  

iv



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit A-1
  Form of Revolving Note
Exhibit A-2
  Form of Swingline Note
Exhibit B-1
  Form of Notice of Borrowing
Exhibit B-2
  Form of Notice of Swingline Borrowing
Exhibit B-3
  Form of Notice of Conversion/Continuation
Exhibit C
  Form of Compliance Certificate
Exhibit D
  Form of Assignment and Assumption
Exhibit E
  Form of Guaranty
Exhibit F
  Form of Financial Condition Certificate

SCHEDULES

     
Schedule 1.1(a)
  Commitments and Notice Addresses
Schedule 4.1
  Jurisdictions of Organization
Schedule 4.4
  Consents and Approvals
Schedule 4.5
  Litigation Matters
Schedule 4.7
  Subsidiaries
Schedule 4.19
  Material Contracts
Schedule 7.2
  Indebtedness
Schedule 7.3
  Liens
Schedule 7.5
  Investments
Schedule 7.8
  Transactions with Affiliates

v



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT, dated as of the 27th day of June, 2008, is made
among INTERCONTINENTALEXCHANGE, INC., a Delaware corporation (the “Borrower”),
the Lenders (as hereinafter defined), WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent for the Lenders (“Wachovia”), and BANK OF AMERICA, N.A., as
Syndication Agent for the Lenders (“BofA”).
BACKGROUND STATEMENT
     The Borrower has requested that the Lenders make available to it a
revolving credit facility in the aggregate principal amount of $150,000,000. The
Borrower will use the proceeds of these facilities as provided in Section 5.5.
The Lenders are willing to make available to the Borrower the revolving credit
facility described herein subject to and on the terms and conditions set forth
in this Agreement.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Defined Terms. For purposes of this Agreement, in addition to the terms
defined elsewhere herein, the following terms have the meanings set forth below
(such meanings to be equally applicable to the singular and plural forms
thereof):
     “Account Designation Letter” means a letter from the Borrower to the
Administrative Agent, duly completed and signed by an Authorized Officer of the
Borrower and in form and substance reasonably satisfactory to the Administrative
Agent, listing any one or more accounts to which the Borrower may from time to
time request the Administrative Agent to forward the proceeds of any Loans made
hereunder.
     “Acquisition” means any transaction or series of related transactions,
consummated on or after the date hereof, by which the Borrower directly, or
indirectly through one or more Subsidiaries, (i) acquires any going business,
division thereof or line of business, or all or substantially all of the assets,
of any Person, whether through purchase of assets, merger or otherwise, or
(ii) acquires Capital Stock of any Person having at least a majority of Total
Voting Power of the then outstanding Capital Stock of such Person.
     “Acquisition Amount” means, with respect to any Acquisition, the sum
(without duplication) of (i) the amount of cash paid as purchase price by the
Borrower and its Subsidiaries in connection with such Acquisition, (ii) the
value of all Capital Stock issued or given as

 



--------------------------------------------------------------------------------



 



purchase price by the Borrower and its Subsidiaries in connection with such
Acquisition (as determined by the parties thereto under the definitive
acquisition agreement), (iii) the amount (determined by using the face amount or
the amount payable at maturity, whichever is greater) of all Indebtedness
incurred, assumed or acquired by the Borrower and its Subsidiaries in connection
with such Acquisition, (iv) all amounts paid in respect of noncompetition
agreements, consulting agreements and similar arrangements entered into in
connection with such Acquisition, (v) all amounts paid in respect of any earnout
obligations or similar deferred or contingent purchase price obligations of the
Borrower or any of its Subsidiaries incurred or created in connection with such
Acquisition and (vi) the aggregate fair market value of all other real, mixed or
personal property paid as purchase price by the Borrower and its Subsidiaries in
connection with such Acquisition.
     “Additional Commitment” has the meaning given to such term in
Section 2.19(b).
     “Additional Lender” has the meaning given to such term in Section 2.19(a).
     “Adjusted Base Rate” means, at any time with respect to any Base Rate Loan,
a rate per annum equal to the Base Rate as in effect at such time plus the
Applicable Percentage for Base Rate Loans as in effect at such time.
     “Adjusted LIBOR Market Index Rate” means, for any date, with respect to any
LIBOR Market Index Rate Loan, a rate per annum equal to the LIBOR Market Index
Rate as in effect at such time plus the Applicable Percentage for LIBOR Loans as
in effect at such time.
     “Adjusted LIBOR Rate” means, at any time with respect to any LIBOR Loan, a
rate per annum equal to the LIBOR Rate as in effect at such time plus the
Applicable Percentage for LIBOR Loans as in effect at such time.
     “Administrative Agent” means Wachovia, in its capacity as Administrative
Agent appointed under Section 9.1, and its successors and permitted assigns in
such capacity.
     “Administrative Questionnaire” means, with respect to each Lender, the
administrative questionnaire in the form submitted to such Lender by the
Administrative Agent and returned to the Administrative Agent duly completed by
such Lender.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, neither the Administrative Agent nor any Lender
shall be deemed an “Affiliate” of any Credit Party.
     “Aggregate Revolving Credit Exposure” means, at any time, the sum of
(i) the aggregate principal amount of Revolving Loans outstanding at such time
and (ii) the aggregate principal amount of Swingline Loans outstanding at such
time.
     “Agreement” means this Credit Agreement, as amended, modified, restated or
supplemented from time to time in accordance with its terms.

2



--------------------------------------------------------------------------------



 



     “Applicable Percentage” means, at any time from and after the Closing Date,
the applicable percentage (i) to be added to the Base Rate for purposes of
determining the Adjusted Base Rate, (ii) to be added to the LIBOR Rate and the
LIBOR Market Index Rate for purposes of, respectively, determining the Adjusted
LIBOR Rate and Adjusted LIBOR Market Index Rate and (iii) to be used in
calculating the commitment fee payable pursuant to Section 2.9(b), in each case
as determined under the following matrix with reference to the Total Leverage
Ratio, but subject to Section 5.1(c):

                          Applicable   Applicable   Applicable         LIBOR  
Base Rate   Commitment Tier   Total Leverage Ratio   Margin   Margin   Fee Rate
I  
Less than 0.50 to 1.0
  1.50%   0.50%   0.30% II  
Less than 1.0 to 1.0 but greater
  1.75%   0.75%   0.35%    
than or equal to 0.50 to 1.0
            III  
Less than 1.50 to 1.0 but greater
  2.00%   1.00%   0.40%    
than or equal to 1.0 to 1.0
            IV  
Less than 2.0 to 1.0 but greater
  2.25%   1.25%   0.45%    
than or equal to 1.50 to 1.0
            V  
Greater than or equal to 2.0 to 1.0
  2.50%   1.50%   0.50%

     On each Adjustment Date (as hereinafter defined), the Applicable Percentage
for all Loans and the commitment fee payable pursuant to Section 2.9(b) shall be
adjusted effective as of such Adjustment Date (based upon the calculation of the
Total Leverage Ratio as of the last day of the Reference Period to which such
Adjustment Date relates) in accordance with the above matrix; provided, however,
that, notwithstanding the foregoing or anything else herein to the contrary, if
at any time the Borrower shall have failed to deliver any of the financial
statements as required by Sections 5.1(a) or 5.1(b), as the case may be, or the
Compliance Certificate as required by Section 5.2(a), then at all times from and
including the date on which such statements and Compliance Certificate are
required to have been delivered until the date on which the same shall have been
delivered, each Applicable Percentage shall be determined based on Level V above
(notwithstanding the actual Total Leverage Ratio). For purposes of this
definition, “Adjustment Date” means, with respect to any Reference Period of the
Borrower beginning with the Reference Period ending as of the last day of the
second fiscal quarter of fiscal year 2008, the day (or, if such day is not a
Business Day, the next succeeding Business Day) of delivery by the Borrower in
accordance with Section 5.1(a) or Section 5.1(b), as the case may be, of (i)
financial statements as of the end of and for such Reference Period and (ii) a
duly completed Compliance Certificate with respect to such Reference Period.
From the Closing Date until the first Adjustment Date requiring a change in any
Applicable Percentage as provided herein, each Applicable Percentage shall be
based on Tier I above.
     “Applicable Period” has the meaning set forth in Section 5.1(c).

3



--------------------------------------------------------------------------------



 



     “Approved Fund” means any Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender, or (iii) a Person (or an Affiliate of a
Person) that administers or manages a Lender.
     “Arrangers” mean Wachovia Capital Markets, LLC, Banc of America Securities
LLC and their respective successors.
     “Asset Disposition” means any sale, assignment, lease, conveyance, transfer
or other disposition by the Borrower or any of its Subsidiaries (whether in one
or a series of transactions) of all or any of its assets, business or other
properties (including Capital Stock of Subsidiaries of the Borrower).
     “Assignment and Assumption” means an Assignment and Assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.6(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
     “Authorized Officer” means, with respect to any action specified herein to
be taken by or on behalf of a Credit Party, any officer of such Credit Party
duly authorized by resolution of its board of directors or other governing body
to take such action on its behalf, and whose signature and incumbency shall have
been certified to the Administrative Agent by the secretary or an assistant
secretary of such Credit Party.
     “Bankruptcy Code” means 11 U.S.C. §§ 101 et seq., as amended from time to
time, and any successor statute.
     “Bankruptcy Event” means the occurrence of an event specified in
Section 8.1(f) or Section 8.1(g).
     “Base Rate” means the higher of (i) the per annum interest rate publicly
announced from time to time by Wachovia in Charlotte, North Carolina, to be its
prime rate (which may not necessarily be its lowest or best lending rate), as
adjusted to conform to changes as of the opening of business on the date of any
such change in such prime rate, and (ii) the Federal Funds Rate plus 0.5% per
annum, as adjusted to conform to changes as of the opening of business on the
date of any such change in the Federal Funds Rate.
     “Base Rate Loan” means, at any time, any Loan that bears interest at such
time at the applicable Adjusted Base Rate.
     “BofA” means Bank of America, N.A.
     “Borrower” has the meaning given to such term in the introductory paragraph
hereof.
     “Borrowing” means the incurrence by the Borrower (including as a result of
conversions and continuations of outstanding Loans pursuant to Section 2.11) on
a single date of a group of Loans of a single Type (or a Swingline Loan made by
the Swingline Lender) and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect.

4



--------------------------------------------------------------------------------



 



     “Borrowing Date” means, with respect to any Borrowing, the date upon which
such Borrowing is made.
     “Business Day” means (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina or New
York, New York are authorized or required by law to be closed and (ii) in
respect of any determination relevant to a LIBOR Loan or a LIBOR Market Index
Rate Loan, any such day that is also a day on which trading in Dollar deposits
is conducted by banks in London, England in the London interbank Eurodollar
market.
     “Capital Expenditures” means, for any period, the aggregate amount (whether
paid in cash or accrued as a liability) that would, in accordance with GAAP, be
included on the consolidated statement of cash flows of the Borrower and its
Subsidiaries for such period as additions to equipment, fixed assets, real
property or improvements or other capital assets (including, without limitation,
Capital Lease Obligations); provided, however, that Capital Expenditures shall
not include any such expenditures (i) for replacements and substitutions for
capital assets, to the extent made with the proceeds of insurance, (ii) for
replacements and substitutions for capital assets, to the extent made with
proceeds from the sale, exchange or other disposition of assets as permitted
under Sections 7.4(i) or 7.4(iii), or (iii) included within the Acquisition
Amount of any Permitted Acquisition.
     “Capital Lease” means, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that is or is
required to be, in accordance with GAAP, recorded as a capital lease on such
Person’s balance sheet.
     “Capital Lease Obligations” means, with respect to any Person, the
obligations of such Person to pay rent or other amounts under any Capital Lease
of such Person, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.
     “Capital Stock” means (i) with respect to any Person that is a corporation,
any and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case under clauses (i) and (ii), any and all warrants, rights or
options to purchase any of the foregoing or any securities convertible into or
exchangeable for any of the foregoing.
     “Capitalized Software Development Costs” means those capitalized costs both
internal and external, direct and incremental, incurred related to software
developed or obtained for internal use in accordance with AICPA Statement of
Position 98-1 “Accounting for Costs of Computer Software Developed or Obtained
for Internal Use.”
     “Cash Equivalents” means (i) securities issued or unconditionally
guaranteed or insured by the United States of America or any agency or
instrumentality thereof, backed by the full faith and credit of the United
States of America and maturing within one year from the date of acquisition,
(ii) commercial paper issued by any Person organized under the laws of the
United States of America, maturing within 180 days from the date of acquisition
and, at the time of

5



--------------------------------------------------------------------------------



 



acquisition, having a rating of at least A-1 or the equivalent thereof by
Standard & Poor’s Ratings Services or at least P-1 or the equivalent thereof by
Moody’s Investors Service, Inc., (iii) time deposits and certificates of deposit
maturing within 180 days from the date of issuance and issued by a bank or trust
company organized under the laws of the United States of America or any state
thereof (y) that has combined capital and surplus of at least $500,000,000 or
(z) that has (or is a subsidiary of a bank holding company that has) a long-term
unsecured debt rating of at least A or the equivalent thereof by Standard &
Poor’s Ratings Services or at least A2 or the equivalent thereof by Moody’s
Investors Service, Inc., (iv) repurchase obligations with a term not exceeding
thirty (30) days with respect to underlying securities of the types described in
clause (i) above entered into with any bank or trust company meeting the
qualifications specified in clause (iii) above, and (v) money market funds at
least ninety-five percent (95%) of the assets of which are continuously invested
in securities of the foregoing types.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any law, rule,
regulation or treaty, (ii) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means (i) any Person or group of Persons acting in
concert as a partnership or other group shall have become, as a result of a
tender or exchange offer, open market purchases, privately negotiated purchases
or otherwise, the beneficial owner of outstanding Capital Stock of the Borrower
having 35% or more of the Total Voting Power of the Borrower or (ii) the
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were neither (a) nominated by the board
of directors of the Borrower nor (b) appointed by directors so nominated.
     “Closing Date” means the date upon which each of the conditions set forth
in Sections 3.1 and 3.2 shall have been satisfied or waived in accordance with
the terms of this Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor statute, and all rules and regulations from time to time
promulgated thereunder.
     “Commitment” means, with respect to any Lender at any time, the commitment
of such Lender to make Revolving Loans and participate in Swingline Loans in an
aggregate principal amount at any time outstanding up to the amount set forth
opposite such Lender’s name on Schedule 1.1(a) under the caption “Commitment”
or, if such Lender has entered into one or more Assignment and Assumptions, the
amount set forth for such Lender at such time in the Register maintained by the
Administrative Agent pursuant to Section 10.6(c) as such Lender’s “Commitment,”
in either case, as such amount may be reduced at or prior to such time pursuant
to the terms hereof.
     “Compliance Certificate” means a fully completed and duly executed
certificate in the form of Exhibit C, together with a Covenant Compliance
Worksheet.

6



--------------------------------------------------------------------------------



 



     “Consolidated EBITDA” means, for any Reference Period, the aggregate of (i)
Consolidated Net Income for such period, plus (ii) the sum of (A) interest
expense, (B) federal, state, local and other income taxes, (C) depreciation and
amortization of intangible assets, and (D) extraordinary losses or charges, all
to the extent taken into account in the calculation of Consolidated Net Income
for such Reference Period and all calculated in accordance with GAAP, minus
(iii) the sum of (A) extraordinary gains or income and (B) noncash credits
increasing income for such period, all to the extent taken into account in the
calculation of Consolidated Net Income for such period.
     “Consolidated Interest Expense” means, for any Reference Period, the sum
(without duplication) of (i) total interest expense of the Borrower and its
Subsidiaries for such Reference Period in respect of Total Funded Debt
(including, without limitation, all such interest expense accrued or capitalized
during such Reference Period, whether or not actually paid during such Reference
Period), determined on a consolidated basis in accordance with GAAP, and
(ii) all recurring unused commitment fees and other ongoing fees in respect of
Total Funded Debt (including the unused fees provided for under Section 2.9)
paid, accrued or capitalized by the Borrower and its Subsidiaries during such
Reference Period.
     “Consolidated Net Income” means, for any Reference Period, net income (or
loss) for the Borrower and its Subsidiaries for such Reference Period,
determined on a consolidated basis in accordance with GAAP (after deduction for
minority interests); provided that, in making such determination, there shall be
excluded (i) the net income of any other Person that is not a Subsidiary of the
Borrower (or is accounted for by the Borrower by the equity method of
accounting) except to the extent of actual payment of cash dividends or
distributions by such Person to the Borrower or any Subsidiary of the Borrower
during such period, (ii) the net income (or loss) of any other Person acquired
by, or merged with, the Borrower or any of its Subsidiaries for any period prior
to the date of such acquisition, and (iii) the net income of any Subsidiary of
the Borrower to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of such net income is not at the time
permitted by operation of the terms of its charter, certificate of incorporation
or formation or other constituent document or any agreement or instrument (other
than a Credit Document) or Requirement of Law applicable to such Subsidiary.
     “Control” means, with respect to any Person, (i) the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise, or (ii) the beneficial ownership of securities or other
ownership interests of such Person having 10% or more of the combined voting
power of the then outstanding securities or other ownership interests of such
Person ordinarily (and apart from rights accruing under special circumstances)
having the right to vote in the election of directors or other governing body of
such Person; and the terms “Controlled” and “Controlling” have correlative
meanings.
     “Covenant Compliance Worksheet” means a fully completed worksheet in the
form of Attachment A to Exhibit C.
     “Credit Documents” means this Agreement, the Notes, the Fee Letter, the
Guaranty, and all other agreements, instruments, documents and certificates now
or hereafter executed and

7



--------------------------------------------------------------------------------



 



delivered to the Administrative Agent or any Lender by or on behalf of the
Borrower or any other Credit Party with respect to this Agreement, in each case
as amended, modified, supplemented or restated from time to time.
     “Credit Parties” means the Borrower, each of the Subsidiary Guarantors, and
their respective successors.
     “Default” means any event or condition that, with the passage of time or
giving of notice, or both, would constitute an Event of Default.
     “Defaulting Lender” means any Lender that (i) has refused to fund, or
otherwise defaulted in the funding of, its ratable share of any Borrowing
requested and permitted to be made hereunder, including the funding of Swingline
Loans in accordance with the terms hereof, (ii) has failed to pay to the
Administrative Agent or any Lender when due an amount owed by such Lender
pursuant to the terms of this Credit Agreement, unless such amount is subject to
a good faith dispute, or (iii) has been deemed insolvent or has become subject
to a bankruptcy or insolvency proceeding or to a receiver, trustee or similar
official, and such refusal has not been withdrawn or such default has not been
cured within three (3) Business Days.
     “Disqualified Capital Stock” means, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (i) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (ii) is redeemable or subject to any mandatory repurchase
requirement at the sole option of the holder thereof, or (iii) is convertible
into or exchangeable for (whether at the option of the issuer or the holder
thereof) (y) debt securities or (z) any Capital Stock referred to in (i) or
(ii) above, in each case under (i), (ii) or (iii) above at any time on or prior
to the first anniversary of the Revolving Credit Maturity Date; provided,
however, that only the portion of Capital Stock that so matures or is
mandatorily redeemable, is so redeemable at the option of the holder thereof, or
is so convertible or exchangeable on or prior to such date shall be deemed to be
Disqualified Capital Stock.
     “Dollars” or “$” means dollars of the United States of America.
     “Domestic Subsidiary” means any Subsidiary of the Borrower organized under
the laws of any jurisdiction within the United States.
     “Environmental Claims” means any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, allegations,
notices of noncompliance or violation, investigations by a Governmental
Authority, or proceedings (including, without limitation, administrative,
regulatory and judicial proceedings) relating in any way to any Hazardous
Substance, any actual or alleged violation of or liability under any
Environmental Law or any permit issued, or any approval given, under any
Environmental Law (collectively, “Claims”), including, without limitation,
(i) any and all Claims by Governmental Authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from any

8



--------------------------------------------------------------------------------



 



Hazardous Substance or arising from alleged injury or threat of injury to human
health or the environment.
     “Environmental Laws” means any and all federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, rules of
common law and orders of courts or Governmental Authorities, relating to the
protection of human health, occupational safety with respect to exposure to
Hazardous Substances, or the environment, now or hereafter in effect, and in
each case as amended from time to time, including, without limitation,
requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Substances.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute, and all rules and
regulations from time to time promulgated thereunder.
     “ERISA Affiliate” means any Person (including any trade or business,
whether or not incorporated) deemed to be under “common control” with, or a
member of the same “controlled group” as, the Borrower or any of its
Subsidiaries, within the meaning of Sections 414(b), (c), (m) or (o) of the Code
or Section 4001 of ERISA.
     “ERISA Event” means any of the following with respect to a Plan or
Multiemployer Plan, as applicable: (i) a Reportable Event, (ii) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan that results in liability under Section 4201 or 4204 of ERISA, or the
receipt by the Borrower or any ERISA Affiliate of notice from a Multiemployer
Plan that it is in reorganization or insolvency pursuant to Section 4241 or 4245
of ERISA or that it intends to terminate or has terminated under Section 4041A
of ERISA, (iii) the distribution by the Borrower or any ERISA Affiliate under
Section 4041 or 4041A of ERISA of a notice of intent to terminate any Plan or
the taking of any action to terminate any Plan, (iv) the commencement of
proceedings by the PBGC under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan, or the receipt by the
Borrower or any ERISA Affiliate of a notice from any Multiemployer Plan that
such action has been taken by the PBGC with respect to such Multiemployer Plan,
(v) the institution of a proceeding by any fiduciary of any Multiemployer Plan
against the Borrower or any ERISA Affiliate to enforce Section 515 of ERISA,
which is not dismissed within thirty (30) days, (vi) the imposition upon the
Borrower or any ERISA Affiliate of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, or
the imposition or threatened imposition of any Lien upon any assets of the
Borrower or any ERISA Affiliate as a result of any alleged failure to comply
with the Code or ERISA in respect of any Plan, (vii) the engaging in or
otherwise becoming liable for a nonexempt Prohibited Transaction by the Borrower
or any ERISA Affiliate, or a violation of the applicable requirements of
Section 404 or 405 of ERISA or the exclusive benefit rule under Section 401(a)
of the Code by any fiduciary of any Plan for which the Borrower or any of its
ERISA Affiliates may be directly or indirectly liable, (viii) the occurrence
with respect to any Plan of any “accumulated funding deficiency” (within the
meaning of Section 302 of ERISA and Section 412 of the Code), whether or not
waived, (ix) with respect to plan years beginning prior to January 1, 2008, the
adoption of an amendment to any Plan that, pursuant to Section 307 of ERISA,
would require the provision of

9



--------------------------------------------------------------------------------



 



security to such Plan by the Borrower or an ERISA Affiliate, or (x) with respect
to plan years beginning on or after the PPA 2006 Effective Date, the incurrence
of an obligation to provide a notice under Section 101(j) of ERISA, the adoption
of an amendment which may not take effect due to the application of
Section 436(c)(1) of the Code or Section 206(g)(2)(A) of ERISA, or the payment
of a contribution in order to satisfy the requirements of Section 436(c)(2) of
the Code or Section 206(g)(2)(B) of ERISA.
     “Event of Default” has the meaning given to such term in Section 8.1.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute, and all rules and regulations from time
to time promulgated thereunder.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (i) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (ii) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (iii) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.18(a)), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 2.16(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.16(a).
     “Existing Credit Facility” has the meaning given to such term in
Section 3.1(d).
     “Federal Funds Rate” means, for any period, a fluctuating per annum
interest rate (rounded upwards, if necessary, to the nearest 1/100 of one
percentage point) equal for each day during such period to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.
     “Fee Letter” mean the letter from Wachovia, Wachovia Securities, LLC, BofA
and Banc of America Securities LLC, to the Borrower, dated as of May 30, 2008,
relating to certain fees

10



--------------------------------------------------------------------------------



 



payable by the Borrower in respect of the transactions contemplated by this
Agreement, as amended, modified, restated or supplemented from time to time.
     “Financial Condition Certificate” means a fully completed and duly executed
certificate, in substantially the form of Exhibit F, together with the
attachments thereto.
     “Financial Officer” means, with respect to the Borrower, the chief
financial officer, vice president — finance, principal accounting officer or
treasurer of the Borrower.
     “fiscal quarter” or “FQ” means a fiscal quarter of the Borrower and its
Subsidiaries.
     “fiscal year” or “FY” means a fiscal year of the Borrower and its
Subsidiaries.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside of the United States.
     “Foreign Subsidiary” means any Subsidiary of the Borrower that is not a
Domestic Subsidiary.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles in the United States
of America, as set forth in the statements, opinions and pronouncements of the
Accounting Principles Board, the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board, consistently applied
and maintained, as in effect from time to time (subject to the provisions of
Section 1.2).
     “Governmental Authority” means the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
     “Guarantor” means any Subsidiary of the Borrower that is a guarantor of the
Obligations under the Guaranty (or under another guaranty agreement in form and
substance satisfactory to the Administrative Agent).
     “Guaranty” means a guaranty agreement made by the Guarantors in favor of
the Administrative Agent and the Lenders, in substantially the form of
Exhibit E, as amended, modified, restated or supplemented from time to time.
     “Guaranty Fund” means the fund set up by (i) ICE Clear U.S., Inc. (formerly
known as New York Clearing Corporation) pursuant to Section 5.4 of its by-laws,
and (ii) ICE Clear Europe, in each case in which its clearing members make
deposits to secure the obligations of its

11



--------------------------------------------------------------------------------



 



clearing members and which is used to cover the losses sustained by such Person
as a result of the default of any such clearing member.
     “Guaranty Obligation” means, with respect to any Person, any direct or
indirect liability of such Person with respect to any Indebtedness, liability or
other obligation (the “primary obligation”) of another Person (the “primary
obligor”), whether or not contingent, (i) to purchase, repurchase or otherwise
acquire such primary obligation or any property constituting direct or indirect
security therefor, (ii) to advance or provide funds (x) for the payment or
discharge of any such primary obligation or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor (including, without limitation, keep well agreements,
maintenance agreements, comfort letters or similar agreements or arrangements),
(iii) to lease or purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor in respect thereof to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss or failure or inability to perform in respect
thereof; provided, however, that, with respect to the Borrower and its
Subsidiaries, the term Guaranty Obligation shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guaranty Obligation of any guaranteeing Person hereunder shall be deemed to be
the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guaranty Obligation is made and
(b) the maximum amount for which such guaranteeing Person may be liable pursuant
to the terms of the instrument embodying such Guaranty Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing Person may
be liable are not stated or determinable, in which case the amount of such
Guaranty Obligation shall be such guaranteeing Person’s maximum reasonably
anticipated liability in respect thereof as determined by such guaranteeing
Person in good faith.
     “Hazardous Substance” means any substance or material meeting any one or
more of the following criteria: (i) it is or contains a substance designated as
a hazardous waste, hazardous substance, hazardous material, pollutant,
contaminant or toxic substance under any Environmental Law, (ii) it is toxic,
explosive, corrosive, ignitable, infectious, radioactive, mutagenic or otherwise
hazardous to human health or the environment and is or becomes regulated by any
Governmental Authority, (iii) its presence may require investigation or response
under any Environmental Law, (iv) it constitutes a nuisance, trespass or health
or safety hazard to Persons or neighboring properties, or (v) it is or contains,
without limiting the foregoing, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or wastes, crude oil, nuclear fuel, natural gas or synthetic gas.
     “Hedge Agreement” means any interest or foreign currency rate swap, cap,
collar, option, hedge, forward rate or other similar agreement or arrangement
designed to protect against fluctuations in interest rates or currency exchange
rates.
     “ICE Clear Europe” means ICE Clear Europe Limited, a private limited
company incorporated in England and Wales.

12



--------------------------------------------------------------------------------



 



     “ICE Clear Europe Payment Services Agreement” shall mean the Payment
Services Agreement between ICE Clear Europe and Citibank, N.A., London Branch,
in a form reasonably acceptable to the Administrative Agent, for the purpose of
providing an intraday liquidity line of credit to handle timing differences
between receipts from and payments to clearing house members, and any renewal,
replacement, refinancing or extension of such Indebtedness that does not
increase the outstanding principal amount thereof.
     “ICE Futures” means ICE Futures, a United Kingdom corporation and indirect
wholly-owned subsidiary of the Borrower.
     “Increasing Lender” has the meaning given to such term in Section 2.19(a).
     “Indebtedness” means, with respect to any Person (without duplication),
(i) all obligations of such Person for borrowed money, (ii) all obligations of
such Person evidenced by notes, bonds, debentures or similar instruments, or
upon which interest payments are customarily made, (iii) the maximum stated or
face amount of all surety bonds, letters of credit and bankers’ acceptances
issued or created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed), (iv) all obligations of
such Person to pay the deferred purchase price of property or services
(excluding trade payables incurred in the ordinary course of business and not
more than 90 days past due), (v) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person, (vi) all Capital Lease Obligations of such Person,
(vii) all Disqualified Capital Stock issued by such Person, with the amount of
Indebtedness represented by such Disqualified Capital Stock being equal to the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed repurchase price, (viii) the principal balance outstanding and owing by
such Person under any synthetic lease, tax retention operating lease or similar
off-balance sheet financing product, (ix) all Guaranty Obligations of such
Person with respect to Indebtedness of another Person, (x) the net termination
obligations of such Person under any Hedge Agreements, calculated as of any date
as if such agreement or arrangement were terminated as of such date, and
(xi) all indebtedness of the types referred to in clauses (i) through (x) above
(A) of any partnership or unincorporated joint venture in which such Person is a
general partner or joint venturer to the extent such Person is liable therefor
or (B) secured by any Lien on any property or asset owned or held by such Person
regardless of whether or not the indebtedness secured thereby shall have been
incurred or assumed by such Person or is nonrecourse to the credit of such
Person, the amount thereof being equal to the value of the property or assets
subject to such Lien.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Intellectual Property” means (i) all inventions (whether or not patentable
and whether or not reduced to practice), all improvements thereto, and all
patents, patent applications, and patent disclosures, together with all
reissues, continuations, continuations-in-part, divisions, revisions,
extensions, and reexaminations thereof, (ii) all trademarks, service marks,
trade dress, logos, trade names, and corporate names, together with all goodwill
associated therewith, and all applications, registrations, and renewals in
connection therewith, (iii) all copyrightable works and all copyrights
(registered and unregistered), (iv) all trade secrets and confidential
information (including, without limitation, financial, business and marketing
plans and customer

13



--------------------------------------------------------------------------------



 



and supplier lists and related information), (v) all computer software and
software systems (including, without limitation, data, databases and related
documentation), (vi) all Internet web sites and domain names, (vii) all
technology, know-how, processes and other proprietary rights, and (viii) all
licenses or other agreements to or from third parties regarding any of the
foregoing.
     “Interest Coverage Ratio” means, as of the last day of any Reference Period
ending on the last day of a fiscal quarter, the ratio of (i) Consolidated EBITDA
for such Reference Period less Capital Expenditures and Capitalized Software
Development Costs to (ii) Consolidated Interest Expense for such Reference
Period.
     “Interest Period” has the meaning given to such term in Section 2.10.
     “Investments” has the meaning given to such term in Section 7.5.
     “Lender” means each Person signatory hereto as a “Lender” and each other
Person that becomes a “Lender” hereunder pursuant to Section 10.6, and their
respective successors and assigns.
     “Lending Office” means, with respect to any Lender, the office of such
Lender designated as such in such Lender’s Administrative Questionnaire or in
connection with an Assignment and Assumption, or such other office as may be
otherwise designated in writing from time to time by such Lender to the Borrower
and the Administrative Agent. A Lender may designate separate Lending Offices as
provided in the foregoing sentence for the purposes of making or maintaining
different Types of Loans, and, with respect to LIBOR Loans, such office may be a
domestic or foreign branch or Affiliate of such Lender.
     “LIBOR Loan” means, at any time, any Loan that bears interest at such time
at the applicable Adjusted LIBOR Rate.
     “LIBOR Market Index Rate” means, for any date, the rate for one month
Dollar deposits, as reported on Reuters Screen LIBOR1 Page (or any successor
page) as of 11:00 a.m. London time, on such day, or if such day is not a London
Banking Day, then the immediately preceding London Banking Day (or if not so
reported, then as reasonably determined by the Administrative Agent from another
recognized source or interbank quotation).
     “LIBOR Market Index Rate Loan” means any Swingline Loan bearing interest at
a rate determined by reference to the LIBOR Market Index Rate.
     “LIBOR Rate” means, with respect to each LIBOR Loan comprising part of the
same Borrowing for any Interest Period, an interest rate per annum obtained by
dividing (i) (y) the rate of interest appearing on Reuters Screen LIBOR1 Page
(or any successor page) that represents an average British Bankers Association
Interest Settlement Rate for Dollar deposits or (z) if no such rate is
available, the rate of interest determined by the Administrative Agent to be the
rate or the arithmetic mean of rates at which Dollar deposits in immediately
available funds are offered to first-tier banks in the London interbank
Eurodollar market, in each case under (y) and (z) above at approximately
11:00 a.m., London time, two (2) Business Days prior to the first day of such
Interest Period for a period substantially equal to such Interest Period and in
an amount substantially equal to the amount of Wachovia’s LIBOR Loan comprising
part of such

14



--------------------------------------------------------------------------------



 



Borrowing, by (ii) the amount equal to 1.00 minus the Reserve Requirement
(expressed as a decimal) for such Interest Period.
     “Lien” means any mortgage, pledge, hypothecation, assignment, security
interest, lien (statutory or otherwise), charge or other encumbrance of any
nature, whether voluntary or involuntary, including, without limitation, the
interest of any vendor or lessor under any conditional sale agreement, title
retention agreement, Capital Lease or any other lease or arrangement having
substantially the same effect as any of the foregoing.
     “Loans” means any or all of the Revolving Loans and the Swingline Loans.
     “Margin Stock” has the meaning given to such term in Regulation U.
     “Material Adverse Effect” means a material adverse effect upon (i) the
business, assets, properties, liabilities (actual or contingent), operations,
condition (financial or otherwise) or prospects of the Borrower and its
Subsidiaries, taken as a whole, (ii) the ability of the Credit Parties, taken as
a whole, to perform their respective obligations under this Agreement or any of
the other Credit Documents or (iii) the legality, validity or enforceability of
this Agreement or any of the other Credit Documents or the rights and remedies
of the Administrative Agent and the Lenders hereunder and thereunder.
     “Material Contract” has the meaning given to such term in Section 4.19.
     “Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate makes,
is making or is obligated to make contributions or, during the immediately
preceding five plan years, has made or been obligated to make contributions.
     “Net Cash Proceeds” means, in the case of any Asset Disposition, the
aggregate cash proceeds received by any Credit Party in respect thereof, less
(i) reasonable fees and out-of-pocket expenses payable by the Borrower or any of
its Subsidiaries in connection therewith, (ii) taxes paid or payable as a result
thereof, and (iii) the amount required to retire Indebtedness to the extent such
Indebtedness is secured by Liens on the subject property; it being understood
that the term “Net Cash Proceeds” shall include, as and when received, any cash
received upon the sale or other disposition of any non-cash consideration
received by any Credit Party in respect of any of the foregoing events.
     “Nonconsenting Lender” means any Lender that does not approve a consent,
waiver or amendment to any Credit Document requested by the Borrower or the
Administrative Agent and that requires the approval of all Lenders (or all
Lenders directly affected thereby) under Section 10.5 when the Required Lenders
have agreed to such consent, waiver or amendment.
     “Notes” means any or all of the Revolving Notes and the Swingline Note.
     “Notice of Borrowing” has the meaning given to such term in Section 2.2(b).
     “Notice of Conversion/Continuation” has the meaning given to such term in
Section 2.11(b).

15



--------------------------------------------------------------------------------



 



     “Notice of Swingline Borrowing” has the meaning given to such term in
Section 2.2(d).
     “Obligations” means all principal of and interest (including interest
accruing after the filing of a petition or commencement of a case by or with
respect to the Borrower seeking relief under any applicable federal and state
laws pertaining to bankruptcy, reorganization, arrangement, moratorium,
readjustment of debts, dissolution, liquidation or other debtor relief,
specifically including, without limitation, the Bankruptcy Code and any
fraudulent transfer and fraudulent conveyance laws, whether or not the claim for
such interest is allowed in such proceeding) on the Loans and all fees,
expenses, indemnities and other obligations owing, due or payable at any time by
the Borrower or any Subsidiary Guarantor to the Administrative Agent, any
Lender, the Swingline Lender or any other Person entitled thereto, under this
Agreement or any of the other Credit Documents, in each case whether direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, and whether existing by
contract, operation of law or otherwise.
     “OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.
     “Participant” has the meaning given to such term in Section 10.6(d).
     “PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act
of 2001), as amended from time to time, and any successor statute, and all rules
and regulations from time to time promulgated thereunder.
     “Payment Office” means the office of the Administrative Agent designated on
Schedule 1.1(a) under the heading “Instructions for wire transfers to the
Administrative Agent,” or such other office as the Administrative Agent may
designate to the Lenders and the Borrower for such purpose from time to time.
     “PBGC” means the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA, and any successor thereto.
     “Permitted Acquisition” means (i) any Acquisition to which the Required
Lenders (or the Administrative Agent on their behalf) shall have given their
prior written consent which consent may be in their sole discretion and may be
given subject to such additional terms and conditions as the Required Lenders
shall establish or (ii) any other Acquisition with respect to which all of the
following conditions are satisfied:
     (i) each business acquired shall be in substantially the same line of
business as the business conducted by the Borrower or its Subsidiaries on the
Closing Date or in lines of business reasonably related thereto;

16



--------------------------------------------------------------------------------



 



     (ii) any Capital Stock given as consideration in connection therewith shall
be Capital Stock of the Borrower;
     (iii) in the case of an Acquisition involving the acquisition of control of
Capital Stock of any Person, immediately after giving effect to such Acquisition
such Person (or the surviving Person, if the Acquisition is effected through a
merger or consolidation) shall be the Borrower or a Wholly Owned Subsidiary of
the Borrower;
     (iv) the board of directors or equivalent governing body of the Person
whose Capital Stock or business is acquired shall have approved such
Acquisition, if required by applicable law (but provided in any event such
acquisition shall not be “hostile”);
     (v) if, after giving effect to such Acquisition, the Total Leverage Ratio
on a Pro Forma Basis is greater than 1.5 to 1.0, the amount of cash paid as
purchase price by the Borrower and its Subsidiaries in connection with such
Acquisition, together with the aggregate amounts paid in cash as purchase price
by the Borrower and its Subsidiaries in all other Permitted Acquisitions
consummated during the same fiscal year, shall not exceed $200,000,000 (for the
avoidance of doubt, if after giving effect to such Acquisition, the Total
Leverage Ratio on a Pro Forma Basis is less than 1.5 to 1.0, the requirements of
this subsection shall be deemed to be satisfied);
     (vi) no Default or Event of Default shall have occurred and be continuing
at the time of the consummation of such Permitted Acquisition or would exist
immediately after giving effect thereto;
     (vii) if, after giving effect to such Acquisition, the Total Leverage Ratio
on a Pro Forma Basis is greater than 1.5 to 1.0, the Person or business acquired
shall have a positive EBITDA, determined on a Pro Forma Basis for the period of
twelve fiscal months most recently ended for which financial statements of the
acquired Person or business are available and calculated in the same manner as
Consolidated EBITDA is calculated for the Borrower and its Subsidiaries (which
determination by the Borrower, together with supporting financial statements of
the acquired Person or business and a schedule of adjustments, shall be
delivered to the Lenders) (for the avoidance of doubt, if after giving effect to
such Acquisition, the Total Leverage Ratio on a Pro Forma Basis is less than 1.5
to 1.0, the requirements of this subsection shall be deemed to be satisfied);
and
     (viii) all of the conditions and requirements of Sections 5.10 and 5.11
applicable to such Acquisition are satisfied.
     “Permitted Asset Disposition” means any Asset Disposition permitted under
Section 7.4(iv).
     “Permitted Liens” has the meaning given to such term in Section 7.3.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority,
Self-Regulatory Organization or other entity.

17



--------------------------------------------------------------------------------



 



     “Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA
(other than a Multiemployer Plan) and to which the Borrower or any ERISA
Affiliate may have any liability.
     “PPA 2006 Effective Date” means, with respect to any Plan, except as
hereinafter provided, the first day of the first plan year beginning on or after
January 1, 2008. However, solely with respect to a Plan maintained pursuant to
one or more collective bargaining agreements between employee representatives
and one or more employers ratified before January 1, 2008, such term means the
first day of the first plan year beginning on or after the earlier of (A) and
(B), where: (A) is the later of (x) the date on which the last collective
bargaining agreement relating to the Plan terminates (determined without regard
to any extension thereof agreed to after August 17, 2006), or (y) the first day
of the first plan year beginning on or after January 1, 2008; and (B) is
January 1, 2010.
     “Pro Forma Basis” has the meaning given to such term in Section 1.3(c).
     “Prohibited Transaction” means any transaction described in (i) Section 406
of ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or
(ii) Section 4975(c) of the Code that is not exempt by reason of
Section 4975(c)(2) or 4975(d) of the Code.
     “Realty” means all real property and interests in real property now or
hereafter acquired or leased by any Credit Party.
     “Reference Period” with respect to any date of determination, means (except
as may be otherwise expressly provided herein) the period of twelve consecutive
fiscal months of the Borrower immediately preceding such date or, if such date
is the last day of a fiscal quarter, the period of four consecutive fiscal
quarters ending on such date.
     “Refunded Swingline Loans” has the meaning given to such term in
Section 2.2(e).
     “Register” has the meaning given to such term in Section 10.6(c).
     “Regulations T, U and X” means Regulations T, U and X, respectively, of the
Federal Reserve Board, and any successor regulations.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Reportable Event” means, with respect to any Plan, (i) any “reportable
event” within the meaning of Section 4043(c) of ERISA for which the 30-day
notice under Section 4043(a) of ERISA has not been waived by the PBGC
(including, without limitation, any failure to meet the minimum funding standard
of, or timely make any required installment under, Section 412 of the Code or
Section 302 of ERISA, regardless of the issuance of any waivers in accordance
with Section 412(d) of the Code), (ii) any such “reportable event” subject to
advance notice to the PBGC under Section 4043(b)(3) of ERISA, (iii) any
application for a funding waiver or an

18



--------------------------------------------------------------------------------



 



extension of any amortization period pursuant to Section 412 of the Code, and
(iv) a cessation of operations described in Section 4062(e) of ERISA.
     “Required Lenders” means, at any time, the Lenders holding outstanding
Loans (excluding Swingline Loans) and Unutilized Commitments (or, after the
termination of the Commitments, outstanding Loans and participations in
outstanding Swingline Loans) representing at least a majority of the aggregate,
at such time, of all outstanding Loans (excluding Swingline Loans) and
Unutilized Commitments (or, after the termination of the Commitments, the
aggregate at such time of all outstanding Loans and participations in
outstanding Swingline Loans).
     “Requirement of Law” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person, and any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority or any Self-Regulatory
Organization, in each case applicable to or binding upon such Person or any of
its property or to which such Person or any of its property is subject or
otherwise pertaining to any or all of the transactions contemplated by this
Agreement and the other Credit Documents.
     “Reserve Requirement” means, with respect to any Interest Period, the
reserve percentage (expressed as a decimal and rounded upwards, if necessary, to
the next higher 1/100th of 1%) in effect from time to time during such Interest
Period, as provided by the Federal Reserve Board, applied for determining the
maximum reserve requirements (including, without limitation, basic,
supplemental, marginal and emergency reserves) applicable to Wachovia under
Regulation D with respect to “Eurocurrency liabilities” within the meaning of
Regulation D, or under any similar or successor regulation with respect to
Eurocurrency liabilities or Eurocurrency funding.
     “Responsible Officer” means, with respect to any Credit Party, the
president, the chief executive officer, the chief financial officer, any
executive officer, or any other Financial Officer of such Credit Party, and any
other officer or similar official thereof responsible for the administration of
the obligations of such Credit Party in respect of this Agreement or any other
Credit Document.
     “Revolving Credit Exposure” means, with respect to any Lender at any time,
the sum of (i) the aggregate principal amount of all Revolving Loans made by
such Lender that are outstanding at such time and (ii) such Lender’s Swingline
Exposure at such time.
     “Revolving Credit Maturity Date” means the date 364 days following the
Closing Date.
     “Revolving Credit Termination Date” means the Revolving Credit Maturity
Date or such earlier date of termination of the Commitments pursuant to
Section 2.5 or Section 8.2.
     “Revolving Loans” has the meaning given to such term in Section 2.1(a).
     “Revolving Note” means, with respect to any Lender requesting the same, the
promissory note of the Borrower in favor of such Lender evidencing the Revolving
Loans made by such Lender pursuant to Section 2.1(a), in substantially the form
of Exhibit A-1, together with any

19



--------------------------------------------------------------------------------



 



amendments, modifications and supplements thereto, substitutions therefor and
restatements thereof.
     “Sanctioned Country” means a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/-sanctions/index.html, or as
otherwise published from time to time.
     “Sanctioned Person” means (i) a Person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/-offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
     “Self Regulatory Organization” means any U.S. or foreign commission, board,
agency or body that is not a Governmental Authority, but is charged with the
supervision or regulation of brokers, dealers, securities underwriting or
trading, stock exchanges, commodities exchanges, electronic communication
networks, insurance companies or agents, investment companies or investment
advisors.
     “Subsidiary” means, with respect to any Person, any corporation or other
Person of which more than fifty percent (50%) of the outstanding Capital Stock
having ordinary voting power to elect a majority of the board of directors,
board of managers or other governing body of such Person, is at the time,
directly or indirectly, owned or controlled by such Person and one or more of
its other Subsidiaries or a combination thereof (irrespective of whether, at the
time, securities of any other class or classes of any such corporation or other
Person shall or might have voting power by reason of the happening of any
contingency). When used without reference to a parent entity, the term
“Subsidiary” shall be deemed to refer to a Subsidiary of the Borrower.
     “Subsidiary Guarantor” means any Guarantor that is a Subsidiary of the
Borrower.
     “Swingline Commitment” means $25,000,000, or, if less, the aggregate
Commitments at the time of determination, as such amount may be reduced at or
prior to such time pursuant to the terms hereof.
     “Swingline Exposure” means, with respect to any Lender at any time, its
maximum aggregate liability to make Refunded Swingline Loans pursuant to
Section 2.2(e) to refund, or to purchase participations pursuant to
Section 2.2(f) in, Swingline Loans that are outstanding at such time.
     “Swingline Lender” means Wachovia in its capacity as maker of Swingline
Loans, and its successors in such capacity.
     “Swingline Loans” has the meaning given to such term in Section 2.1(b).
     “Swingline Maturity Date” means the fifth (5th) Business Day prior to the
Revolving Credit Maturity Date.

20



--------------------------------------------------------------------------------



 



     “Swingline Note” means, if requested by the Swingline Lender, the
promissory note of the Borrower in favor of the Swingline Lender evidencing the
Swingline Loans made by the Swingline Lender pursuant to Section 2.1(b), in
substantially the form of Exhibit A-2, together with any amendments,
modifications and supplements thereto, substitutions therefor and restatements
thereof.
     “Target” has the meaning given to such term in Section 5.10(a)(i).
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Total Funded Debt” means, as of any date of determination, the aggregate
principal amount of all Indebtedness of the Borrower and its Subsidiaries as of
such date, determined on a consolidated basis in accordance with GAAP.
     “Total Leverage Ratio” means, as of the last day of any Reference Period
ending on the last day of a fiscal quarter, the ratio of (i) Total Funded Debt
as of such date to (ii) Consolidated EBITDA for such Reference Period.
     “Total Voting Power” means, with respect to any Person, the total number of
votes which may be cast in the election of directors of such Person at any
meeting of stockholders of such Person if all securities entitled to vote in the
election of directors of such Person (on a fully diluted basis, assuming the
exercise, conversion or exchange of all rights, warrants, options and securities
exercisable for, exchangeable for or convertible into, such voting securities)
were present and voted at such meeting (other than votes that may be cast only
upon the happening of a contingency).
     “Type” has the meaning given to such term in Section 2.2(a).
     “Unfunded Pension Liability” means, with respect to any Plan, the excess of
its benefit liabilities under Section 4001(a)(16) of ERISA over the current
value of its assets, determined in accordance with the applicable assumptions
used for funding under Section 412 of the Code for the applicable plan year.
     “Unutilized Commitment” means, with respect to any Lender at any time, such
Lender’s Commitment at such time less the sum of (i) the aggregate principal
amount of all Revolving Loans made by such Lender that are outstanding at such
time and (ii) such Lender’s Swingline Exposure at such time.
     “Unutilized Swingline Commitment” means, with respect to the Swingline
Lender at any time, the Swingline Commitment at such time less the aggregate
principal amount of all Swingline Loans that are outstanding at such time.
     “Wachovia” means Wachovia Bank, National Association, and its successors
and assigns.

21



--------------------------------------------------------------------------------



 



     “Wholly Owned” means, with respect to any Subsidiary of any Person, that
100% of the outstanding Capital Stock of such Subsidiary (excluding any
directors’ qualifying shares and shares required to be held by foreign
nationals, in the case of a Foreign Subsidiary) is owned, directly or
indirectly, by such Person.
     1.2 Accounting Terms. Unless otherwise specified herein, all accounting
terms used herein shall be interpreted, all accounting determinations hereunder
shall be made, and all financial statements required to be delivered hereunder
shall be prepared in accordance with, GAAP applied on a basis consistent with
the most recent audited consolidated financial statements of the Borrower and
its Subsidiaries delivered to the Lenders prior to the Closing Date; provided
that if the Borrower notifies the Administrative Agent that it wishes to amend
any financial covenant in Article VI to eliminate the effect of any change in
GAAP on the operation of such covenant (or if the Administrative Agent notifies
the Borrower that the Required Lenders wish to amend Article VI for such
purpose), then the Borrower’s compliance with such covenant shall be determined
on the basis of GAAP as in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner satisfactory to the Borrower and the Required Lenders.
     1.3 Other Terms; Construction.
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented, restated or otherwise
modified (subject to any restrictions on such amendments, supplements,
restatements or modifications set forth herein or in any other Credit Document),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns permitted hereunder, (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Credit
Document, shall be construed to refer to such Credit Document in its entirety
and not to any particular provision thereof, (iv) all references in a Credit
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Credit
Document in which such references appear, (v) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
     (b) All references herein to the Lenders or any of them shall be deemed to
include the Swingline Lender unless specifically provided otherwise or unless
the context otherwise requires.
     (c) Notwithstanding the foregoing, calculations to determine compliance by
the Borrower for any period with the Total Leverage Ratio covenant as set forth
in Article VI, and

22



--------------------------------------------------------------------------------



 



calculations of the financial covenants contained in Article VI to determine
whether a condition to a Permitted Acquisition, Permitted Asset Disposition,
permitted incurrence of Indebtedness or other transaction has been met, shall be
determined in each case on a pro forma basis (a “Pro Forma Basis”) after giving
effect to any Acquisition, Asset Disposition, incurrence of Indebtedness or
other transaction (each, a “transaction”) occurring during such period (or
proposed to be consummated, as the case may be) as if such transaction had
occurred as of the first day of such period, in accordance with the following:
     (i) any Indebtedness incurred or assumed by any Credit Party in connection
with any transaction (including any Indebtedness of a Person acquired in a
Permitted Acquisition that is not retired or repaid in connection therewith)
shall be deemed to have been incurred or assumed as of the first day of the
applicable period (and if such Indebtedness has a floating or formula rate, such
Indebtedness shall, for purposes of such determination, have an implied rate of
interest during the applicable period determined by utilizing the rate of
interest that is or would be in effect with respect to such Indebtedness as of
the date of determination);
     (ii) any Indebtedness retired or repaid in connection with any transaction
(including any Indebtedness of a Person acquired in a Permitted Acquisition)
shall be deemed to have been retired or repaid as of the first day of the
applicable period;
     (iii) with respect to any Permitted Acquisition, (A) income statement items
(whether positive or negative) and balance sheet items attributable to the
Person or assets acquired shall (to the extent not otherwise included in the
consolidated financial statements of the Borrower and its Subsidiaries in
accordance with GAAP or in accordance with other provisions of this Agreement)
be included in such calculations to the extent relating to the applicable
period, provided that such income statement and balance sheet items are
reflected in financial statements or other financial data reasonably acceptable
to the Administrative Agent, and (B) operating expense reductions, cost savings
and other pro forma adjustments attributable to such Permitted Acquisition may
be included to the extent that such adjustments (y) would be permitted pursuant
to Article XI of Regulation S-X under the Securities Act (irrespective of
whether the Borrower is subject thereto) or (z) have been approved in writing by
the Administrative Agent; and
     (iv) with respect to any Permitted Asset Disposition, income statement
items (whether positive or negative) and balance sheet items attributable to the
assets disposed of shall be excluded from such calculations to the extent
relating to the applicable period.
ARTICLE II
AMOUNT AND TERMS OF THE LOANS
     2.1 Commitments.
     (a) Each Lender severally agrees, subject to and on the terms and
conditions of this Agreement, to make loans (each, a “Revolving Loan,” and
collectively, the “Revolving Loans”)

23



--------------------------------------------------------------------------------



 



to the Borrower, from time to time on any Business Day during the period from
and including the Closing Date to but not including the Revolving Credit
Termination Date, in an aggregate principal amount at any time outstanding not
exceeding its Commitment, provided that no Borrowing of Revolving Loans shall be
made if, immediately after giving effect thereto (and to any concurrent
repayment of Swingline Loans with proceeds of Revolving Loans made pursuant to
such Borrowing), (y) the Revolving Credit Exposure of any Lender would exceed
its Commitment at such time or (z) the Aggregate Revolving Credit Exposure would
exceed the aggregate Commitments at such time. Subject to and on the terms and
conditions of this Agreement, the Borrower may borrow, repay and reborrow
Revolving Loans.
     (b) The Swingline Lender agrees, subject to and on the terms and conditions
of this Agreement, to make loans (each, a “Swingline Loan,” and collectively,
the “Swingline Loans”) to the Borrower, from time to time on any Business Day
during the period from the Closing Date to but not including the Swingline
Maturity Date (or, if earlier, the Revolving Credit Termination Date), in an
aggregate principal amount at any time outstanding not exceeding the Swingline
Commitment. Swingline Loans may be made even if the aggregate principal amount
of Swingline Loans outstanding at any time, when added to the aggregate
principal amount of the Revolving Loans made by the Swingline Lender in its
capacity as a Lender outstanding at such time, would exceed the Swingline
Lender’s own Commitment at such time, but provided that no Borrowing of
Swingline Loans shall be made if, immediately after giving effect thereto,
(y) the Revolving Credit Exposure of any Lender would exceed its Commitment at
such time or (z) the Aggregate Revolving Credit Exposure would exceed the
aggregate Commitments at such time. Subject to and on the terms and conditions
of this Agreement, the Borrower may borrow, repay (including by means of a
Borrowing of Revolving Loans pursuant to Section 2.2(e)) and reborrow Swingline
Loans.
     2.2 Borrowings.
     (a) The Revolving Loans shall, at the option of the Borrower and subject to
the terms and conditions of this Agreement, be either Base Rate Loans or LIBOR
Loans (each, a “Type” of Loan), provided that all Loans comprising the same
Borrowing shall, unless otherwise specifically provided herein, be of the same
Type. The Swingline Loans shall be made and maintained as LIBOR Market Index
Rate Loans at all times.
     (b) In order to make a Borrowing (other than (x) Borrowings of Swingline
Loans, which shall be made pursuant to Section 2.2(d), (y) Borrowings for the
purpose of repaying Refunded Swingline Loans, which shall be made pursuant to
Section 2.2(e), and (z) Borrowings involving continuations or conversions of
outstanding Loans, which shall be made pursuant to Section 2.11), the Borrower
will give the Administrative Agent written notice not later than 11:00 a.m.,
Charlotte time, three (3) Business Days prior to each Borrowing to be comprised
of LIBOR Loans and not later than 10:00 a.m., Charlotte time, on the Business
Day of any Borrowing to be comprised of Base Rate Loans; provided, however, that
requests for the Borrowing of any Revolving Loans to be made on the Closing Date
may, at the discretion of the Administrative Agent, be given with less advance
notice than as specified hereinabove. Each such notice (each, a “Notice of
Borrowing”) shall be irrevocable, shall be given in the form of Exhibit B-1 and
shall specify (1) the aggregate principal amount and initial Type of the Loans
to be made pursuant to such Borrowing, (2) in the case of a Borrowing of LIBOR
Loans, the initial

24



--------------------------------------------------------------------------------



 



Interest Period to be applicable thereto, and (3) the requested Borrowing Date,
which shall be a Business Day. Upon its receipt of a Notice of Borrowing, the
Administrative Agent will promptly notify each applicable Lender of the proposed
Borrowing. Notwithstanding anything to the contrary contained herein:
     (i) except for a Borrowing with respect to a Refunded Swingline Loan in
accordance with Section 2.2(e), the aggregate principal amount of each Borrowing
comprised of Base Rate Loans shall not be less than $3,000,000 or, if greater,
an integral multiple of $1,000,000 in excess thereof (or, in the case of a
Borrowing of Revolving Loans, if less, in the amount of the aggregate Unutilized
Commitments) or, if less, in the amount of the aggregate Unutilized Commitments,
and the aggregate principal amount of each Borrowing comprised of LIBOR Loans
shall not be less than $5,000,000 or, if greater, an integral multiple of
$1,000,000 in excess thereof;
     (ii) if the Borrower shall have failed to designate the Type of Loans
comprising a Borrowing, the Borrower shall be deemed to have requested a
Borrowing comprised of Base Rate Loans; and
     (iii) if the Borrower shall have failed to select the duration of the
Interest Period to be applicable to any Borrowing of LIBOR Loans, then the
Borrower shall be deemed to have selected an Interest Period with a duration of
one month.
     (c) Not later than 1:00 p.m., Charlotte time, on the requested Borrowing
Date, each applicable Lender will make available to the Administrative Agent at
the Payment Office an amount, in Dollars and in immediately available funds,
equal to the amount of the Loan or Loans to be made by such Lender. To the
extent such Lenders have made such amounts available to the Administrative Agent
as provided hereinabove, the Administrative Agent will make the aggregate of
such amounts available to the Borrower in accordance with Section 2.3(a) and in
like funds as received by the Administrative Agent.
     (d) In order to make a Borrowing of a Swingline Loan, the Borrower will
give the Administrative Agent (and the Swingline Lender, if the Swingline Lender
is not also the Administrative Agent) written notice not later than 11:00 a.m.,
Charlotte time, on the date of such Borrowing. Each such notice (each, a “Notice
of Swingline Borrowing”) shall be given in the form of Exhibit B-2, shall be
irrevocable and shall specify (i) the principal amount of the Swingline Loan to
be made pursuant to such Borrowing (which shall not be less than $100,000 and,
if greater, shall be in an integral multiple of $100,000 in excess thereof (or,
if less, in the amount of the Unutilized Swingline Commitment)) and (ii) the
requested Borrowing Date, which shall be a Business Day. Not later than 1:00
p.m., Charlotte time, on the requested Borrowing Date, the Swingline Lender will
make available to the Administrative Agent at the Payment Office an amount, in
Dollars and in immediately available funds, equal to the amount of the requested
Swingline Loan. To the extent the Swingline Lender has made such amount
available to the Administrative Agent as provided hereinabove, the
Administrative Agent will make such amount available to the Borrower in
accordance with Section 2.3(a) and in like funds as received by the
Administrative Agent.

25



--------------------------------------------------------------------------------



 



     (e) With respect to any outstanding Swingline Loans, the Swingline Lender
may at any time (whether or not an Event of Default has occurred and is
continuing) in its sole and absolute discretion, and is hereby authorized and
empowered by the Borrower to, cause a Borrowing of Revolving Loans to be made
for the purpose of repaying such Swingline Loans by delivering to the
Administrative Agent (if the Administrative Agent is not also the Swingline
Lender) and each other Lender (on behalf of, and with a copy to, the Borrower),
not later than 10:00 a.m., Charlotte time on the Business Day of the proposed
Borrowing Date therefor, a notice (which shall be deemed to be a Notice of
Borrowing given by the Borrower) requesting the Lenders to make Revolving Loans
(which shall be made initially as Base Rate Loans) on such Borrowing Date in an
aggregate amount equal to the amount of such Swingline Loans (the “Refunded
Swingline Loans”) outstanding on the date such notice is given that the
Swingline Lender requests to be repaid. Not later than 1:00 p.m., Charlotte
time, on the requested Borrowing Date, each Lender (other than the Swingline
Lender) will make available to the Administrative Agent at the Payment Office an
amount, in Dollars and in immediately available funds, equal to the amount of
the Revolving Loan to be made by such Lender. To the extent the Lenders have
made such amounts available to the Administrative Agent as provided hereinabove,
the Administrative Agent will make the aggregate of such amounts available to
the Swingline Lender in like funds as received by the Administrative Agent,
which shall apply such amounts in repayment of the Refunded Swingline Loans.
Notwithstanding any provision of this Agreement to the contrary, on the relevant
Borrowing Date, the Refunded Swingline Loans (including the Swingline Lender’s
ratable share thereof, in its capacity as a Lender) shall be deemed to be repaid
with the proceeds of the Revolving Loans made as provided above (including a
Revolving Loan deemed to have been made by the Swingline Lender), and such
Refunded Swingline Loans deemed to be so repaid shall no longer be outstanding
as Swingline Loans but shall be outstanding as Revolving Loans. If any portion
of any such amount repaid (or deemed to be repaid) to the Swingline Lender shall
be recovered by or on behalf of the Borrower from the Swingline Lender in any
bankruptcy, insolvency or similar proceeding or otherwise, the loss of the
amount so recovered shall be shared ratably among all the Lenders in the manner
contemplated by Section 2.14(b).
     (f) If, as a result of any Bankruptcy Event with respect to the Borrower,
Revolving Loans are not made pursuant to Section 2.2(e) in an amount sufficient
to repay any amounts owed to the Swingline Lender in respect of any outstanding
Swingline Loans, or if the Swingline Lender is otherwise precluded for any
reason from giving a notice on behalf of the Borrower as provided for
hereinabove, the Swingline Lender shall be deemed to have sold without recourse,
representation or warranty, and each Lender shall be deemed to have purchased
and hereby agrees to purchase, a participation in such outstanding Swingline
Loans in an amount equal to its ratable share (based on the proportion that its
Commitment bears to the aggregate Commitments at such time) of the unpaid amount
thereof together with accrued interest thereon. Upon one (1) Business Day’s
prior notice from the Swingline Lender, each Lender (other than the Swingline
Lender) will make available to the Administrative Agent at the Payment Office an
amount, in Dollars and in immediately available funds, equal to its respective
participation. To the extent the Lenders have made such amounts available to the
Administrative Agent as provided hereinabove, the Administrative Agent will make
the aggregate of such amounts available to the Swingline Lender in like funds as
received by the Administrative Agent. In the event any such Lender fails to make
available to the Administrative Agent the amount of such Lender’s participation
as provided in this Section 2.2(f), the Swingline Lender shall be entitled to
recover

26



--------------------------------------------------------------------------------



 



such amount on demand from such Lender, together with interest thereon for each
day from the date such amount is required to be made available for the account
of the Swingline Lender until the date such amount is made available to the
Swingline Lender at the Federal Funds Rate for the first three (3) Business Days
and thereafter at the Adjusted Base Rate applicable to Revolving Loans. Promptly
following its receipt of any payment by or on behalf of the Borrower in respect
of a Swingline Loan, the Swingline Lender will pay to each Lender that has
acquired a participation therein such Lender’s ratable share of such payment.
     (g) Notwithstanding any provision of this Agreement to the contrary, the
obligation of each Lender (other than the Swingline Lender) to make Revolving
Loans for the purpose of repaying any Refunded Swingline Loans pursuant to
Section 2.2(e) and each such Lender’s obligation to purchase a participation in
any unpaid Swingline Loans pursuant to Section 2.2(f) shall be absolute and
unconditional and shall not be affected by any circumstance or event whatsoever,
including, without limitation, (i) any set-off, counterclaim, recoupment,
defense or other right that such Lender may have against the Swingline Lender,
the Administrative Agent, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of any Default or Event of
Default, (iii) the failure of the amount of such Borrowing of Revolving Loans to
meet the minimum Borrowing amount specified in Section 2.2(b), or (iv) the
failure of any conditions set forth in Section 3.2 or elsewhere herein to be
satisfied.
     2.3 Disbursements; Funding Reliance; Domicile of Loans.
     (a) The Borrower hereby authorizes the Administrative Agent to disburse the
proceeds of each Borrowing in accordance with the terms of any written
instructions from any Authorized Officer of the Borrower, provided that the
Administrative Agent shall not be obligated under any circumstances to forward
amounts to any account not listed in an Account Designation Letter. The Borrower
may at any time deliver to the Administrative Agent an Account Designation
Letter listing any additional accounts or deleting any accounts listed in a
previous Account Designation Letter.
     (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.2 and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the Adjusted Base Rate. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent,

27



--------------------------------------------------------------------------------



 



then the amount so paid shall constitute such Lender’s Loan included in such
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
     (c) The obligations of the Lenders hereunder to make Loans, to fund
participations in Swingline Loans and to make payments pursuant to
Section 10.1(c) are several and not joint. The failure of any Lender to make any
Loan, to fund any such participation or to make any such payment on any date
shall not relieve any other Lender of its corresponding obligation, if any,
hereunder to do so on such date, but no Lender shall be responsible for the
failure of any other Lender to so make its Loan, purchase its participation or
to make any such payment required hereunder.
     (d) Each Lender may, at its option, make and maintain any Loan at, to or
for the account of any of its Lending Offices, provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
to or for the account of such Lender in accordance with the terms of this
Agreement.
     2.4 Evidence of Debt; Notes.
     (a) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the
applicable Lending Office of such Lender resulting from each Loan made by such
Lending Office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lending Office of such Lender
from time to time under this Agreement.
     (b) The Administrative Agent shall maintain the Register pursuant to
Section 10.6(c), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each such Loan,
the Type of each such Loan and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder in respect of each such Loan and
(iii) the amount of any sum received by the Administrative Agent hereunder from
the Borrower in respect of each such Loan and each Lender’s share thereof.
     (c) The entries made in the Register and subaccounts maintained pursuant to
Section 2.4(b) (and, if consistent with the entries of the Administrative Agent,
the accounts maintained pursuant to Section 2.4(a)) shall, to the extent
permitted by applicable law, be conclusive absent manifest error of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such account, such Register or such subaccount, as applicable, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.
     (d) The Loans made by each Lender shall, if requested by the applicable
Lender (which request shall be made to the Administrative Agent), be evidenced
(i) in the case of Revolving Loans, by a Revolving Note appropriately completed
in substantially the form of Exhibit A-1 and (ii) in the case of the Swingline
Loans, by a Swingline Note appropriately completed in substantially the form of
Exhibit A-2, in each case executed by the Borrower and

28



--------------------------------------------------------------------------------



 



payable to the order of such Lender. Each Note shall be entitled to all of the
benefits of this Agreement and the other Credit Documents and shall be subject
to the provisions hereof and thereof.
     2.5 Termination and Reduction of Commitments and Swingline Commitment.
     (a) The Commitments shall be automatically and permanently terminated on
the Revolving Credit Termination Date. The Swingline Commitment shall be
automatically and permanently terminated on the Swingline Maturity Date, unless
sooner terminated pursuant to any other provision of this Section 2.5 or
Section 8.2.
     (b) At any time and from time to time after the date hereof, upon not less
than five (5) Business Days’ prior written notice to the Administrative Agent
(or in the case of a termination or reduction of the Unutilized Swingline
Commitment, the Swingline Lender), the Borrower may terminate in whole or reduce
in part the aggregate Unutilized Commitments or the Unutilized Swingline
Commitment, provided that any such partial reduction shall be in an aggregate
amount of not less than $5,000,000 ($500,000 in the case of the Unutilized
Swingline Commitment) or, if greater, an integral multiple of $1,000,000 in
excess thereof ($100,000 in the case of the Unutilized Swingline Commitment).
The amount of any termination or reduction made under this Section 2.5(b) may
not thereafter be reinstated.
     (c) Each reduction of the Commitments pursuant to this Section 2.5 shall be
applied ratably among the Lenders according to their respective Commitments.
Notwithstanding any provision of this Agreement to the contrary, any reduction
of the Commitments pursuant to this Section 2.5 that has the effect of reducing
the aggregate Commitments to an amount less than the amount of the Swingline
Commitment at such time shall result in an automatic corresponding reduction of
the Swingline Commitment, as the case may be, to the amount of the aggregate
Commitments (as so reduced), without any further action on the part of the
Borrower, the Swingline Lender or any other Lender.
     2.6 Mandatory Payments. Except to the extent due or paid sooner pursuant to
the provisions of this Agreement, (i) the aggregate outstanding principal of the
Revolving Loans shall be due and payable in full on the Revolving Credit
Maturity Date and (ii) the aggregate outstanding principal of the Swingline
Loans shall be due and payable in full on the Swingline Maturity Date.
     2.7 Voluntary Prepayments.
     (a) At any time and from time to time, the Borrower shall have the right to
prepay the Loans, in whole or in part, without premium or penalty (except as
provided in clause (iii) below), upon written notice given to the Administrative
Agent not later than 11:00 a.m., Charlotte time, three (3) Business Days prior
to each intended prepayment of LIBOR Loans and one (1) Business Day prior to
each intended prepayment of Base Rate Loans (other than Swingline Loans, which
may be prepaid on a same-day basis), provided that (i) each partial prepayment
of LIBOR Loans shall be in an aggregate principal amount of not less than
$5,000,000 or, if greater, an integral multiple of $1,000,000 in excess thereof,
and each partial prepayment of Base Rate Loans shall be in an aggregate
principal amount of not less than $3,000,000 or, if greater, an

29



--------------------------------------------------------------------------------



 



integral multiple of $1,000,000 in excess thereof ($100,000 and $100,000,
respectively, in the case of Swingline Loans), (ii) no partial prepayment of
LIBOR Loans made pursuant to any single Borrowing shall reduce the aggregate
outstanding principal amount of the remaining LIBOR Loans under such Borrowing
to less than $5,000,000 or to any greater amount not an integral multiple of
$1,000,000 in excess thereof, and (iii) unless made together with all amounts
required under Section 2.17 to be paid as a consequence of such prepayment, a
prepayment of a LIBOR Loan may be made only on the last day of the Interest
Period applicable thereto. Each such notice shall specify the proposed date of
such prepayment and the aggregate principal amount and Type of the Loans to be
prepaid (and, in the case of LIBOR Loans, the Interest Period of the Borrowing
pursuant to which made), and shall be irrevocable and shall bind the Borrower to
make such prepayment on the terms specified therein. Loans prepaid pursuant to
this Section 2.7(a) may be reborrowed, subject to the terms and conditions of
this Agreement. In the event the Administrative Agent receives a notice of
prepayment under this Section, the Administrative Agent will give prompt notice
thereof to the Lenders; provided that if such notice has also been furnished to
the Lenders, the Administrative Agent shall have no obligation to notify the
Lenders with respect thereto.
     (b) Each prepayment of the Loans made pursuant to Section 2.7(a) shall be
applied ratably among the Lenders holding the Loans being prepaid, in proportion
to the principal amount held by each.
     2.8 Interest.
     (a) Subject to Section 2.8(b), the Borrower will pay interest in respect of
the unpaid principal amount of each Loan, from the date of Borrowing thereof
until such principal amount shall be paid in full, (i) at the Adjusted Base
Rate, as in effect from time to time during such periods as such Loan is a Base
Rate Loan, (ii) at the Adjusted LIBOR Rate, as in effect from time to time
during such periods as such Loan is a LIBOR Loan, and (iii) at the Adjusted
LIBOR Market Index Rate, as in effect from time to time for all Swingline Loans.
     (b) Upon the occurrence and during the continuance of any Event of Default
under Sections 8.1(a), 8.1(f), or 8.1(g) and (at the election of the Required
Lenders) upon the occurrence and during the continuance of any other Event of
Default, all outstanding principal amounts of the Loans and, to the greatest
extent permitted by law, all interest accrued on the Loans and all other accrued
and outstanding fees and other amounts hereunder, shall bear interest at a rate
per annum equal to the interest rate applicable from time to time thereafter to
such Loans plus 2% (or, in the case of interest, fees and other amounts for
which no rate is provided hereunder, at the Adjusted Base Rate plus 2%), and, in
each case, such default interest shall be payable on demand. To the greatest
extent permitted by law, interest shall continue to accrue after the filing by
or against the Borrower of any petition seeking any relief in bankruptcy or
under any law pertaining to insolvency or debtor relief.
     (c) Accrued (and theretofore unpaid) interest shall be payable as follows:
     (i) in respect of each Base Rate Loan (including any Base Rate Loan or
portion thereof paid or prepaid pursuant to the provisions of Section 2.6,
except as provided hereinbelow) and each LIBOR Market Index Rate Loan, in
arrears on the last

30



--------------------------------------------------------------------------------



 



Business Day of each calendar quarter, beginning with the first such day to
occur after the Closing Date; provided, that in the event the Loans are repaid
or prepaid in full and the Commitments have been terminated, then accrued
interest in respect of all Base Rate Loans and LIBOR Market Index Rate Loans
shall be payable together with such repayment or prepayment on the date thereof;
     (ii) in respect of each LIBOR Loan (including any LIBOR Loan or portion
thereof paid or prepaid pursuant to the provisions of Section 2.6, except as
provided hereinbelow), in arrears (y) on the last Business Day of the Interest
Period applicable thereto (subject to the provisions of Section 2.10(iv)) and
(z) in addition, in the case of a LIBOR Loan with an Interest Period having a
duration of six months or longer, on each date on which interest would have been
payable under clause (y) above had successive Interest Periods of three months’
duration been applicable to such LIBOR Loan; provided, that in the event all
LIBOR Loans made pursuant to a single Borrowing are repaid or prepaid in full,
then accrued interest in respect of such LIBOR Loans shall be payable together
with such repayment or prepayment on the date thereof; and
     (iii) in respect of any Loan, at maturity (whether pursuant to acceleration
or otherwise) and, after maturity, on demand.
     (d) Nothing contained in this Agreement or in any other Credit Document
shall be deemed to establish or require the payment of interest to any Lender at
a rate in excess of the maximum rate permitted by applicable law. If the amount
of interest payable for the account of any Lender on any interest payment date
would exceed the maximum amount permitted by applicable law to be charged by
such Lender, the amount of interest payable for its account on such interest
payment date shall be automatically reduced to such maximum permissible amount.
In the event of any such reduction affecting any Lender, if from time to time
thereafter the amount of interest payable for the account of such Lender on any
interest payment date would be less than the maximum amount permitted by
applicable law to be charged by such Lender, then the amount of interest payable
for its account on such subsequent interest payment date shall be automatically
increased to such maximum permissible amount, provided that at no time shall the
aggregate amount by which interest paid for the account of any Lender has been
increased pursuant to this sentence exceed the aggregate amount by which
interest paid for its account has theretofore been reduced pursuant to the
previous sentence.
     (e) The Administrative Agent shall promptly notify the Borrower and the
Lenders upon determining the interest rate for each Borrowing of LIBOR Loans
after its receipt of the relevant Notice of Borrowing or Notice of
Conversion/Continuation, and upon each change in the Base Rate; provided,
however, that the failure of the Administrative Agent to provide the Borrower or
the Lenders with any such notice shall neither affect any obligations of the
Borrower or the Lenders hereunder nor result in any liability on the part of the
Administrative Agent to the Borrower or any Lender. Each such determination
(including each determination of the Reserve Requirement) shall, absent manifest
error, be conclusive absent manifest error and binding on all parties hereto.

31



--------------------------------------------------------------------------------



 



     2.9 Fees. The Borrower agrees to pay:
     (a) To Wachovia, for its own account, the administrative fee required under
its Fee Letter to be paid to Wachovia, in the amounts due and at the times due
as required by the terms thereof; and
     (b) To the Administrative Agent, for the account of each Lender, a
commitment fee for each calendar quarter (or portion thereof) for the period
from and including the Closing Date to but excluding the Revolving Credit
Termination Date, at a per annum rate equal to the Applicable Percentage in
effect for such fee from time to time during such quarter on such Lender’s
ratable share (based on the proportion that its Commitment bears to the
aggregate Commitments) of the average daily aggregate Unutilized Commitments
(excluding clause (ii) of the definition thereof for purposes of this
Section 2.9(b) only), payable in arrears (i) on the last Business Day of each
calendar quarter, beginning with the first such day to occur after the Closing
Date, and (ii) on the Revolving Credit Termination Date.
     2.10 Interest Periods. Concurrently with the giving of a Notice of
Borrowing or Notice of Conversion/Continuation in respect of any Borrowing
comprised of Base Rate Loans to be converted into, or LIBOR Loans to be
continued as, LIBOR Loans, the Borrower shall have the right to elect, pursuant
to such notice, the interest period (each, an “Interest Period”) to be
applicable to such LIBOR Loans, which Interest Period shall, at the option of
the Borrower, be a one, two, three or six-month period; provided, however, that:
     (i) all LIBOR Loans comprising a single Borrowing shall at all times have
the same Interest Period;
     (ii) the initial Interest Period for any LIBOR Loan shall commence on the
date of the Borrowing of such LIBOR Loan (including the date of any continuation
of, or conversion into, such LIBOR Loan), and each successive Interest Period
applicable to such LIBOR Loan shall commence on the day on which the next
preceding Interest Period applicable thereto expires;
     (iii) LIBOR Loans may not be outstanding under more than five (5) separate
Interest Periods at any one time (for which purpose Interest Periods shall be
deemed to be separate even if they are coterminous);
     (iv) if any Interest Period otherwise would expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day unless such next succeeding Business Day falls in another calendar month, in
which case such Interest Period shall expire on the next preceding Business Day;
     (v) the Borrower may not select any Interest Period that expires after the
Revolving Credit Maturity Date, with respect to Loans that are to be maintained
as LIBOR Loans;
     (vi) if any Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month during which such Interest
Period would

32



--------------------------------------------------------------------------------



 



otherwise expire, such Interest Period shall expire on the last Business Day of
such calendar month; and
     (vii) the Borrower may not select any Interest Period (and consequently, no
LIBOR Loans shall be made) if a Default or Event of Default shall have occurred
and be continuing at the time of such Notice of Borrowing or Notice of
Conversion/Continuation with respect to any Borrowing.
     2.11 Conversions and Continuations.
     (a) The Borrower shall have the right, on any Business Day occurring on or
after the Closing Date, to elect (i) to convert all or a portion of the
outstanding principal amount of any Base Rate Loans into LIBOR Loans, or to
convert any LIBOR Loans, the Interest Periods for which end on the same day,
into Base Rate Loans, or (ii) upon the expiration of any Interest Period, to
continue all or a portion of the outstanding principal amount of any LIBOR
Loans, the Interest Periods for which end on the same day, for an additional
Interest Period, provided that (w) any such conversion of LIBOR Loans into Base
Rate Loans shall involve an aggregate principal amount of not less than
$3,000,000 or, if greater, an integral multiple of $1,000,000 in excess thereof;
any such conversion of Base Rate Loans into, or continuation of, LIBOR Loans
shall involve an aggregate principal amount of not less than $5,000,000 or, if
greater, an integral multiple of $1,000,000 in excess thereof; and no partial
conversion of LIBOR Loans made pursuant to a single Borrowing shall reduce the
outstanding principal amount of such LIBOR Loans to less than $5,000,000 or to
any greater amount not an integral multiple of $1,000,000 in excess thereof,
(x) except as otherwise provided in Section 2.15(f), LIBOR Loans may be
converted into Base Rate Loans only on the last day of the Interest Period
applicable thereto (and, in any event, if a LIBOR Loan is converted into a Base
Rate Loan on any day other than the last day of the Interest Period applicable
thereto, the Borrower will pay, upon such conversion, all amounts required under
Section 2.17 to be paid as a consequence thereof), and (y) no such conversion or
continuation shall be permitted with regard to any Swingline Loans, and (z) no
conversion of Base Rate Loans into LIBOR Loans or continuation of LIBOR Loans
shall be permitted during the continuance of a Default or Event of Default.
     (b) The Borrower shall make each such election by giving the Administrative
Agent written notice not later than 11:00 a.m., Charlotte time, three
(3) Business Days prior to the intended effective date of any conversion of Base
Rate Loans into, or continuation of, LIBOR Loans and one (1) Business Day prior
to the intended effective date of any conversion of LIBOR Loans into Base Rate
Loans. Each such notice (each, a “Notice of Conversion/Continuation”) shall be
irrevocable, shall be given in the form of Exhibit B-3 and shall specify (x) the
date of such conversion or continuation (which shall be a Business Day), (y) in
the case of a conversion into, or a continuation of, LIBOR Loans, the Interest
Period to be applicable thereto, and (z) the aggregate amount and Type of the
Loans being converted or continued. Upon the receipt of a Notice of
Conversion/Continuation, the Administrative Agent will promptly notify each
applicable Lender of the proposed conversion or continuation. In the event that
the Borrower shall fail to deliver a Notice of Conversion/Continuation as
provided herein with respect to any of its outstanding LIBOR Loans, such LIBOR
Loans shall automatically be converted to Base Rate Loans upon the expiration of
the then current Interest Period applicable thereto (unless repaid pursuant to
the terms hereof). In the event the Borrower shall have failed to select in a

33



--------------------------------------------------------------------------------



 



Notice of Conversion/Continuation the duration of the Interest Period to be
applicable to any conversion into, or continuation of, its LIBOR Loans, then the
Borrower shall be deemed to have selected an Interest Period with a duration of
one month.
     2.12 Method of Payments; Computations; Apportionment of Payments.
     (a) All payments by the Borrower hereunder shall be made without setoff,
counterclaim or other defense, in Dollars and in immediately available funds to
the Administrative Agent, for the account of the Lenders entitled to such
payment or the Swingline Lender, as the case may be (except as otherwise
expressly provided herein as to payments required to be made directly to the
Lenders) at the Payment Office prior to 12:00 noon, Charlotte time, on the date
payment is due. Any payment made as required hereinabove, but after 12:00 noon,
Charlotte time, shall be deemed to have been made on the next succeeding
Business Day. If any payment falls due on a day that is not a Business Day, then
such due date shall be extended to the next succeeding Business Day (except that
in the case of LIBOR Loans to which the provisions of Section 2.10(iv) are
applicable, such due date shall be the next preceding Business Day), and such
extension of time shall then be included in the computation of payment of
interest, fees or other applicable amounts.
     (b) The Administrative Agent will distribute to the Lenders like amounts
relating to payments made to the Administrative Agent for the account of the
Lenders as follows: (i) if the payment is received by 12:00 noon, Charlotte
time, in immediately available funds, the Administrative Agent will make
available to each relevant Lender on the same date, by wire transfer of
immediately available funds, such Lender’s ratable share of such payment (based
on the percentage that the amount of the relevant payment owing to such Lender
bears to the total amount of such payment owing to all of the relevant Lenders),
and (ii) if such payment is received after 12:00 noon, Charlotte time, or in
other than immediately available funds, the Administrative Agent will make
available to each such Lender its ratable share of such payment by wire transfer
of immediately available funds on the next succeeding Business Day (or in the
case of uncollected funds, as soon as practicable after collected). If the
Administrative Agent shall not have made a required distribution to the
appropriate Lenders as required hereinabove after receiving a payment for the
account of such Lenders, the Administrative Agent will pay to each such Lender,
on demand, its ratable share of such payment with interest thereon at the
Federal Funds Rate for each day from the date such amount was required to be
disbursed by the Administrative Agent until the date repaid to such Lender.
     (c) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders, as the case may be, the amount due. In
such event, if the Borrower has not in fact made such payment, then each Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

34



--------------------------------------------------------------------------------



 



     (d) All computations of interest and fees hereunder (including computations
of the Reserve Requirement) shall be made on the basis of a year consisting of
(i) in the case of interest on Base Rate Loans, 365/366 days, as the case may
be, or (ii) in all other instances, 360 days; and in each case under (i) and
(ii) above, with regard to the actual number of days (including the first day,
but excluding the last day) elapsed.
     (e) Notwithstanding any other provision of this Agreement or any other
Credit Document to the contrary, all amounts collected or received by the
Administrative Agent or any Lender after acceleration of the Loans pursuant to
Section 8.2 shall be applied by the Administrative Agent as follows:
     (i) first, to the payment of all reasonable out-of-pocket costs and
expenses (including, without limitation, reasonable attorneys’ and consultants’
fees irrespective of whether such fees are allowed as a claim after the
occurrence of a Bankruptcy Event) of the Administrative Agent in connection with
enforcing the rights of the Lenders under the Credit Documents;
     (ii) second, to the payment of any fees owed to the Administrative Agent
hereunder or under any other Credit Document;
     (iii) third, to the payment of all reasonable and documented out-of-pocket
costs and expenses (including, without limitation, reasonable attorneys’ and
consultants’ fees irrespective of whether such fees are allowed as a claim after
the occurrence of a Bankruptcy Event) of each of the Lenders in connection with
enforcing its rights under the Credit Documents or otherwise with respect to the
Obligations owing to such Lender;
     (iv) fourth, to the payment of all of the Obligations consisting of accrued
fees and interest (including, without limitation, fees incurred and interest
accruing at the then applicable rate after the occurrence of a Bankruptcy Event
irrespective of whether a claim for such fees incurred and interest accruing is
allowed in such proceeding);
     (v) fifth, to the payment of the outstanding principal amount of the
Obligations;
     (vi) sixth, to the payment of all other Obligations and other obligations
that shall have become due and payable under the Credit Documents and not
repaid; and
     (vii) seventh, to the payment of the surplus (if any) to whomever may be
lawfully entitled to receive such surplus.
In carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, and (y) all amounts shall be apportioned ratably among the
Lenders in proportion to the amounts of such principal, interest, fees or other
Obligations owed to them respectively pursuant to clauses (iii) through
(vii) above.

35



--------------------------------------------------------------------------------



 



     2.13 Recovery of Payments.
     (a) The Borrower agrees that to the extent the Borrower makes a payment or
payments to or for the account of the Administrative Agent, the Swingline Lender
or any Lender, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy,
insolvency or similar state or federal law, common law or equitable cause
(whether as a result of any demand, settlement, litigation or otherwise), then,
to the extent of such payment or repayment, the Obligation intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been received.
     (b) If any amounts distributed by the Administrative Agent to any Lender
are subsequently returned or repaid by the Administrative Agent to the Borrower,
its representative or successor in interest, or any other Person, whether by
court order, by settlement approved by the Lender in question, or pursuant to
applicable Requirements of Law, such Lender will, promptly upon receipt of
notice thereof from the Administrative Agent, pay the Administrative Agent such
amount. If any such amounts are recovered by the Administrative Agent from the
Borrower, its representative or successor in interest or such other Person, the
Administrative Agent will redistribute such amounts to the Lenders on the same
basis as such amounts were originally distributed.
     2.14 Pro Rata Treatment.
     (a) Except in the case of Swingline Loans, all fundings, continuations and
conversions of Loans shall be made by the Lenders pro rata on the basis of their
respective Commitments to provide Loans (in the case of the funding of Loans
pursuant to Section 2.2) or on the basis of their respective outstanding Loans
(in the case of continuations and conversions of Loans pursuant to Section 2.11,
or in the event the Commitments have expired or have been terminated), as the
case may be from time to time. All payments on account of principal of or
interest on any Loans, fees or any other Obligations owing to or for the account
of any one or more Lenders shall be apportioned ratably among such Lenders in
proportion to the amounts of such principal, interest, fees or other Obligations
owed to them respectively.
     (b) If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or other Obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such Obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other Obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any

36



--------------------------------------------------------------------------------



 



payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section 2.14(b) shall apply). The Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation. If under
any applicable bankruptcy, insolvency or similar law, any Lender receives a
secured claim in lieu of a setoff to which this Section 2.14(b) applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders entitled
under this Section 2.14(b) to share in the benefits of any recovery on such
secured claim.
     2.15 Increased Costs; Change in Circumstances; Illegality.
     (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except the Reserve Requirement reflected in the LIBOR Rate);
     (ii) subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any LIBOR Loan made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for Indemnified Taxes or
Other Taxes covered by Section 2.16 and the imposition of, or any change in the
rate of, any Excluded Tax payable by such Lender); or
     (iii) impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBOR Loans made by such
Lender or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount), then, upon request of such Lender, the Borrower will pay to such
Lender, such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.
     (b) If any Lender determines that any Change in Law affecting such Lender
or any Lending Office of such Lender or such Lender’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, such Lender, to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay

37



--------------------------------------------------------------------------------



 



to such Lender, such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.
     (c) A certificate of a Lender (which shall be in reasonable detail) setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as specified in Section 2.15(a) or Section 2.15(b) and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender, the amount shown as due on any such certificate within ten (10) Business
Days after receipt thereof.
     (d) Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section shall not constitute a
waiver of such Lender’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof).
     (e) If, on or prior to the first day of any Interest Period, (y) the
Administrative Agent shall have determined in good faith that adequate and
reasonable means do not exist for ascertaining the applicable LIBOR Rate for
such Interest Period or (z) the Administrative Agent shall have received written
notice from the Required Lenders of their determination in good faith that the
rate of interest referred to in the definition of “LIBOR Rate” upon the basis of
which the Adjusted LIBOR Rate for LIBOR Loans for such Interest Period is to be
determined will not adequately and fairly reflect the cost to such Lenders of
making or maintaining LIBOR Loans during such Interest Period, the
Administrative Agent will forthwith so notify the Borrower and the Lenders. Upon
such notice, (i) all then outstanding LIBOR Loans shall automatically, on the
expiration date of the respective Interest Periods applicable thereto (unless
then repaid in full), be converted into Base Rate Loans, (ii) the obligation of
the Lenders to make, to convert Base Rate Loans into, or to continue, LIBOR
Loans shall be suspended (including pursuant to the Borrowing to which such
Interest Period applies), and (iii) any Notice of Borrowing or Notice of
Conversion/Continuation given at any time thereafter with respect to LIBOR Loans
shall be deemed to be a request for Base Rate Loans, in each case until the
Administrative Agent or the Required Lenders, as the case may be, shall have
determined that the circumstances giving rise to such suspension no longer exist
(and the Required Lenders, if making such determination, shall have so notified
the Administrative Agent), and the Administrative Agent shall have so notified
the Borrower and the Lenders.
     (f) Notwithstanding any other provision in this Agreement, if, at any time
after the date hereof and from time to time, any Lender shall have determined in
good faith that the introduction of or any change in any applicable law, rule or
regulation or in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration
thereof, or compliance with any guideline or request from any such Governmental
Authority (whether or not having the force of law), has or would have the effect
of making it unlawful for such Lender to make or to continue to make or maintain
LIBOR Loans, such Lender will forthwith so notify the Administrative Agent and
the Borrower. Upon such notice,

38



--------------------------------------------------------------------------------



 



(i) each of such Lender’s then outstanding LIBOR Loans shall automatically, on
the expiration date of the respective Interest Period applicable thereto (or, to
the extent any such LIBOR Loan may not lawfully be maintained as a LIBOR Loan
until such expiration date, upon such notice) and to the extent not sooner
prepaid, be converted into a Base Rate Loan, (ii) the obligation of such Lender
to make, to convert Base Rate Loans into, or to continue, LIBOR Loans shall be
suspended (including pursuant to any Borrowing for which the Administrative
Agent has received a Notice of Borrowing but for which the Borrowing Date has
not arrived), and (iii) any Notice of Borrowing or Notice of
Conversion/Continuation given at any time thereafter with respect to LIBOR Loans
shall, as to such Lender, be deemed to be a request for a Base Rate Loan, in
each case until such Lender shall have determined that the circumstances giving
rise to such suspension no longer exist and shall have so notified the
Administrative Agent, and the Administrative Agent shall have so notified the
Borrower.
     2.16 Taxes.
     (a) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Credit Document shall be made free and clear of and
without reduction or withholding for any Indemnified Taxes or Other Taxes,
provided that if the Borrower shall be required by applicable law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or Lender, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
     (b) Without limiting the provisions of Section 2.16(a), the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.
     (c) The Borrower shall indemnify the Administrative Agent and each Lender,
within ten (10) Business Days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent or such Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate (which shall be in reasonable detail) as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. The
Administrative Agent and each Lender agrees to cooperate with any reasonable
request made by the Borrower in respect of a claim of a refund in respect of
Indemnified Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.16 if (i) the Borrower has agreed in writing to pay all of the
Administrative Agent’s or such Lender’s reasonable out-of-pocket costs and
expenses relating to such claim, (ii) the Administrative Agent or such Lender
determines, in its good faith judgment, that it would not be disadvantaged,
unduly burdened or prejudiced as a result of such claim and (iii) the Borrower
furnishes, upon request of the Administrative Agent or such Lender, an

39



--------------------------------------------------------------------------------



 



opinion of tax counsel (such opinion and such counsel to be reasonably
acceptable to the Administrative Agent or such Lender) to the effect that such
Indemnified Taxes were wrongly or illegally imposed.
     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Credit Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
     Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed

40



--------------------------------------------------------------------------------



 



together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
     (f) If the Administrative Agent or any Lender determines that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. This Section 2.16(f) shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
     2.17 Compensation. The Borrower will compensate each Lender upon demand for
all losses, expenses and liabilities (including, without limitation, any loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund or maintain LIBOR Loans)
that such Lender may incur or sustain (i) if for any reason (other than a
default by such Lender) a Borrowing or continuation of, or conversion into, a
LIBOR Loan does not occur on a date specified therefor in a Notice of Borrowing
or Notice of Conversion/Continuation, (ii) if any repayment, prepayment or
conversion of any LIBOR Loan occurs on a date other than the last day of an
Interest Period applicable thereto (including as a consequence of any assignment
made pursuant to Section 2.18(a) or any acceleration of the maturity of the
Loans pursuant to Section 8.2), (iii) if any prepayment of any LIBOR Loan is not
made on any date specified in a notice of prepayment given by the Borrower or
(iv) as a consequence of any other failure by the Borrower to make any payments
with respect to any LIBOR Loan when due hereunder. Calculation of all amounts
payable to a Lender under this Section 2.17 shall be made as though such Lender
had actually funded its relevant LIBOR Loan through the purchase of a Eurodollar
deposit bearing interest at the LIBOR Rate in an amount equal to the amount of
such LIBOR Loan, having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund its LIBOR Loans in any manner it
sees fit and the foregoing assumption shall be utilized only for the calculation
of amounts payable under this Section 2.17. A certificate (which shall be in
reasonable detail) showing the bases for the determinations set forth in this
Section 2.17 by any Lender as to any additional amounts payable pursuant to this
Section 2.17 shall be submitted by such Lender to the Borrower either directly
or through the Administrative Agent. Determinations set forth in any such
certificate made in good faith for purposes of this Section 2.17 of any such
losses, expenses or liabilities shall be conclusive absent manifest error.

41



--------------------------------------------------------------------------------



 



     2.18 Replacement of Lenders; Mitigation of Costs.
     (a) The Borrower may, at any time at its sole expense and effort, require
any Lender (i) that has requested compensation from the Borrower under
Sections 2.15(a) or 2.15(b) or payments from the Borrower under Section 2.16, or
(ii) the obligation of which to make or maintain LIBOR Loans has been suspended
under Section 2.15(f) or (iii) that is a Defaulting Lender or a Nonconsenting
Lender, in any case upon notice to such Lender and the Administrative Agent, to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.6), all of its
interests, rights and obligations under this Agreement and the related Credit
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that:
     (i) the Administrative Agent shall have received the assignment fee
specified in Section 10.6(b)(iv);
     (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 2.17) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
     (iii) in the case of any such assignment resulting from a request for
compensation under Sections 2.15(a) or 2.15(b) or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments thereafter; and
     (iv) such assignment does not conflict with applicable Requirements of Law.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     (b) If any Lender requests compensation under Sections 2.15(a) or 2.15(b),
or the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender gives a notice pursuant to Section 2.15(f), then such Lender
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Sections 2.15(a), 2.15(b) or 2.16, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 2.15(f), as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

42



--------------------------------------------------------------------------------



 



     2.19 Increase in Commitments.
     (a) From time to time on and after the Closing Date and prior to the
Revolving Credit Termination Date so long as no Default or Event of Default
shall have occurred and be continuing, the Borrower may, upon at least 30 days
notice to the Administrative Agent (which shall promptly provide a copy of such
notice to the Lenders), propose to increase the aggregate amount of the
Commitments by an amount which (i) is not less than $10,000,000 or, if greater,
an integral multiple of $5,000,000 in excess thereof, with respect to any such
request nor (ii) when aggregated with all prior and concurrent increases in the
Commitments pursuant to this Section 2.19, is not in excess of $50,000,000. The
Borrower may increase the aggregate amount of the Commitments by (x) having
another lender or lenders (each, an “Additional Lender”) become party to this
Agreement, (y) agreeing with any Lender (with the consent of such Lender in its
sole discretion) to increase its Commitment hereunder (each, an “Increasing
Lender”) or (z) a combination of the procedures described in clauses (x) and
(y) of this sentence.
     (b) Upon any increase in the amount of the Commitments pursuant to this
Section 2.19 (each, an “Additional Commitment”):
     (i) Each Additional Lender or existing Lender agreeing to increase its
Commitments pursuant to this Section 2.19 shall enter into a Joinder Agreement
pursuant to which such Additional Lender and/or Increasing Lender shall, as of
the effective date, undertake an Additional Commitment (or, in the case of an
Increasing Lender, pursuant to which such Increasing Lender’s Commitment shall
be increased in the agreed amount on such date) and such Additional Lender shall
thereupon become (or, if an Increasing Lender, continue to be) a “Lender” for
all purposes hereof.
     (ii) The Borrower shall in the event of an increase in the Commitments, in
coordination with the Administrative Agent, repay all outstanding Revolving
Loans and incur additional Revolving Loans from other Lenders in each case so
that the Lenders participate in each Borrowing pro rata on the basis of their
respective Commitments (after giving effect to any increase in the Commitments
pursuant to this Section 2.19) and amounts payable under Section 2.17 as a
result of the actions required to be taken under this Section 2.19, shall be
paid in full by the Borrower; and
     (iii) If any such Additional Lender is a Foreign Lender, such Additional
Lender shall deliver the forms required by Section 2.16(e).
ARTICLE III
CONDITIONS PRECEDENT
     3.1 Effectiveness. The obligation of each Lender to make Loans hereunder is
subject to the satisfaction of the following conditions precedent:
     (a) The Administrative Agent shall have received the following, each of
which shall be originals or telecopies or in an electronic format acceptable to
the Administrative Agent (followed promptly by originals) unless otherwise
specified, each properly executed by a

43



--------------------------------------------------------------------------------



 



Responsible Officer of the applicable Credit Party, each dated as of the Closing
Date (or, in the case of certificates of governmental officials, a recent date
prior to the Closing Date) and each in a form and substance reasonably
satisfactory to the Administrative Agent and each of the Lenders:
     (i) executed counterparts of this Agreement in such number of copies as the
Administrative Agent shall have required;
     (ii) to the extent requested by any Lender in accordance with
Section 2.4(d), a Note or Notes for such Lender, in each case duly completed in
accordance with the provisions of Section 2.4(d) and executed by the Borrower;
     (iii) the Guaranty, duly completed and executed by each Subsidiary (other
than any Foreign Subsidiary to the extent (and for as long as) doing so would
cause adverse tax or regulatory consequences to the Borrower);
     (iv) a certificate, signed by an Authorized Officer of the Borrower,
certifying that (i) all representations and warranties of the Credit Parties
contained in this Agreement and the other Credit Documents qualified as to
materiality shall be true and correct and those not so qualified shall be true
and correct in all material respects, in each case as of the Closing Date, both
immediately before and after giving effect to this Agreement (except to the
extent any such representation or warranty is expressly stated to have been made
as of a specific date, in which case such representation or warranty shall be
true and correct as of such date), (ii) no Default or Event of Default has
occurred and is continuing, both immediately before and after giving effect to
this Agreement, (iii) both immediately before and after giving effect to this
Agreement, no Material Adverse Effect has occurred since December 31, 2007, and
there exists no event, condition or state of facts that could reasonably be
expected to result in a Material Adverse Effect, and (iv) all conditions set
forth in this Section 3.1 and in Section 3.2 have been satisfied or waived as
required hereunder;
     (v) a certificate of the secretary or an assistant secretary of each Credit
Party executing any Credit Documents as of the Closing Date, certifying (i) that
attached thereto is a true and complete copy of the articles or certificate of
incorporation, certificate of formation or other organizational document and all
amendments thereto of such Credit Party, certified as of a recent date by the
Secretary of State (or comparable Governmental Authority) of its jurisdiction of
organization, and that the same has not been amended since the date of such
certification, (ii) that attached thereto is a true and complete copy of the
bylaws, operating agreement or similar governing document of such Credit Party,
as then in effect and as in effect at all times from the date on which the
resolutions referred to in clause (iii) below were adopted to and including the
date of such certificate, and (iii) that attached thereto is a true and complete
copy of resolutions adopted by the board of directors (or similar governing
body) of such Credit Party, authorizing the execution, delivery and performance
of this Agreement and the other Credit Documents to which it is a party, and as
to the incumbency and genuineness of the signature of each officer of such
Credit Party executing this Agreement or any of such other Credit Documents, and
attaching all such copies of the documents described above;

44



--------------------------------------------------------------------------------



 



     (vi) a certificate as of a recent date of the good standing of each Credit
Party executing any Credit Documents as of the Closing Date, under the laws of
its jurisdiction of organization, from the Secretary of State (or comparable
Governmental Authority) of such jurisdiction; and
     (vii) a Financial Conditions Certificate executed by the chief financial
officer of the Borrower confirming that, as of the Closing Date, after giving
effect to the transactions contemplated hereby, the Borrower and its
Subsidiaries on a consolidated basis are solvent.
     (b) Since December 31, 2007, there shall not have occurred (i) a Material
Adverse Effect or (ii) any event, condition or state of facts that could
reasonably be expected to have a Material Adverse Effect.
     (c) The Borrower shall have paid (i) to the Arrangers, the fees required
under the Fee Letter to be paid to each of them on the Closing Date, in the
amounts due and payable on the Closing Date as required by the terms thereof,
(ii) to the Administrative Agent, the initial payment of the annual
administrative fee described in its Fee Letter, and (iii) all other fees and
reasonable expenses of the Arrangers, the Administrative Agent and the Lenders
required hereunder or under any other Credit Document to be paid on or prior to
the Closing Date (including reasonable fees and expenses of counsel) in
connection with this Agreement and the other Credit Documents.
     (d) The Borrower shall have (i) amended its existing Credit Agreement,
dated as of January 12, 2007, as amended by the First Amendment to Credit
Agreement dated as of August 24, 2007, with Wachovia, as administrative agent,
BofA, as syndication agent and the lenders party thereto (the “Existing Credit
Facility”) to permit the consummation of the transactions contemplated hereby
and (ii) complied with all terms and conditions in the definitive documentation
of such amendment.
     (e) The Administrative Agent shall have received an Account Designation
Letter, together with written instructions from an Authorized Officer of the
Borrower, including wire transfer information, directing the payment of the
proceeds of the initial Loans to be made hereunder.
     (f) Each of the Administrative Agent and each Lender shall have received
such other documents, certificates, opinions and instruments in connection with
the transactions contemplated hereby as it shall have reasonably requested
(including but not limited to legal opinions of counsel to the Borrower and its
Subsidiaries).
     3.2  Conditions of All Borrowings. The obligation of each Lender to make
any Loans hereunder (but excluding Revolving Loans made for the purpose of
repaying Refunded Swingline Loans pursuant to Section 2.2(e)) is subject to the
satisfaction of the following conditions precedent on the relevant Borrowing
Date:
     (a) The Administrative Agent shall have received a Notice of Borrowing in
accordance with Section 2.2(b), or (together with the Swingline Lender) a Notice
of Swingline Borrowing in accordance with Section 2.2(d), as applicable;

45



--------------------------------------------------------------------------------



 



     (b) Each of the representations and warranties contained in Article IV and
in the other Credit Documents qualified as to materiality shall be true and
correct and those not so qualified shall be true and correct in all material
respects, in each case on and as of such Borrowing Date (including the Closing
Date, in the case of the initial Loans made hereunder, if any) with the same
effect as if made on and as of such date, both immediately before and after
giving effect to the Loans to be made on such date (except to the extent any
such representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct as of such date); and
     (c) No Default or Event of Default shall have occurred and be continuing on
such date, both immediately before and after giving effect to the Loans to be
made on such date.
Each giving of a Notice of Borrowing or a Notice of Swingline Borrowing, and the
consummation of each Borrowing, shall be deemed to constitute a representation
by the Borrower that the statements contained in Sections 3.2(b) and 3.2(c) are
true, both as of the date of such notice or request and as of the relevant
Borrowing Date.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     To induce the Administrative Agent and the Lenders to enter into this
Agreement and to induce the Lenders to extend the credit contemplated hereby,
the Borrower (as to itself and its Subsidiaries), represents and warrants to the
Administrative Agent and the Lenders as follows:
     4.1 Corporate Organization and Power. Each Credit Party (i) is a
corporation or a limited liability company duly organized or formed, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, as the case may be (which jurisdictions, as of the
Closing Date, are set forth on Schedule 4.1), (ii) has the full corporate or
limited liability company power and authority to execute, deliver and perform
the Credit Documents to which it is or will be a party, to own and hold its
property and to engage in its business as presently conducted, and (iii) is duly
qualified to do business as a foreign corporation or limited liability company
and is in good standing in each jurisdiction where the nature of its business or
the ownership of its properties requires it to be so qualified, except where the
failure to be so qualified, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
     4.2 Authorization; Enforceability. Each Credit Party has taken all
necessary corporate or limited liability action, as applicable, to execute,
deliver and perform each of the Credit Documents to which it is a party, and has
(or on any later date of execution and delivery will have) validly executed and
delivered each of the Credit Documents to which it is a party. This Agreement
constitutes, and each of the other Credit Documents upon execution and delivery
will constitute, the legal, valid and binding obligation of each Credit Party
that is a party hereto or thereto, enforceable against it in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, by general equitable principles or by principles of good faith and
fair dealing (regardless of whether enforcement is sought in equity or at law).

46



--------------------------------------------------------------------------------



 



     4.3 No Violation. The execution, delivery and performance by each Credit
Party of each of the Credit Documents to which it is a party, and compliance by
it with the terms hereof and thereof, do not and will not (i) violate any
provision of its articles or certificate of incorporation or formation, its
bylaws or operating agreement, or other applicable formation or organizational
documents, (ii) contravene any other Requirement of Law applicable to it, (iii)
conflict with, result in a breach of or constitute (with notice, lapse of time
or both) a default under any indenture, mortgage, lease, agreement, contract or
other instrument to which it is a party, by which it or any of its properties is
bound or to which it is subject, or (iv) result in or require the creation or
imposition of any Lien, other than a Permitted Lien, upon any of its properties,
revenues or assets; except, in the case of clauses (ii) and (iii) above, where
such violations, conflicts, breaches or defaults, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
     4.4 Governmental and Third-Party Authorization; Permits. No consent,
approval, authorization or other action by, notice to, or registration or filing
with, any Governmental Authority, Self-Regulatory Organization, or other Person
is required as a condition to or otherwise in connection with the due execution,
delivery and performance by each Credit Party of this Agreement or any of the
other Credit Documents to which it is or will be a party or the legality,
validity or enforceability hereof or thereof, other than (i) consents,
authorizations and filings that have been made or obtained and that are in full
force and effect, which consents, authorizations and filings are listed on
Schedule 4.4, and (ii) consents and filings the failure to obtain or make which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. Each Credit Party has, and is in good standing with
respect to, all governmental approvals, licenses, permits and authorizations
necessary to conduct its business as presently conducted and to own or lease and
operate its properties, except for those the failure to obtain which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
     4.5 Litigation. Except as set forth on Schedule 4.5, there are no actions,
investigations, suits or proceedings pending or, to the knowledge of the
Borrower, threatened, at law, in equity or in arbitration, before any court,
other Governmental Authority, Self-Regulatory Organization, arbitrator or other
Person, (i) against or affecting any of the Credit Parties or any of their
respective properties that, if adversely determined, could reasonably be
expected to have a Material Adverse Effect, or (ii) with respect to this
Agreement, any of the other Credit Documents or any of the other transactions
contemplated hereby or thereby.
     4.6 Taxes. Each of the Borrower and its Subsidiaries has timely filed all
federal, state, local and foreign tax returns and reports required to be filed
by it and has paid, prior to the date on which penalties would attach thereto or
a Lien would attach to any of its properties if unpaid, all taxes, assessments,
fees and other charges levied upon it or upon its properties that are shown
thereon as due and payable, other than those that are not yet delinquent or that
are being contested in good faith and by proper proceedings and for which
adequate reserves have been established in accordance with GAAP. Such returns
accurately reflect in all material respects all liability for taxes of the
Borrower and its Subsidiaries for the periods covered thereby. As of the Closing
Date, there is no ongoing audit or examination or, to the knowledge of the
Borrower, other investigation by any Governmental Authority of the tax liability
of the Borrower or any of its Subsidiaries, and there is no material unresolved
claim by any

47



--------------------------------------------------------------------------------



 



Governmental Authority concerning the tax liability of the Borrower or any of
its Subsidiaries for any period for which tax returns have been or were required
to have been filed, other than unsecured claims for which adequate reserves have
been established in accordance with GAAP. As of the Closing Date, neither the
Borrower nor any of its Subsidiaries has waived or extended or has been
requested to waive or extend the statute of limitations relating to the payment
of any taxes.
     4.7 Subsidiaries. Schedule 4.7 sets forth a list, as of the Closing Date,
of all of the Subsidiaries of the Borrower and as to each such Subsidiary, the
percentage ownership (direct and indirect) of the Borrower in each class of its
Capital Stock and each direct owner thereof.
     4.8 Full Disclosure. All factual information heretofore, contemporaneously
or hereafter furnished in writing to the Administrative Agent, any Arranger or
any Lender by or on behalf of any Credit Party pursuant to this Agreement or the
other Credit Documents is or will be true and accurate in all material respects
on the date as of which such information is dated or certified (or, if such
information has been updated, amended or supplemented, on the date as of which
any such update, amendment or supplement is dated or certified) and not made
incomplete by omitting to state a material fact necessary to make the statements
contained herein and therein, in light of the circumstances under which such
information was provided, not misleading; provided that, with respect to
projections, budgets and other estimates, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time. As of the Closing Date, there is no fact known to any
Credit Party that has, or could reasonably be expected to have, a Material
Adverse Effect, which fact has not been set forth herein, in the consolidated
financial statements of the Borrower and its Subsidiaries furnished to the
Administrative Agent and/or the Lenders, or in any certificate, opinion or other
written statement made or furnished by the Borrower to the Administrative Agent
and/or the Lenders.
     4.9 Margin Regulations. No Credit Party is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying Margin Stock. No proceeds of the Loans will be used,
directly or indirectly, to purchase or carry any Margin Stock, to extend credit
for such purpose or for any other purpose, in each case that would violate or be
inconsistent with Regulations T, U or X or any provision of the Exchange Act.
     4.10 No Material Adverse Effect. There has been no Material Adverse Effect
since December 31, 2007 and there exists no event, condition or state of facts
that could reasonably be expected to result in a Material Adverse Effect.
     4.11 Financial Matters.
     (a) The Borrower has heretofore furnished to the Administrative Agent
copies of (i) the audited consolidated balance sheets of the Borrower and its
Subsidiaries, for the 2007 and 2006 fiscal years, in each case with the related
statements of income, stockholders’ equity, comprehensive income and cash flows
for the fiscal years then ended, together with the opinions of Ernst & Young LLP
thereon, and (ii) the unaudited consolidated balance sheet of the Borrower and
its Subsidiaries for each subsequent fiscal quarter ended 45 days before the

48



--------------------------------------------------------------------------------



 



Closing Date, and the related statements of income, stockholders’ equity,
comprehensive income and cash flows. Such financial statements have been
prepared in accordance with GAAP (subject, with respect to the unaudited
financial statements, to the absence of notes required by GAAP and to normal
year-end adjustments) and present fairly in all material respects the financial
condition of the Borrower and its Subsidiaries on a consolidated basis as of the
respective dates thereof and the results of operations of the Borrower and its
Subsidiaries on a consolidated basis for the respective periods then ended.
Except as fully reflected in the most recent financial statements referred to
above and the notes thereto, there are no material liabilities or obligations
with respect to the Borrower and its Subsidiaries of any nature whatsoever
(whether absolute, contingent or otherwise and whether or not due) that are
required in accordance with GAAP to be reflected in such financial statements
and that are not so reflected.
     (b) After giving effect to this Agreement, each Credit Party (i) has
capital sufficient to carry on its businesses as conducted and as proposed to be
conducted, (ii) has assets with a fair saleable value, determined on a going
concern basis, which are (y) not less than the amount required to pay the
probable liability on its existing debts as they become absolute and matured and
(z) greater than the total amount of its liabilities (including identified
contingent liabilities, valued at the amount that can reasonably be expected to
become absolute and matured in their ordinary course), and (iii) does not intend
to, and does not believe that it will, incur debts or liabilities beyond its
ability to pay such debts and liabilities as they mature in their ordinary
course.
     (c) Since December 31, 2007, there has not been an occurrence of a
“material weakness” (as defined in statement on Auditing Standards No. 60) in,
or fraud that involves management or other employees who have a significant role
in, the Borrower’s internal controls over financial reporting, in each case as
described in Section 404 of the Sarbanes-Oxley Act of 2002 and all rules and
regulations promulgated thereunder and the accounting and auditing principles,
rules, standards and practices promulgated or approved with respect thereto, in
each case that could reasonably be expected to have a Material Adverse Effect.
     (d) Neither (i) the board of directors of the Borrower, a committee thereof
or an authorized officer of the Borrower has concluded that any financial
statement previously furnished to the Administrative Agent should no longer be
relied upon because of an error, nor (ii) has the Borrower been advised by its
auditors that a previously issued audit report or interim review cannot be
relied on.
     4.12 Ownership of Properties. Each of the Borrower and its Subsidiaries
(i) has good and marketable title to all real property owned by it, (ii) holds
interests as lessee under valid leases in full force and effect with respect to
all material leased real and personal property used in connection with its
business, and (iii) has good title to all of its other material properties and
assets reflected in the most recent financial statements referred to in
Section 4.11(a) (except as sold or otherwise disposed of since the date thereof
in the ordinary course of business), in each case free and clear of all Liens
other than Permitted Liens.

49



--------------------------------------------------------------------------------



 



     4.13 ERISA.
     (a) Each Credit Party and its ERISA Affiliates is in compliance with the
applicable provisions of ERISA, and each Plan is and has been administered in
compliance with all applicable Requirements of Law, including, without
limitation, the applicable provisions of ERISA and the Code, in each case except
where the failure so to comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No ERISA Event (i) has
occurred within the five (5) year period prior to the Closing Date, (ii) has
occurred and is continuing, or (iii) to the knowledge of the Borrower, is
reasonably expected to occur with respect to any Plan. No Plan has any Unfunded
Pension Liability as of the most recent annual valuation date applicable
thereto, and no Credit Party or any of its ERISA Affiliates has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.
     (b) No Credit Party or any of its ERISA Affiliates has any outstanding
liability on account of a complete or partial withdrawal from any Multiemployer
Plan, and no Credit Party or any of its ERISA Affiliates would become subject to
any liability under ERISA if any such Credit Party or ERISA Affiliate were to
withdraw completely from all Multiemployer Plans as of the most recent valuation
date. No Multiemployer Plan is in “reorganization” or is “insolvent” within the
meaning of such terms under ERISA.
     4.14 Environmental Matters. Neither the Borrower nor any of its
Subsidiaries is involved in any suit, action or proceeding, or has received any
notice, complaint or other request for information from any Governmental
Authority or other Person, with respect to any actual or alleged Environmental
Claims, and to the knowledge of the Borrower, there are no threatened
Environmental Claims, nor any basis therefor.
     4.15 Compliance with Laws. Each of the Borrower and its Subsidiaries has
timely filed all material reports, documents and other materials required to be
filed by it under all applicable Requirements of Law with any Governmental
Authority, has retained all material records and documents required to be
retained by it under all applicable Requirements of Law, and is otherwise in
compliance with all applicable Requirements of Law in respect of the conduct of
its business and the ownership and operation of its properties, including
without limitation, the applicable rules of any Self-Regulatory Organization,
except in each case to the extent that the failure to comply therewith,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
     4.16 Intellectual Property. Each of the Borrower and its Subsidiaries owns,
or has the legal right to use, all Intellectual Property necessary for it to
conduct its business as currently conducted. No claim has been asserted or is
pending by any Person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does the Borrower know of any such claim, and to the knowledge of
the Borrower, the use of such Intellectual Property by any Credit Party does not
infringe on the known rights of any Person, except for such claims and
infringements that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

50



--------------------------------------------------------------------------------



 



     4.17 Regulated Industries. No Credit Party is an “investment company,” a
company “controlled” by an “investment company,” or an “investment advisor,”
within the meaning of the Investment Company Act of 1940, as amended.
     4.18 Insurance. The assets, properties and business of the Borrower and its
Subsidiaries are insured against such hazards and liabilities, under such
coverages and in such amounts, as are customarily maintained by prudent
companies similarly situated and under policies issued by insurers of recognized
responsibility.
     4.19 Material Contracts. Schedule 4.19 lists, as of the Closing Date, each
“material contract” (within the meaning of Item 601(b)(10) of Regulation S-K
under the Securities Act) to which the Borrower or any of its Subsidiaries is a
party, by which the Borrower or any of its Subsidiaries or its properties is
bound or to which the Borrower or any of its Subsidiaries is subject
(collectively, “Material Contracts”), and also indicates the parties thereto. As
of the Closing Date, (i) each Material Contract is in full force and effect and
is enforceable by each of the Borrower and its Subsidiaries that is a party
thereto in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, by general or equitable principles or by
principles of good faith and fair dealing, and (ii) neither the Borrower nor any
of its Subsidiaries or, to the knowledge of the Borrower, any other party
thereto is in breach of or default under any Material Contract in any material
respect or has given notice of termination or cancellation of any Material
Contract.
     4.20 [Reserved]
     4.21 No Burdensome Restrictions. No Credit Party is subject to any charter
or corporate restriction or any provision of any applicable Requirement of Law
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
     4.22 OFAC; Anti-Terrorism Laws.
     (a) No Credit Party or any Affiliate of any Credit Party (i) is a
Sanctioned Person, (ii) has more than 15% of its assets in Sanctioned Countries,
or (iii) derives more than 15% of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Countries. No part of the
proceeds of any Loan hereunder will be used directly or indirectly to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country.
     (b) Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate the PATRIOT Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto. The Credit Parties are in
compliance in all material respects with the PATRIOT Act.

51



--------------------------------------------------------------------------------



 



ARTICLE V
AFFIRMATIVE COVENANTS
     The Borrower covenants and agrees that, until the termination of the
Commitments and the payment in full in cash of all principal and interest with
respect to the Loans, together with all fees, expenses and other amounts then
due and owing hereunder:
     5.1 Financial Statements. The Borrower will deliver to the Administrative
Agent on behalf of the Lenders:
     (a) As soon as available and in any event within forty-five (45) days (or,
if earlier and if applicable to the Borrower, the quarterly report deadline
under the Exchange Act rules and regulations) after the end of each of the first
three fiscal quarters of each fiscal year, beginning with the second fiscal
quarter of fiscal year 2008, unaudited consolidated and consolidating balance
sheets of the Borrower and its Subsidiaries as of the end of such fiscal quarter
and unaudited consolidated and consolidating statements of income, cash flows
and stockholders’ equity for the Borrower and its Subsidiaries for the fiscal
quarter then ended and for that portion of the fiscal year then ended, in each
case setting forth comparative consolidated figures as of the end of and for the
corresponding period in the preceding fiscal year together with comparative
budgeted figures for the fiscal period then ended, all in reasonable detail and
prepared in accordance with GAAP (subject to the absence of notes required by
GAAP and subject to normal year-end adjustments) applied on a basis consistent
with that of the preceding quarter or containing disclosure of the effect on the
financial condition or results of operations of any change in the application of
accounting principles and practices during such quarter; and
     (b) As soon as available and in any event within ninety (90) days (or, if
earlier and if applicable to the Borrower, the annual report deadline under the
Exchange Act rules and regulations) after the end of each fiscal year, beginning
with fiscal year 2008, an audited consolidated and unaudited consolidating
balance sheet of the Borrower and its Subsidiaries as of the end of such fiscal
year and the related audited consolidated and unaudited consolidating statements
of income, cash flows and stockholders’ equity for the Borrower and its
Subsidiaries for the fiscal year then ended, including the notes thereto, in
each case setting forth comparative consolidated figures as of the end of and
for the preceding fiscal year together with comparative budgeted figures for the
fiscal year then ended, all in reasonable detail and (with respect to the
audited statements) certified by the independent certified public accounting
firm regularly retained by the Borrower or another independent certified public
accounting firm of recognized national standing reasonably acceptable to the
Administrative Agent, together with (y) a report thereon by such accountants
that is not qualified as to going concern or scope of audit and to the effect
that such financial statements present fairly in all material respects the
consolidated financial condition and results of operations of the Borrower and
its Subsidiaries as of the dates and for the periods indicated in accordance
with GAAP applied on a basis consistent with that of the preceding year or
containing disclosure of the effect on the financial condition or results of
operations of any change in the application of accounting principles and
practices during such year, and (z) a letter from such accountants to the effect
that, based on and in connection with their examination of the financial
statements of the Borrower and its Subsidiaries, they obtained no knowledge of
the occurrence or existence of any Default or Event of Default relating to

52



--------------------------------------------------------------------------------



 



accounting or financial reporting matters (which certificate may be limited to
the extent required by accounting rules or guidelines), or a statement
specifying the nature and period of existence of any such Default or Event of
Default disclosed by their audit.
     (c) In the event that any financial statement or Compliance Certificate
delivered pursuant to Sections 5.2(a) or 5.2(b) is shown to be inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Percentage for any period (an “Applicable
Period”) than the Applicable Percentage applied for such Applicable Period, then
(i) the Borrower shall immediately deliver to the Administrative Agent a correct
Compliance Certificate for such Applicable Period and (ii) the Borrower shall
immediately pay to the Administrative Agent the accrued additional interest
owing as a result of such increased Applicable Percentage for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with Section 2.12. This Section 5.1(c) shall not limit the rights of
the Administrative Agent and Lenders with respect to Sections 2.8(b) and 8.2.
Documents required to be delivered pursuant to Sections 5.1, 5.2(a), 5.2(b), or
5.2(c) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower provides notice to the
Lenders that such information has been posted on the Borrower’s website on the
Internet at http://ir.theice.com/phoenix.zhtml?c=189318&p=irol-sec, at
www.sec.gov/edgar/searchedgar/webusers.htm or at another website identified in
such notice and accessible by the Lenders without charge; or (ii) on which such
documents are posted on the Borrower’s behalf on SyndTrak or another relevant
website, if any, to which each of the Administrative Agent and each Lender has
access; provided that (x) upon the request of the Administrative Agent or any
Lender lacking access to the internet or SyndTrak, the Borrower shall deliver
paper copies of such documents to the Administrative Agent or such Lender (until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender) and (y) the Borrower shall notify (which
may be by a facsimile or electronic mail) the Administrative Agent and each
Lender of the posting of any documents. The Administrative Agent shall have no
obligation to request the delivery of, or to maintain copies of, the documents
referred to in the proviso to the immediately preceding sentence or to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
     5.2 Other Business and Financial Information. The Borrower will deliver to
the Administrative Agent and each Lender:
     (a) Concurrently with each delivery of the financial statements described
in Sections 5.1(a) and 5.1(b), a Compliance Certificate with respect to the
period covered by the financial statements being delivered thereunder, executed
by a Financial Officer of the Borrower, together with a Covenant Compliance
Worksheet reflecting the computation of the financial covenants set forth in
Article VI as of the last day of the period covered by such financial
statements;
     (b) As soon as available and in any event within thirty (30) days after the
commencement of the 2009 fiscal year, a consolidated operating budget for the
Borrower and its

53



--------------------------------------------------------------------------------



 



Subsidiaries for such fiscal year (prepared on an annual basis), consisting of a
consolidated balance sheet and consolidated statements of income and cash flows,
together with a certificate of a Financial Officer of the Borrower to the effect
that such budget has been prepared in good faith and is a reasonable estimate of
the financial position and results of operations of the Borrower and its
Subsidiaries for the period covered thereby; and as soon as available from time
to time thereafter, any modifications or revisions to or restatements of such
budget;
     (c) Promptly upon receipt thereof, copies of any “management letter”
submitted to any Credit Party by its certified public accountants in connection
with each annual, interim or special audit, and promptly upon completion
thereof, any response reports from such Credit Party in respect thereof;
     (d) Promptly upon the sending, filing or receipt thereof, copies of (i) all
financial statements, reports, notices and proxy statements that any Credit
Party shall send or make available generally to its stockholders, (ii) all
regular, periodic and special reports, registration statements and prospectuses
(other than on Form S-8) that any Credit Party shall render to or file with the
Securities and Exchange Commission, the National Association of Securities
Dealers, Inc. or any national securities exchange or Self-Regulatory
Organization, and (iii) all press releases and other statements made available
generally by any Credit Party to the public concerning material developments in
the business of the Credit Parties, provided that notwithstanding anything to
the contrary included in Section 5.1, the Borrower shall be deemed to have given
notice to the Administrative Agent and each Lender of the posting on the
Borrower’s Internet website of the business and financial information set forth
in clauses (i), (ii) or (iii) of this Section 5.2(d) at the time such
information is posted thereon and no further notice shall be required to be
provided by the Borrower to the Administrative Agent and the Lenders with
respect thereto;
     (e) Promptly upon (and in any event within five (5) Business Days after)
any Responsible Officer of any Credit Party obtaining knowledge thereof, written
notice of any of the following:
     (i) the occurrence of any Default or Event of Default, together with a
written statement of a Responsible Officer of the Borrower specifying the nature
of such Default or Event of Default, the period of existence thereof and the
action that the Borrower has taken and proposes to take with respect thereto;
     (ii) the institution or threatened institution of any action, suit,
investigation or proceeding against or affecting the Borrower or any of its
Subsidiaries, including any such investigation or proceeding by any Governmental
Authority or Self-Regulatory Organization (other than routine periodic
inquiries, investigations or reviews), that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, and any material adverse development in any litigation or other
proceeding previously reported pursuant to Section 4.5 or this
Section 5.2(e)(ii);
     (iii) the receipt by the Borrower or any of its Subsidiaries from any
Governmental Authority or Self-Regulatory Organization of (A) any notice
asserting any failure by such Person to be in compliance with applicable
Requirements of Law or that

54



--------------------------------------------------------------------------------



 



threatens the taking of any action against such Person or sets forth
circumstances that, if taken or adversely determined, could reasonably be
expected to have a Material Adverse Effect, or (B) any notice of any actual or
threatened suspension, limitation or revocation of, failure to renew, or
imposition of any restraining order, escrow or impoundment of funds in
connection with, the Borrower or any of its Subsidiaries, where such action
could reasonably be expected to have a Material Adverse Effect;
     (iv) the occurrence of any ERISA Event, together with (x) a written
statement of a Responsible Officer of the Borrower specifying the details of
such ERISA Event and the action that the applicable Person has taken and
proposes to take with respect thereto, (y) a copy of any notice with respect to
such ERISA Event that may be required to be filed with the PBGC and (z) a copy
of any notice delivered by the PBGC to any Credit Party or an ERISA Affiliate
with respect to such ERISA Event;
     (v) the occurrence of any material default under, or any proposed or
threatened termination or cancellation of, any Material Contract (including
without limitation, the agreement between the Borrower and LCH.Clearnet for the
provision of clearing services) or other material contract or agreement to which
the Borrower or any of its Subsidiaries is a party, the default under or
termination or cancellation of which could reasonably be expected to have a
Material Adverse Effect;
     (vi) the occurrence of any of the following: (y) the assertion of any
Environmental Claim against or affecting the Borrower or any of its Subsidiaries
or any real property leased, operated or owned by the Borrower or any of its
Subsidiaries, or the Borrower’s or any of its Subsidiaries’ discovery of a basis
for any such Environmental Claim; or (z) the receipt by the Borrower or any of
its Subsidiaries of notice of any alleged violation of or noncompliance with any
Environmental Laws by the Borrower or any of its Subsidiaries or release of any
Hazardous Substance; but in each case under clauses (y) and (z) above, only to
the extent the same could reasonably be expected to have a Material Adverse
Effect; and
     (vii) any other matter or event that has, or could reasonably be expected
to have, a Material Adverse Effect, together with a written statement of a
Responsible Officer of the Borrower setting forth the nature and period of
existence thereof and the action that the affected Persons have taken and
propose to take with respect thereto.
     (f) As promptly as reasonably possible, such other information about the
business, condition (financial or otherwise), operations or properties of the
Borrower or any of its Subsidiaries as the Administrative Agent or any Lender
may from time to time reasonably request.
     5.3 Compliance with All Material Contracts. The Borrower will, and will
cause each of its Subsidiaries to, comply in all material respects with each
term, condition and provision of all Material Contracts.
     5.4 Existence; Franchises; Maintenance of Properties. The Borrower will,
and will cause each of its Subsidiaries to, (i) maintain and preserve in full
force and effect its legal

55



--------------------------------------------------------------------------------



 



existence, except as expressly permitted otherwise by Section 7.1, (ii) obtain,
maintain and preserve in full force and effect all other rights, franchises,
licenses, permits, certifications, approvals and authorizations required by
Governmental Authorities and Self-Regulatory Organizations necessary to the
ownership, occupation or use of its properties or the conduct of its business,
except to the extent the failure to do so could not reasonably be expected to
have a Material Adverse Effect, and (iii) keep all material properties in good
working order and condition (normal wear and tear and damage by casualty
excepted) and from time to time make all necessary repairs to and renewals and
replacements of such properties, except to the extent that any of such
properties are obsolete or are being replaced or, in the good faith judgment of
the Borrower, are no longer useful or desirable in the conduct of the business
of the Credit Parties.
     5.5 Use of Proceeds. The proceeds of the Loans shall be used to provide
liquidity for the clearing operations of ICE Clear Europe.
     5.6 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply in all respects with all Requirements of Law applicable
in respect of the conduct of its business and the ownership and operation of its
properties, except to the extent the failure so to comply could not reasonably
be expected to have a Material Adverse Effect.
     5.7 Payment of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, (i) pay, discharge or otherwise satisfy at or before maturity
all liabilities and obligations as and when due (subject to any applicable
subordination, grace and notice provisions), except to the extent failure to do
so could not reasonably be expected to have a Material Adverse Effect, and
(ii) pay and discharge all taxes, assessments and governmental charges or levies
imposed upon it, upon its income or profits or upon any of its properties, prior
to the date on which penalties would attach thereto, and all lawful claims that,
if unpaid, would become a Lien (other than a Permitted Lien) upon any of the
properties of any such Person; provided, however, that no such Person shall be
required to pay any such tax, assessment, charge, levy or claim that is being
contested in good faith and by proper proceedings and as to which such Credit
Party is maintaining adequate reserves with respect thereto in accordance with
GAAP.
     5.8 Insurance. The Borrower will, and will cause each of its Subsidiaries
to, maintain with financially sound and reputable insurance companies insurance
with respect to its assets, properties and business, against such hazards and
liabilities, of such types and in such amounts, as is customarily maintained by
companies in the same or similar businesses similarly situated.
     5.9 Maintenance of Books and Records; Inspection. The Borrower will, and
will cause each of its Subsidiaries to, (i) maintain adequate books, accounts
and records, in which full, true and correct entries shall be made of all
financial transactions in relation to its business and properties, and prepare
all financial statements required under this Agreement, in each case in
accordance with GAAP and in compliance with the requirements of any Governmental
Authority or Self-Regulatory Organization having jurisdiction over it, and
(ii) permit employees or agents of the Administrative Agent or any Lender to
visit and inspect its properties and examine or audit its books, records,
working papers and accounts (except with respect to information which disclosure
thereof is prohibited pursuant to arrangements among ICE Futures,

56



--------------------------------------------------------------------------------



 



the United Kingdom Financial Services Authority, or other Governmental
Authorities with jurisdiction over ICE Futures and ICE Futures’ members), and
make copies and memoranda of them, and to discuss its affairs, finances and
accounts with its officers and employees and, upon reasonable notice to the
Borrower, the independent public accountants of the Borrower and its
Subsidiaries (and by this provision the Borrower authorizes such accountants to
discuss the finances and affairs of the Borrower and its Subsidiaries), all at
such times and from time to time, upon reasonable notice and during business
hours, as may be reasonably requested; provided however, that when a Default or
Event of Default exists the Administrative Agent may do any of the foregoing at
the expense of the Borrower at any time during normal business hours and without
advance notice.
     5.10 Permitted Acquisitions. In addition to the requirements contained in
the definition of Permitted Acquisition and in the other applicable terms and
conditions of this Agreement, the Borrower shall, with respect to any Permitted
Acquisition, comply with, and cause each other applicable Credit Party to comply
with, the following covenants:
     (a) Not less than ten (10) Business Days prior to the consummation of any
Permitted Acquisition or such later date reasonably acceptable to the
Administrative Agent, the Borrower shall have delivered to the Administrative
Agent the following (but with respect to any Permitted Acquisition having an
Acquisition Amount less than $200,000,000, only the certificate and supporting
calculations described in clause (iv) below):
     (i) a reasonably detailed description of the material terms of such
Permitted Acquisition (including, without limitation, the purchase price and
method and structure of payment) and of each Person or business that is the
subject of such Permitted Acquisition (each, a “Target”);
     (ii) audited historical financial statements of the Target (or, if there
are two or more Targets that are the subject of such Permitted Acquisition and
that are part of the same consolidated group, consolidated historical financial
statements for all such Targets) for the two (2) most recent fiscal years
available, prepared by a firm of independent certified public accountants, and
(if available) unaudited financial statements for any interim periods since the
most recent fiscal year-end;
     (iii) consolidated projected income statements of the Borrower and its
Subsidiaries (giving effect to such Permitted Acquisition and the consolidation
with the Borrower of each relevant Target) for the one-year period (or, if
available, such longer period up to three years) following the consummation of
such Permitted Acquisition, in reasonable detail, together with any appropriate
statement of assumptions and pro forma adjustments; and
     (iv) a certificate, in form and substance reasonably satisfactory to the
Administrative Agent, executed by a Financial Officer of the Borrower setting
forth the Acquisition Amount and further to the effect that, to the best of such
Financial Officer’s knowledge, (y) the consummation of such Permitted
Acquisition will not result in a violation of any provision of this Section 5.10
or any other provision of this Agreement, and (x) the requirements set forth in
the definition of “Permitted Acquisition” will be

57



--------------------------------------------------------------------------------



 



satisfied (with such covenant calculations to be attached to the certificate
using the Covenant Compliance Worksheet).
     (b) As soon as reasonably practicable after the consummation of any
Permitted Acquisition, the Borrower will deliver to the Administrative Agent
true and correct copies of the fully executed acquisition agreement (including
schedules and exhibits thereto) and other material documents and closing papers
delivered in connection therewith, together with (in the case of any Permitted
Acquisition having an Acquisition Amount less than $200,000,000) the items
described in clauses (i) and (ii) of Section 5.10(a) and such other information
about such Permitted Acquisition and the relevant Target as the Administrative
Agent shall reasonably request.
     (c) The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by the Borrower that (except as shall have been
approved in writing by the Required Lenders) all conditions thereto set forth in
this Section 5.10 and in the description furnished under Section 5.10(a)(i) have
been satisfied, that the same is permitted in accordance with the terms of this
Agreement, and that the matters certified to by the Financial Officer of the
Borrower in the certificate referred to in Section 5.10(a)(iv) are, to the best
of such Financial Officer’s knowledge, true and correct in all material respects
as of the date such certificate is given, which representation and warranty
shall be deemed to be a representation and warranty as of the date thereof for
all purposes hereunder, including, without limitation, for purposes of
Sections 3.2 and 8.1.
     5.11 Creation or Acquisition of Subsidiaries. Subject to the provisions of
Section 5.10, the Borrower may from time to time create or acquire new Wholly
Owned Subsidiaries in connection with Permitted Acquisitions or otherwise, and
the Wholly Owned Subsidiaries of the Borrower may create or acquire new Wholly
Owned Subsidiaries, provided that concurrently with (and in any event within ten
(10) Business Days after or such later time approved by the Administrative
Agent) the creation or direct or indirect acquisition by the Borrower thereof,
each such new Subsidiary will execute and deliver to the Administrative Agent a
joinder to the Guaranty, pursuant to which such new Subsidiary shall become a
guarantor thereunder and shall guarantee the payment in full of the Obligations
of the Borrower under this Agreement and the other Credit Documents; provided
that no Foreign Subsidiary shall be required to provide a guaranty to the extent
(and for as long as) doing so would cause any adverse tax or regulatory
consequences to the Borrower.
     5.12 OFAC, PATRIOT Act Compliance. The Borrower will, and will cause each
of its Subsidiaries to, (i) refrain from doing business in a Sanctioned Country
or with a Sanctioned Person in violation of the economic sanctions of the United
States administered by OFAC, and (ii) provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by the Administrative Agent or any Lender in order to assist the Administrative
Agent and the Lenders in maintaining compliance with the PATRIOT Act.
     5.13 Further Assurances. The Borrower will, and will cause each of its
Subsidiaries to, make, execute, endorse, acknowledge and deliver any amendments,
modifications or supplements hereto and restatements hereof and any other
agreements, instruments or documents, and take any and all such other actions,
as may from time to time be reasonably

58



--------------------------------------------------------------------------------



 



requested by the Administrative Agent or the Required Lenders to effect, confirm
or further assure or protect and preserve the interests, rights and remedies of
the Administrative Agent and the Lenders under this Agreement and the other
Credit Documents.
ARTICLE VI
FINANCIAL COVENANTS
     The Borrower covenants and agrees that, until the termination of the
Commitments and the payment in full in cash of all principal and interest with
respect to the Loans, together with all fees, expenses and other amounts then
due and owing hereunder:
     6.1 Maximum Total Leverage Ratio. The Total Leverage Ratio as of the last
day of any fiscal quarter, beginning with the first fiscal quarter ending after
the Closing Date, shall not be greater than the ratio of 2.50 to 1.00.
     6.2 Minimum Interest Coverage Ratio. The Interest Coverage Ratio as of the
last day of any fiscal quarter, beginning with the first fiscal quarter ending
after the Closing Date, shall not be less than 5.0 to 1.0.
ARTICLE VII
NEGATIVE COVENANTS
     The Borrower covenants and agrees that, until the termination of the
Commitments and the payment in full in cash of all principal and interest with
respect to the Loans, together with all fees, expenses and other amounts then
due and owing hereunder:
     7.1 Merger; Consolidation. The Borrower will not, and will not permit or
cause any of its Subsidiaries to, liquidate, wind up or dissolve, or enter into
any consolidation, merger or other combination, or agree to do any of the
foregoing; provided, however, that so long as no Default or Event of Default has
occurred and is continuing or would result therefrom:
     (i) any Subsidiary of the Borrower may merge or consolidate with, or be
liquidated into, (x) the Borrower (so long as the Borrower is the surviving or
continuing entity) or (y) any other Subsidiary of the Borrower (so long as, if
either Person is a Subsidiary Guarantor, the surviving Person is a Subsidiary
Guarantor, and if either Person is a Wholly Owned Subsidiary, the surviving
Person is a Wholly Owned Subsidiary);
     (ii) the Borrower may merge or consolidate with another Person (other than
another Credit Party), so long as (y) the Borrower is the surviving entity, and
(z) such merger or consolidation constitutes a Permitted Acquisition and the
applicable conditions and requirements of Sections 5.10 and 5.11 are satisfied;
and

59



--------------------------------------------------------------------------------



 



     (iii) to the extent not otherwise permitted under the foregoing clauses,
any Wholly Owned Subsidiary that has sold, transferred or otherwise disposed of
all or substantially all of its assets in connection with an Asset Disposition
permitted under this Agreement and no longer conducts any active trade or
business may be liquidated, wound up and dissolved.
     7.2 Indebtedness. The Borrower will not, and will not permit or cause any
of its Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness other than (without duplication):
     (i) Indebtedness of the Credit Parties in favor of the Administrative Agent
and the Lenders incurred under this Agreement and the other Credit Documents;
     (ii) Indebtedness of the Credit Parties under the Existing Credit Facility
and the other “Credit Documents” (as defined in the Existing Credit Facility);
     (iii) accrued expenses (including salaries, accrued vacation and other
compensation), current trade or other accounts payable and other current
liabilities arising in the ordinary course of business and not incurred through
the borrowing of money, in each case above to the extent constituting
Indebtedness;
     (iv) purchase money Indebtedness of the Borrower and its Subsidiaries
incurred solely to finance the acquisition, construction or improvement of any
equipment, real property or other fixed assets in the ordinary course of
business (or assumed or acquired by the Borrower and its Subsidiaries in
connection with a Permitted Acquisition or other transaction permitted under
this Agreement), including Capital Lease Obligations, and any renewals,
replacements, refinancings or extensions thereof, provided that all such
Indebtedness shall not exceed $10,000,000 in aggregate principal amount
outstanding at any one time;
     (v) unsecured loans and advances (A) by the Borrower or any Subsidiary of
the Borrower to any Subsidiary Guarantor, (B) by any Subsidiary of the Borrower
to the Borrower, or (C) by the Borrower or any Subsidiary of the Borrower to any
Subsidiary of the Borrower that is not a Subsidiary Guarantor, provided in each
case that any such loan or advance made pursuant to clause (C) above is
subordinated in right and time of payment to the Obligations and is evidenced by
a promissory note, in form and substance reasonably satisfactory to the
Administrative Agent and shall be subject to the limitations on Investments set
forth in Section 7.5(x);
     (vi) Indebtedness of the Borrower under Hedge Agreements entered into in
the ordinary course of business to manage existing or anticipated interest rate
or foreign currency risks and not for speculative purposes;
     (vii) Indebtedness existing on the Closing Date and described in
Schedule 7.2 and any renewals, replacements, refinancings or extensions of any
such Indebtedness that do not increase the outstanding principal amount thereof
or result in an earlier final maturity date or decreased weighted average life
thereof;

60



--------------------------------------------------------------------------------



 



     (viii) Indebtedness consisting of Guaranty Obligations of the Borrower or
any of its Subsidiaries incurred in the ordinary course of business for the
benefit of another Credit Party, provided that the primary obligation being
guaranteed is expressly permitted by this Agreement, and provided further that
any Guaranty Obligations of the Borrower or any Subsidiary Guarantor of
obligations of any Subsidiary that is not a Subsidiary Guarantor shall be
subject to the limitations on Investments set forth in Sections 7.5(x);
     (ix) Indebtedness that may be deemed to exist pursuant to any performance
bond, surety, statutory appeal or similar obligation entered into or incurred by
the Borrower or any of its Subsidiaries in the ordinary course of business;
     (x) Indebtedness of ICE Clear Europe under the ICE Clear Europe Payment
Services Agreement not exceeding $150,000,000 in aggregate principal amount
outstanding;
     (xi) Indebtedness consisting of Guaranty Obligations of the Borrower with
respect to the ICE Clear Europe Payment Services Agreement;
     (xii) unsecured Indebtedness of the Borrower not exceeding $400,000,000 in
aggregate principal amount outstanding to provide liquidity for the clearing
operations of ICE Clear Europe; and
     (xiii) other unsecured Indebtedness of the Borrower and its Subsidiaries
not exceeding $5,000,000 in aggregate principal amount outstanding at any time.
     7.3 Liens. The Borrower will not, and will not permit or cause any of its
Subsidiaries to, directly or indirectly, make, create, incur, assume or suffer
to exist, any Lien upon or with respect to any part of its property or assets,
whether now owned or hereafter acquired or agree to do any of the foregoing,
other than the following (collectively, “Permitted Liens”):
     (i) Liens in existence on the Closing Date and set forth on Schedule 7.3,
and any extensions, renewals or replacements thereof; provided that any such
extension, renewal or replacement Lien shall be limited to all or a part of the
property that secured the Lien so extended, renewed or replaced (plus any
improvements on such property) and shall secure only those obligations that it
secures on the date hereof (and any renewals, replacements, refinancings or
extensions of such obligations that do not increase the outstanding principal
amount thereof);
     (ii) Liens imposed by law, such as Liens of carriers, warehousemen,
mechanics, materialmen and landlords, incurred in the ordinary course of
business for sums not constituting borrowed money that are not overdue for a
period of more than thirty (30) days or that are being contested in good faith
by appropriate proceedings and for which adequate reserves have been established
in accordance with GAAP (if so required);
     (iii) Liens (other than any Lien imposed by ERISA, the creation or
incurrence of which would result in an Event of Default under Section 8.1(k))
incurred in the ordinary course of business in connection with worker’s
compensation, unemployment

61



--------------------------------------------------------------------------------



 



insurance or other forms of governmental insurance or benefits, or to secure the
performance of letters of credit, bids, tenders, statutory obligations, surety
and appeal bonds, leases, public or statutory obligations, government contracts
and other similar obligations (other than obligations for borrowed money)
entered into in the ordinary course of business;
     (iv) Liens for taxes, assessments or other governmental charges or
statutory obligations that are not delinquent or remain payable without any
penalty or that are being contested in good faith by appropriate proceedings and
for which adequate reserves have been established in accordance with GAAP (if so
required);
     (v) any attachment or judgment Lien not constituting an Event of Default
under Section 8.1(h);
     (vi) Liens securing the purchase money Indebtedness permitted under
Section 7.2(iv), provided that (x) any such Lien shall attach to the property
being acquired, constructed or improved with such Indebtedness concurrently with
or within ninety (90) days after the acquisition (or completion of construction
or improvement) or the refinancing thereof by the Borrower or such Subsidiary,
(y) the amount of the Indebtedness secured by such Lien shall not exceed 100% of
the cost to the Borrower or such Subsidiary of acquiring, constructing or
improving the property and any other assets then being financed solely by the
same financing source, and (z) any such Lien shall not encumber any other
property of the Borrower or any of its Subsidiaries except assets then being
financed solely by the same financing source;
     (vii) with respect to any Realty occupied by the Borrower or any of its
Subsidiaries, all easements, rights of way, reservations, licenses,
encroachments, variations and similar restrictions, charges and encumbrances on
title that do not secure monetary obligations and do not materially impair the
use of such property for its intended purposes or the value thereof;
     (viii) any leases, subleases, licenses or sublicenses granted by the
Borrower or any of its Subsidiaries to third parties in the ordinary course of
business and not interfering in any material respect with the business of the
Borrower and its Subsidiaries, and any interest or title of a lessor, sublessor,
licensor or sublicensor under any lease or license permitted under this
Agreement;
     (ix) Liens created in connection with the Guaranty Fund; and
     (x) other Liens securing obligations of the Borrower and its Subsidiaries
not exceeding $1,000,000 in aggregate principal amount outstanding at any time.
     7.4 Asset Dispositions. The Borrower will not, and will not permit or cause
any of its Subsidiaries to, directly or indirectly, make or agree to make any
Asset Disposition except for:
     (i) the sale or other disposition of inventory and Cash Equivalents in the
ordinary course of business, the sale or write-off of past due or impaired
accounts

62



--------------------------------------------------------------------------------



 



receivable for collection purposes (but not for factoring, securitization or
other financing purposes), and the termination or unwinding of Hedge Agreements
permitted hereunder;
     (ii) the sale, lease or other disposition of assets by the Borrower or any
Subsidiary of the Borrower to the Borrower or to a Subsidiary Guarantor (or by
any Subsidiary of the Borrower that is not a Subsidiary Guarantor to another
Subsidiary of the Borrower that is not a Subsidiary Guarantor), in each case so
long as no Event of Default shall have occurred and be continuing or would
result therefrom;
     (iii) the sale, exchange or other disposition in the ordinary course of
business of equipment or other capital assets that are obsolete or no longer
necessary for the operations of the Borrower and its Subsidiaries; and
     (iv) the sale or other disposition of assets (other than the Capital Stock
of Subsidiaries) outside the ordinary course of business for fair value and for
consideration, provided that (x) the aggregate amount of Net Cash Proceeds from
all such sales or dispositions that are consummated during any fiscal year shall
not exceed $5,000,000, and (y) no Default or Event of Default shall have
occurred and be continuing or would result therefrom.
     7.5 Investments. So long as the Total Leverage Ratio on a Pro Forma Basis
is greater than 1.5 to 1.0 after giving effect to any such Investment (as
hereinafter defined), the Borrower will not, and will not permit or cause any of
its Subsidiaries to, directly or indirectly, purchase, own, invest in or
otherwise acquire any Capital Stock, evidence of indebtedness or other
obligation or security or any interest whatsoever in any other Person, or make
or permit to exist any loans, advances or extensions of credit to, or any
investment in cash or by delivery of property in, any other Person, or purchase
or otherwise acquire (whether in one or a series of related transactions) any
portion of the assets, business or properties of another Person (including
pursuant to an Acquisition), or create or acquire any Subsidiary, or become a
partner or joint venturer in any partnership or joint venture (collectively,
“Investments”), or make a commitment or otherwise agree to do any of the
foregoing, other than:
     (i) Investments consisting of Cash Equivalents;
     (ii) Investments consisting of the extension of trade credit, the creation
of prepaid expenses, and the purchase of inventory, supplies, equipment and
other assets, in each case by the Borrower and its Subsidiaries in the ordinary
course of business;
     (iii) Investments consisting of loans and advances to employees, officers
or directors of the Borrower or its Subsidiaries in the ordinary course of
business not exceeding $5,000,000 at any time outstanding;
     (iv) Investments (including equity securities and debt obligations) of the
Borrower and its Subsidiaries received in connection with the bankruptcy or
reorganization of suppliers and customers and in good faith settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

63



--------------------------------------------------------------------------------



 



     (v) without duplication, Investments consisting of intercompany
Indebtedness permitted under Section 7.2(v) and Investments consisting of
Guaranty Obligations permitted under Section 7.2(xi);
     (vi) Investments existing or committed to be made as of the Closing Date
and described in Schedule 7.5;
     (vii) Investments of the Borrower under Hedge Agreements entered into in
the ordinary course of business to manage existing or anticipated interest rate
or foreign currency risks and not for speculative purposes;
     (viii) Investments of the Borrower in its Subsidiaries to the extent made
prior to the Closing Date;
     (ix) Investments consisting of the making of capital contributions or the
purchase of Capital Stock by the Borrower or any Subsidiary of the Borrower in
any Wholly Owned Subsidiary of the Borrower that either is (y) a Subsidiary
Guarantor immediately prior to, or will be a Subsidiary Guarantor immediately
after giving effect to, such Investment, provided that in the case of an
Acquisition of any newly created or acquired Wholly Owned Subsidiary, the
Borrower complies with the provisions of Section 5.11 and all requirements of
this Agreement applicable to Permitted Acquisitions, and provided further that
in no event shall any Foreign Subsidiary create or acquire any Domestic
Subsidiary, and (z) by any Subsidiary of the Borrower in the Borrower;
     (x) Investments (other than Acquisitions) made after the Closing Date by
the Borrower in Foreign Subsidiaries or in any other Subsidiary that is not a
Subsidiary Guarantor in an aggregate amount, not exceeding $100,000,000 at any
time outstanding for all such Investments;
     (xi) Permitted Acquisitions; and
     (xii) other Investments of the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.5 (but excluding Investments in Foreign
Subsidiaries and any other Subsidiary of the Borrower that is not a Subsidiary
Guarantor) in an aggregate amount at any time outstanding for all such
Investments not to exceed $5,000,000 (for the avoidance of doubt, if after
giving effect to such Investment, the Total Leverage Ratio on a Pro Forma Basis
is less than 1.5 to 1.0, the requirements of this subsection shall be deemed to
be satisfied).
     7.6 Restricted Payments. The Borrower will not, and will not permit or
cause any of its Subsidiaries to, directly or indirectly, declare or make any
dividend payment, or make any other distribution of cash, property or assets, in
respect of any of its Capital Stock or any warrants, rights or options to
acquire its Capital Stock, or purchase, redeem, retire or otherwise acquire for
value any shares of its Capital Stock or any warrants, rights or options to
acquire its Capital Stock, or set aside funds for any of the foregoing, except
that:
     (a) the Borrower and any of its Subsidiaries may declare and make dividend
payments or other distributions payable solely in its Common Stock;

64



--------------------------------------------------------------------------------



 



     (b) each Subsidiary of the Borrower may make payments to the Borrower for
its proportionate share of the tax liability of the affiliated group of entities
that file consolidated federal income tax returns, provided that such payments
are used to pay taxes, and provided further that any tax refunds received by the
Borrower that are attributable to the any of its Subsidiaries shall be returned
promptly by the Borrower to such Subsidiary;
     (c) each Wholly Owned Subsidiary of the Borrower may declare and make
dividend payments or other distributions to the Borrower or to another
Subsidiary of the Borrower, in each case to the extent not prohibited under
applicable Requirements of Law;
     (d) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may make dividend payments or
other distributions payable in cash, provided that aggregate amount of payments
made under this clause after the Closing Date shall not exceed $25,000,000 for
any fiscal year in which the Total Leverage Ratio calculated on a Pro Forma
Basis after giving effect to any such distribution or payment is greater than
1.5 to 1.0; and
     (e) the Borrower may purchase, redeem, retire or otherwise acquire shares
of its Capital Stock so long as immediately after giving pro forma effect
thereto, (i) no Default or Event of Default shall have occurred and be
continuing, and (ii) if, after giving effect to such stock repurchase, the Total
Leverage Ratio on a Pro Forma Basis is greater than 1.5 to 1.0, the amount of
cash paid as purchase price by the Borrower in connection with such stock
repurchase, together with the aggregate amount paid in cash as purchase price by
the Borrower in all other stock repurchases consummated from and after June 27,
2008, shall not exceed $150,000,000.
     7.7 Issuance of Stock. The Borrower will not, and will not permit or cause
any of its Subsidiaries to, directly or indirectly issue, sell, assign, pledge,
or otherwise encumber or dispose of any shares of its Capital Stock, except the
issuance of Capital Stock by the Borrower, so long as (i) no part of such
Capital Stock of the Borrower constitutes Disqualified Capital Stock and
(ii) such Capital Stock of the Borrower is not issued on terms which could
reasonably be expected to adversely affect the Lenders in any material respect.
     7.8 Transactions with Affiliates. The Borrower will not, and will not
permit or cause any of its Subsidiaries to, enter into any transaction
(including, without limitation, any purchase, sale, lease or exchange of
property or the rendering of any service) with any officer, director,
stockholder or other Affiliate of the Borrower or any of its Subsidiaries,
except in the ordinary course of its business and upon fair and reasonable terms
that are no less favorable to it than it would be obtained in a comparable arm’s
length transaction with a Person other than an Affiliate of the Borrower or such
Subsidiary; provided, however, that nothing contained in this Section 7.8 shall
prohibit:
     (i) transactions described on Schedule 7.8 (and any renewals or
replacements thereof on terms not materially more disadvantageous to the
applicable Credit Party) or

65



--------------------------------------------------------------------------------



 



otherwise expressly permitted under Section 7.5(v) or any other provision of
this Agreement;
     (ii) transactions among the Borrower and/or the Subsidiary Guarantors not
prohibited under this Agreement (provided that such transactions shall remain
subject to any other applicable limitations and restrictions set forth in this
Agreement); and
     (iii) transactions with Affiliates in good faith in the ordinary course of
the Borrower’s or such Subsidiary’s business consistent with past practice and
on terms no less favorable to the Borrower or such Subsidiary than those that
could have been obtained in a comparable transaction on an arm’s length basis
from a Person that is not an Affiliate.
     7.9 Lines of Business. The Borrower will not, and will not permit or cause
any of its Subsidiaries to, engage in any lines of business other than the
businesses engaged in by it on the Closing Date and businesses and activities
reasonably related thereto.
     7.10 Limitation on Certain Restrictions. The Borrower will not, and will
not permit or cause any of its Subsidiaries to, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any restriction or
encumbrance on (a) the ability of the Credit Parties to perform and comply with
its obligations under the Credit Documents or (b) the ability of any Subsidiary
of the Borrower to make any dividend payment or other distribution in respect of
its Capital Stock, to repay Indebtedness owed to the Borrower or any other
Subsidiary, to make loans or advances to the Borrower or any other Subsidiary,
or to transfer any of its assets or properties to the Borrower or any other
Subsidiary, except (in the case of clause (b) above only) for such restrictions
or encumbrances existing under or by reason of (i) this Agreement and the other
Credit Documents, (ii) applicable Requirements of Law, (iii) customary
non-assignment provisions in leases and licenses of real or personal property
entered into by the Borrower or such Subsidiary as lessee or licensee in the
ordinary course of business, restricting the assignment or transfer thereof or
of property that is the subject thereof, (iv) the Guaranty Fund and
(v) customary restrictions and conditions contained in any agreement relating to
the sale of assets (including Capital Stock of a Subsidiary) pending such sale,
provided that such restrictions and conditions apply only to the assets being
sold and such sale is permitted under this Agreement.
     7.11 No Other Negative Pledges. The Borrower will not, and will not permit
or cause any of its Subsidiaries to, enter into or suffer to exist any agreement
or restriction that, directly or indirectly, prohibits or conditions the
creation, incurrence or assumption of any Lien upon or with respect to any part
of its property or assets, whether now owned or hereafter acquired, or agree to
do any of the foregoing, except for such agreements or restrictions existing
under or by reason of (i) this Agreement and the other Credit Documents,
(ii) applicable Requirements of Law, (iii) any agreement or instrument creating
a Permitted Lien (but only to the extent such agreement or restriction applies
to the assets subject to such Permitted Lien), (iv) customary provisions in
leases and licenses of real or personal property entered into by the Borrower or
such Subsidiary as lessee or licensee in the ordinary course of business,
restricting the granting of Liens therein or in property that is the subject
thereof, and (v) customary restrictions and conditions contained in any
agreement relating to the sale of assets (including Capital Stock of a

66



--------------------------------------------------------------------------------



 



Subsidiary) pending such sale, provided that such restrictions and conditions
apply only to the assets being sold and such sale is permitted under this
Agreement.
     7.12 Ownership of Subsidiaries. The Borrower will not, and will not permit
or cause any of its Subsidiaries to, have any Subsidiaries other than Wholly
Owned Subsidiaries.
     7.13 Fiscal Year. The Borrower will not, and will not permit or cause any
of its Subsidiaries to, change its fiscal year or its method of determining
fiscal quarters.
     7.14 Accounting Changes. Other than as permitted pursuant to Section 1.2,
the Borrower will not, and will not permit or cause any of its Subsidiaries to,
make or permit any material change in its accounting policies or reporting
practices, except as may be required by GAAP (or, in the case of Foreign
Subsidiaries, generally accepted accounting principles in the jurisdiction of
its organization).
ARTICLE VIII
EVENTS OF DEFAULT
     8.1 Events of Default. The occurrence of any one or more of the following
events shall constitute an “Event of Default”:
     (a) The Borrower shall fail to pay when due (i) any principal of any Loan,
or (ii) any interest on any Loan, any fee payable under this Agreement or any
other Credit Document, or (except as provided in clause (i) above) any other
Obligation, and (in the case of this clause (ii) only) such failure shall
continue for a period of three (3) Business Days;
     (b) The Borrower or any other Credit Party shall (i) fail to observe,
perform or comply with any condition, covenant or agreement contained in any of
Sections 5.2(e)(i), 5.4, 5.5, 5.10 or 5.11 or in Articles VI or VII or (ii) fail
to observe, perform or comply with any condition, covenant or agreement
contained in Sections 5.1 or 5.2 (other than Section 5.2(e)(i)) and (in the case
of this clause (ii) only) such failure shall continue unremedied for a period of
five (5) days after the earlier of (y) the date on which a Responsible Officer
of the Borrower acquires knowledge thereof and (z) the date on which written
notice thereof is delivered by the Administrative Agent or any Lender to the
Borrower;
     (c) The Borrower or any other Credit Party shall fail to observe, perform
or comply with any condition, covenant or agreement contained in this Agreement
or any of the other Credit Documents other than those enumerated in
Sections 8.1(a) and 8.1(b), and such failure (i) by the express terms of such
Credit Document, constitutes an Event of Default, or (ii) shall continue
unremedied for any grace period specifically applicable thereto or, if no grace
period is specifically applicable, for a period of thirty (30) days after the
earlier of (y) the date on which a Responsible Officer of the Borrower acquires
knowledge thereof and (z) the date on which written notice thereof is delivered
by the Administrative Agent or any Lender to the Borrower;
     (d) Any representation or warranty made or deemed made by or on behalf of
the Borrower or any other Credit Party in this Agreement, any of the other
Credit Documents or in

67



--------------------------------------------------------------------------------



 



any certificate, instrument, report or other document furnished at any time in
connection herewith or therewith shall prove to have been incorrect, false or
misleading in any material respect as of the time made, deemed made or
furnished;
     (e) The Borrower or any other Credit Party shall (i) fail to pay when due
(whether by scheduled maturity, acceleration or otherwise and after giving
effect to any applicable grace period or notice provisions) any principal of or
interest on any Indebtedness (other than the Indebtedness incurred pursuant to
this Agreement) having an aggregate principal amount of at least $1,000,000 or
(ii) fail to observe, perform or comply with any condition, covenant or
agreement contained in any agreement or instrument evidencing or relating to any
such Indebtedness, or any other event shall occur or condition exist in respect
thereof, and the effect of such failure, event or condition is to cause, or
permit the holder or holders of such Indebtedness (or a trustee or agent on its
or their behalf) to cause (with or without the giving of notice, lapse of time,
or both), without regard to any subordination terms with respect thereto, such
Indebtedness to become due, or to be prepaid, redeemed, purchased or defeased,
prior to its stated maturity;
     (f) The Borrower or any other Credit Party shall (i) file a voluntary
petition or commence a voluntary case seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts or any other
relief under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to controvert in a timely and appropriate manner, any
petition or case of the type described in Section 8.1(g), (iii) apply for or
consent to the appointment of or taking possession by a custodian, trustee,
receiver or similar official for or of itself or all or a substantial part of
its properties or assets, (iv) fail generally, or admit in writing its
inability, to pay its debts generally as they become due, (v) make a general
assignment for the benefit of creditors or (vi) take any corporate action to
authorize or approve any of the foregoing;
     (g) Any involuntary petition or case shall be filed or commenced against
the Borrower or any other Credit Party seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts, the appointment
of a custodian, trustee, receiver or similar official for it or all or a
substantial part of its properties or any other relief under the Bankruptcy Code
or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, and such petition or case shall continue undismissed and
unstayed for a period of sixty (60) days; or an order, judgment or decree
approving or ordering any of the foregoing shall be entered in any such
proceeding;
     (h) Any one or more money judgments, writs or warrants of attachment,
executions or similar processes involving an aggregate amount (to the extent not
paid or fully bonded or covered by insurance as to which the surety or insurer,
as the case may be, has the financial ability to perform and has acknowledged
liability in writing) in excess of $1,000,000 shall be entered or filed against
the Borrower or any other Credit Party or any of their respective properties and
the same shall not be paid, dismissed, bonded, vacated, stayed or discharged
within a period of thirty (30) days or in any event later than five (5) days
prior to the date of any proposed sale of such property thereunder;

68



--------------------------------------------------------------------------------



 



     (i) Any Credit Document shall for any reason (other than as explicitly
permitted under this Agreement or any other Credit Document) cease to be in full
force and effect as to any Credit Party, or any Credit Party or any Person
acting on its behalf shall deny or disaffirm such Credit Party’s obligations
thereunder;
     (j) A Change of Control shall have occurred;
     (k) Any ERISA Event or any other event or condition shall occur or exist
with respect to any Plan or Multiemployer Plan and, as a result thereof,
together with all other ERISA Events and other events or conditions then
existing, any Credit Party and its ERISA Affiliates have incurred, or could
reasonably be expected to incur, liability to any one or more Plans or
Multiemployer Plans or to the PBGC (or to any combination thereof) in excess of
$1,000,000; or
     (l) Any one or more licenses, permits, accreditations or authorizations of
the Borrower or any other Credit Party shall be suspended, limited or terminated
or shall not be renewed, or any other action shall be taken by any Governmental
Authority or Self-Regulatory Organization in response to any alleged failure by
the Borrower or any of its Subsidiaries to be in compliance with applicable
Requirements of Law, and such action, individually or in the aggregate, has or
could reasonably be expected to have a Material Adverse Effect.
     8.2 Remedies: Termination of Commitments, Acceleration, etc. Upon and at
any time after the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall at the direction, or may with the
consent, of the Required Lenders, take any or all of the following actions at
the same or different times:
     (a) Declare the Commitments and the Swingline Commitment to be terminated,
whereupon the same shall terminate; provided that, upon the occurrence of a
Bankruptcy Event, the Commitments and the Swingline Commitment shall
automatically be terminated;
     (b) Declare all or any part of the outstanding principal amount of the
Loans to be immediately due and payable, whereupon the principal amount so
declared to be immediately due and payable, together with all interest accrued
thereon and all other amounts payable under this Agreement and the other Credit
Documents, shall become immediately due and payable without presentment, demand,
protest, notice of intent to accelerate or other notice or legal process of any
kind, all of which are hereby knowingly and expressly waived by the Borrower;
provided that, upon the occurrence of a Bankruptcy Event, all of the outstanding
principal amount of the Loans and all other amounts described in this
Section 8.2(b) shall automatically become immediately due and payable without
presentment, demand, protest, notice of intent to accelerate or other notice or
legal process of any kind, all of which are hereby knowingly and expressly
waived by the Borrower;
     (c) Appoint or direct the appointment of a receiver for the properties and
assets of the Credit Parties, both to operate and to sell such properties and
assets, and the Borrower, for itself and on behalf of its Subsidiaries, hereby
consents to such right and such appointment and hereby waives any objection the
Borrower or any Subsidiary may have thereto or the right to have a bond or other
security posted by the Administrative Agent on behalf of the Lenders, in
connection therewith; and

69



--------------------------------------------------------------------------------



 



     (d) Exercise all rights and remedies available to it under this Agreement,
the other Credit Documents and applicable law.
     8.3 Remedies: Set-Off. Upon and at any time after the occurrence and during
the continuance of any Event of Default, each Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Credit Document to
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Credit Document and although such
obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
ARTICLE IX

THE ADMINISTRATIVE AGENT
     9.1 Appointment and Authority. Each of the Lenders (for purposes of this
Article, references to the Lenders shall also mean the Swingline Lender) hereby
irrevocably appoints Wachovia to act on its behalf as the Administrative Agent
hereunder and under the other Credit Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Borrower nor any other Credit Party shall
have rights as a third party beneficiary of any of such provisions.
     9.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

70



--------------------------------------------------------------------------------



 



     9.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.5 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower or a Lender.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
     9.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have

71



--------------------------------------------------------------------------------



 



been made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
     9.5 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     9.6 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States, provided that if such bank is not a Lender
or an Affiliate of a Lender, the Borrower shall have the right to consent to
such appointment (such consent to not be unreasonably withheld). If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Credit Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Article and

72



--------------------------------------------------------------------------------



 



Section 10.1 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
     9.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.
     9.8 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Syndication Agent or other agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Credit Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.
     9.9 Guaranty Matters. The Lenders hereby authorize the Administrative
Agent, at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder. Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to release any Guarantor from its obligations under the
Guaranty, pursuant to this Section 9.9.
     9.10 Swingline Lender. The provisions of this Article IX (other than
Section 9.2) shall apply to the Swingline Lender mutatis mutandis to the same
extent as such provisions apply to the Administrative Agent.
ARTICLE X
MISCELLANEOUS
     10.1 Expenses; Indemnity; Damage Waiver.
     (a) The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Credit Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any

73



--------------------------------------------------------------------------------



 



counsel for the Administrative Agent or any Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Credit Documents, including its rights under this Section, or
(B) in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans, and (iii) any civil penalty or fine
assessed by OFAC against, and all reasonable costs and expenses (including
counsel fees and disbursements) incurred in connection with defense thereof by,
the Administrative Agent or any Lender as a result of conduct of the Borrower
that violates a sanction enforced by OFAC.
     (b) The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender, and each Related Party of any of the foregoing
persons (each such person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Credit Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Substances on or from any property owned or operated by any
Credit Party, or any Environmental Claim related in any way to any Credit Party,
or (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Credit
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.
     (c) To the extent that the Borrower for any reason fails to indefeasibly
pay any amount required under Section 10.1(a) or Section 10.1(b) to be paid by
it to the Administrative Agent (or any sub-agent thereof), each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) such Lender’s
proportion (based on the percentages as used in determining the Required Lenders
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this Section
10.1(c) are subject to the provisions of Section 2.3(c).
     (d) To the fullest extent permitted by applicable law, the Borrower shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,

74



--------------------------------------------------------------------------------



 



any Loan or the use of the proceeds thereof. No Indemnitee referred to in
Section 10.1(b) shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
(including Intralinks, SyndTrak or similar systems) in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby, except as a result of such Indemnitee’s gross negligence or willful
misconduct.
     (e) All amounts due under this Section shall be payable by the Borrower
upon demand therefor.
     10.2 Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of
Process.
     (a) This Agreement and the other Credit Documents shall (except as may be
expressly otherwise provided in any Credit Document) be governed by, and
construed in accordance with, the law of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).
     (b) Each Credit Party irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the courts of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any
other Credit Document, or for recognition or enforcement of any judgment, and
each of the parties hereto irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such state court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any Credit Document shall affect any right that
the Administrative Agent, any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Credit Document against any
Credit Party or any of their respective properties in the courts of any
jurisdiction.
     (c) The Borrower irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Agreement or any other Credit Document in any court referred to
in Section 10.2(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.
     (d) Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 10.4. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.
     10.3 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT

75



--------------------------------------------------------------------------------



 



IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     10.4 Notices; Effectiveness; Electronic Communication.
     (a) Except in the cases of notices and other communications expressly
permitted to be given by telephone (and except as provided in Section 10.4(b)),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:
     (i) if to the Borrower or the Administrative Agent or the Swingline Lender
to it at the address (or telecopier number) specified for such Person on
Schedule 1.1(a); and
     (ii) if to any Lender, to it at its address (or telecopier number) set
forth in its Administrative Questionnaire.
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.4(b) shall be effective as provided in Section 10.4(b).
     (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communication pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening

76



--------------------------------------------------------------------------------



 



of business on the next business day for the recipient, and (ii) notices or
other communications posted to an internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
     (c) Any party hereto may change its address or telecopier number for
notices and other communications hereunder by notice to the other parties hereto
(except that each Lender need not give notice of any such change to the other
Lenders in their capacities as such).
     10.5 Amendments, Waivers, etc. No amendment, modification, waiver or
discharge or termination of, or consent to any departure by any Credit Party
from, any provision of this Agreement or any other Credit Document shall be
effective unless in a writing signed by the Required Lenders (or by the
Administrative Agent at the direction or with the consent of the Required
Lenders), and then the same shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, modification, waiver, discharge, termination or consent shall:
     (a) unless agreed to by each Lender directly affected thereby, (i) reduce
or forgive the principal amount of any Loan, reduce the rate of or forgive any
interest thereon (provided that only the consent of the Required Lenders shall
be required to waive the applicability of any post-default increase in interest
rates), or reduce or forgive any fees hereunder (other than fees payable to the
Administrative Agent or the Arrangers for their own accounts) (it being
understood that an amendment to the definition of Total Leverage Ratio (or any
defined terms used therein) shall not constitute a reduction of any interest
rate or fees hereunder), (ii) extend the final scheduled maturity date or any
other scheduled date for the payment of any principal of or interest on any Loan
(including any scheduled date for the mandatory termination of any Commitments),
or extend the time of payment of any fees hereunder (other than fees payable to
the Administrative Agent or the Arrangers for their own accounts), or
(iii) increase any Commitment of any such Lender over the amount thereof in
effect or extend the maturity thereof (it being understood that a waiver of any
condition precedent set forth in Section 3.2 or of any Default or Event of
Default or mandatory termination in the Commitments, if agreed to by the
Required Lenders or all Lenders (as may be required hereunder with respect to
such waiver), shall not constitute such an increase);
     (b) unless agreed to by all of the Lenders, (i) release any Guarantor from
its obligations under the Guaranty (other than (A) as may be otherwise
specifically provided in this Agreement or in any other Credit Document or
(B) in connection with the sale or other disposition of all of the Capital Stock
of such Guarantor in a transaction expressly permitted under or pursuant to this
Agreement), (ii) reduce the percentage of the aggregate Commitments or of the
aggregate unpaid principal amount of the Loans, or the number or percentage of
Lenders, that shall be required for the Lenders or any of them to take or
approve, or direct the Administrative Agent to take, any action hereunder or
under any other Credit Document (including as set forth in the definition of
“Required Lenders”), (iii) change any other provision of this Agreement or any
of the other Credit Documents requiring, by its terms, the consent or approval
of all the Lenders for such amendment, modification, waiver, discharge,
termination or consent, or (iv) change or waive any provision of Section 2.14,
any other provision of this

77



--------------------------------------------------------------------------------



 



Agreement or any other Credit Document requiring pro rata treatment of any
Lenders, or this Section 10.5; and
     (c) unless agreed to by the Swingline Lender or the Administrative Agent in
addition to the Lenders required as provided hereinabove to take such action,
affect the respective rights or obligations of the Swingline Lender or the
Administrative Agent, as applicable, hereunder or under any of the other Credit
Documents;
and provided that the Fee Letter may only be amended or modified, and any rights
thereunder waived, in a writing signed by the parties thereto.
Notwithstanding the fact that the consent of all Lenders is required in certain
circumstances as set forth above, each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth herein.
     10.6 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other Credit Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of Section
10.6(b), (ii) by way of participation in accordance with the provisions of
Section 10.6(d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.6(f) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.6(d) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
     (b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans (including for purposes of this Section 10.6(b),
participations in Swingline Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
     (i) The prior written consent of the Administrative Agent and the Borrower
(such consent not to be unreasonably withheld or delayed) is obtained, except
that
     (A) the consent of the Borrower shall not be required if (y) a Default or
Event of Default has occurred and is continuing at the time of such assignment
or (z) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; and

78



--------------------------------------------------------------------------------



 



     (B) the consent of the Administrative Agent shall not be required if such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
     (ii) (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned, and (B) in any case not described in clause
(A) above, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than (x) $5,000,000, in the
case of any assignment in respect of a Commitment (which for this purpose
includes Revolving Loans outstanding) or (y) the entire Swingline Commitment and
the full amount of the outstanding Swingline Loans, in the case of Swingline
Loans, treating assignments to two or more Approved Funds under common
management as one assignment for purposes of the minimum amounts, unless each of
the Administrative Agent and, so long as no Default or Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed);
     (iii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned, except that
this clause (iii) shall not apply to rights in respect of Swingline Loans;
     (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment and the assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire;
     (v) no such assignment shall be made to the Borrower or any of the
Borrower’s Affiliates or Subsidiaries; and
     (vi) no such assignment shall be made to a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.6(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.15(a), 2.15(b), 2.16, 2.17 and 10.1 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. If

79



--------------------------------------------------------------------------------



 



requested by or on behalf of the assignee, the Borrower, at its own expense,
will execute and deliver to the Administrative Agent a new Note or Notes to the
order of the assignee (and, if the assigning Lender has retained any portion of
its rights and obligations hereunder, to the order of the assigning Lender),
prepared in accordance with the applicable provisions of Section 2.4 as
necessary to reflect, after giving effect to the assignment, the Commitments
and/or outstanding Loans, as the case may be, of the assignee and (to the extent
of any retained interests) the assigning Lender, in substantially the form of
Exhibits A-1 and/or A-2, as applicable. Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 10.6(b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 10.6(d).
     (c) The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at its address for notices referred to in
Schedule 1.1(a) a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, at any reasonable time and from time
to time upon reasonable prior notice. In addition, at any time that a request
for a consent for a material or substantive change to the Credit Documents is
pending, any Lender wishing to consult with other Lenders in connection
therewith may request and receive from the Administrative Agent a copy of the
Register.
     (d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Loans (including such Lender’s participations
Swingline Loans) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders and the Swingline
Lender shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in Section 10.5(a) and clause (i) of
Section 10.5(b) that affects such Participant. Subject to Section 10.6(e), the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15(a), 2.15(b), 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.6(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 8.3 as though it were a Lender; provided such Participant
agrees to be subject to Section 2.14(b) as though it were a Lender.

80



--------------------------------------------------------------------------------



 



     (e) A Participant shall not be entitled to receive any greater payment
under Section 2.15(a), Section 2.15(b) or Section 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.16 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.16(e) as though it were a Lender.
     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Notes, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     (g) The words “execution,” “signed,” “signature,” and words of like import
in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act or any state laws
based on the Uniform Electronic Transactions Act.
     (h) Any Lender or participant may, in connection with any assignment,
participation, pledge or proposed assignment, participation or pledge pursuant
to this Section 10.6, disclose to the Assignee, Participant or pledgee or
proposed Assignee, Participant or pledgee any information relating to the
Borrower and its Subsidiaries furnished to it by or on behalf of any other party
hereto, provided that such Assignee, Participant or pledgee or proposed
Assignee, Participant or pledgee agrees in writing to keep such information
confidential to the same extent required of the Lenders under Section 10.11.
     10.7 No Waiver. The rights and remedies of the Administrative Agent and the
Lenders expressly set forth in this Agreement and the other Credit Documents are
cumulative and in addition to, and not exclusive of, all other rights and
remedies available at law, in equity or otherwise. No failure or delay on the
part of the Administrative Agent or any Lender in exercising any right, power or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude other or further
exercise thereof or the exercise of any other right, power or privilege or be
construed to be a waiver of any Default or Event of Default. No course of
dealing between any Credit Party, the Administrative Agent or the Lenders or
their agents or employees shall be effective to amend, modify or discharge any
provision of this Agreement or any other Credit Document or to constitute a
waiver of any Default or Event of Default. No notice to or demand upon any
Credit Party in any case shall entitle any Credit Party to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
right of the Administrative Agent or any Lender to exercise any right or remedy
or take any other or further action in any circumstances without notice or
demand.

81



--------------------------------------------------------------------------------



 



     10.8 Survival. All representations, warranties and agreements made by or on
behalf of the Borrower or any other Credit Party in this Agreement and in the
other Credit Documents shall survive the execution and delivery hereof or
thereof and the making and repayment of the Loans until the indefeasible payment
in full of the Obligations. In addition, notwithstanding anything herein or
under applicable law to the contrary, the provisions of this Agreement and the
other Credit Documents relating to indemnification or payment of costs and
expenses, including, without limitation, the provisions of Sections 2.15(a),
2.15(b), 2.16, 2.17 and 10.1, shall survive the payment in full of all Loans,
the termination of the Commitments and any termination of this Agreement or any
of the other Credit Documents. Except as set forth above, this Agreement and the
Credit Documents shall be deemed terminated upon the indefeasible payment in
full of the Obligations.
     10.9 Severability. To the extent any provision of this Agreement is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.
     10.10 Construction. The headings of the various articles, sections and
subsections of this Agreement and the table of contents have been inserted for
convenience only and shall not in any way affect the meaning or construction of
any of the provisions hereof. Except as otherwise expressly provided herein and
in the other Credit Documents, in the event of any inconsistency or conflict
between any provision of this Agreement and any provision of any of the other
Credit Documents, the provision of this Agreement shall control.
     10.11 Confidentiality. Each of the Administrative Agent and the Lenders
agree to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Requirements of Law or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower or any of its Subsidiaries or Affiliates.

82



--------------------------------------------------------------------------------



 



     For purposes of this Section, “Information” means all information received
from the Credit Parties relating to any Credit Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Credit Party, provided that, in the case of information
received from any Credit Party after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
     10.12 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof (except
for the Fee Letter). Except as provided in Section 3.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy (or by PDF formatted page sent by electronic mail) shall be effective
as delivery of a manually executed counterpart of this Agreement.
     10.13 Disclosure of Information. The Borrower agrees and consents to the
Administrative Agent’s and the Arrangers’ disclosure of information relating to
this transaction to Gold Sheets and other similar bank trade publications. Such
information will consist of deal terms and other information customarily found
in such publications.
     10.14 USA Patriot Act Notice. Each Lender that is subject to the Act (as
defined below) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

83



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized officers as of the date first above written.

            INTERCONTINENTALEXCHANGE, INC.
      By:   /s/ Scott A. Hill         Name:   Scott A. Hill        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

            WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent, the Swingline Lender
and a Lender
      By:   /s/ Elaine Eaton         Name:   Elaine Eaton        Title:   Senior
Vice President   

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as Syndication Agent
and as a Lender
      By:   /s/ R. Shawn Janko         Name:   R. Shawn Janko        Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD. NEW YORK BRANCH, as Documentation
Agent and as a Lender
      By:   /s/ Chimie T. Pemba         Name:   Chimie T. Pemba        Title:  
Authorized Signatory   

 



--------------------------------------------------------------------------------



 



         

            SOCIETE GENERALE, as Documentation Agent
and as a Lender
      By:   /s/ Ambrish Thanawala         Name:   Ambrish Thanawala       
Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



         

            FIFTH THIRD BANCORP, as a Lender
      By:   /s/ Sean Devillers         Name:   Sean Devillers        Title:  
Assistant Vice President   

 



--------------------------------------------------------------------------------



 



         

            CHANG HWA COMMERCIAL BANK, LTD.,
NEW YORK BRANCH, as a Lender
      By:   /s/ Jim C.Y. Chen         Name:   Jim C.Y. Chen        Title:   Vice
President & General Manager   

 



--------------------------------------------------------------------------------



 



         

            COMERICA BANK, as a Lender
      By:   /s/ Chris Rice         Name:   Chris Rice        Title:   Corporate
Banking Officer   

 



--------------------------------------------------------------------------------



 



         

            FIRST COMMERCIAL BANK NEW YORK AGENCY, as a Lender
      By:   /s/ Yu-Mei Hsiao         Name:   Yu-Mei Hsiao        Title:  
Assistant General Manager   

 



--------------------------------------------------------------------------------



 



         

            MIZUHO CORPORATE BANK, LTD., as a Lender
      By:   /s/ Bertram H. Tang         Name:   Bertram H. Tang        Title:  
Authorized Signatory   

 



--------------------------------------------------------------------------------



 



         

            RBC CENTURA BANK, as a Lender
      By:   /s/ James R. Pryor         Name:   James R. Pryor        Title:  
Managing Director   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A-1
Borrower’s Taxpayer Identification No. 58-2555670
REVOLVING NOTE

$___   June ___, 2008
Charlotte, North Carolina

     FOR VALUE RECEIVED, INTERCONTINENTALEXCHANGE, INC., a Delaware corporation
(the “Borrower”), hereby promises to pay to the order of
     ______(the “Lender”), at the offices of Wachovia Bank, National Association
(the “Administrative Agent”) located at One Wachovia Center, 301 South College
Street, Charlotte, North Carolina (or at such other place or places as the
Administrative Agent may designate), at the times and in the manner provided in
the Credit Agreement, dated as of June ___, 2008 (as amended, modified, restated
or supplemented from time to time, the “Credit Agreement”), among the Borrower,
the Lenders from time to time parties thereto, Wachovia Bank, National
Association, as Administrative Agent, and Bank of America, N.A., as Syndication
Agent, the principal sum of
     ___DOLLARS ($___), or such lesser amount as may constitute the unpaid
principal amount of the Revolving Loans made by the Lender, under the terms and
conditions of this promissory note (this “Revolving Note”) and the Credit
Agreement. The defined terms in the Credit Agreement are used herein with the
same meaning. The Borrower also promises to pay interest on the aggregate unpaid
principal amount of this Revolving Note at the rates applicable thereto from
time to time as provided in the Credit Agreement.
     This Revolving Note is one of a series of Revolving Notes referred to in
the Credit Agreement and is issued to evidence the Revolving Loans made by the
Lender pursuant to the Credit Agreement. All of the terms, conditions and
covenants of the Credit Agreement are expressly made a part of this Revolving
Note by reference in the same manner and with the same effect as if set forth
herein at length, and any holder of this Revolving Note is entitled to the
benefits of and remedies provided in the Credit Agreement and the other Credit
Documents. Reference is made to the Credit Agreement for provisions relating to
the interest rate, maturity, payment, prepayment and acceleration of this
Revolving Note.
     In the event of an acceleration of the maturity of this Revolving Note,
this Revolving Note shall become immediately due and payable, without
presentation, demand, protest or notice of any kind, all of which are hereby
waived by the Borrower.
     In the event this Revolving Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to the principal
and interest, all costs of collection, including reasonable attorneys’ fees, in
accordance with the Credit Agreement.

A-1-1



--------------------------------------------------------------------------------



 



     This Revolving Note shall be governed by and construed in accordance with
the internal laws and judicial decisions of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules). The Borrower
hereby submits to the nonexclusive jurisdiction of courts of the state of New
York and of the United States District Court of the Southern District of New
York, and any appellate court thereof, although the Lender shall not be limited
to bringing an action in such courts.
     IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be
executed by its duly authorized corporate officer as of the day and year first
above written.

            INTERCONTINENTALEXCHANGE, INC.
      By:   ______________________         Title:  ______________________       
   

A-1-2



--------------------------------------------------------------------------------



 



         

EXHIBIT A-2
Borrower’s Taxpayer Identification No. 58-2555670
SWINGLINE NOTE

$ 25,000,000.00   June ___, 2008
Charlotte, North Carolina

     FOR VALUE RECEIVED, INTERCONTINENTALEXCHANGE, INC. , a Delaware corporation
(the “Borrower”), hereby promises to pay to the order of
     WACHOVIA BANK, NATIONAL ASSOCIATION (the “Swingline Lender”), at the
offices of Wachovia Bank, National Association (the “Administrative Agent”)
located at One Wachovia Center, 301 South College Street, Charlotte, North
Carolina (or at such other place or places as the Administrative Agent may
designate), at the times and in the manner provided in the Credit Agreement,
dated as of June ___, 2008 (as amended, modified, restated or supplemented from
time to time, the “Credit Agreement”), among the Borrower, the Lenders from time
to time parties thereto, Wachovia Bank, National Association, as Administrative
Agent, and Bank of America, N.A., as Syndication Agent, the principal sum of
     TWENTY-FIVE MILLION DOLLARS ($25,000,000), or such lesser amount as may
constitute the unpaid principal amount of the Swingline Loans made by the
Swingline Lender, under the terms and conditions of this promissory note (this
“Swingline Note”) and the Credit Agreement. The defined terms in the Credit
Agreement are used herein with the same meaning. The Borrower also promises to
pay interest on the aggregate unpaid principal amount of this Swingline Note at
the rates applicable thereto from time to time as provided in the Credit
Agreement.
     This Swingline Note is issued to evidence the Swingline Loans made by the
Swingline Lender pursuant to the Credit Agreement. All of the terms, conditions
and covenants of the Credit Agreement are expressly made a part of this
Swingline Note by reference in the same manner and with the same effect as if
set forth herein at length, and any holder of this Swingline Note is entitled to
the benefits of and remedies provided in the Credit Agreement and the other
Credit Documents. Reference is made to the Credit Agreement for provisions
relating to the interest rate, maturity, payment, prepayment and acceleration of
this Swingline Note.
     In the event of an acceleration of the maturity of this Swingline Note,
this Swingline Note shall become immediately due and payable, without
presentation, demand, protest or notice of any kind, all of which are hereby
waived by the Borrower.
     In the event this Swingline Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to the principal
and interest, all costs of collection, including reasonable attorneys’ fees.

A-2-1



--------------------------------------------------------------------------------



 



     This Swingline Note shall be governed by and construed in accordance with
the internal laws and judicial decisions of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules). The Borrower
hereby submits to the nonexclusive jurisdiction of courts of the state of New
York and of the United States District Court of the Southern District of New
York, and any appellate court thereof, although the Lender shall not be limited
to bringing an action in such courts.
     IN WITNESS WHEREOF, the Borrower has caused this Swingline Note to be
executed by its duly authorized corporate officer as of the day and year first
above written.

            INTERCONTINENTALEXCHANGE, INC.
      By:   ______________________         Title: ______________________       
     

A-2-2



--------------------------------------------------------------------------------



 



EXHIBIT B-1
NOTICE OF BORROWING
[Date]
Wachovia Bank, National Association,
as Administrative Agent
Charlotte Plaza Building
201 South College Street, 8th Floor NC 0680
Charlotte, North Carolina 28288
Attention: Syndication Agency Services
Ladies and Gentlemen:
     The undersigned, INTERCONTINENTALEXCHANGE, INC., a Delaware corporation
(the “Borrower”), refers to the Credit Agreement, dated as of June ___, 2008,
among the Borrower, certain Lenders from time to time parties thereto, you, as
Administrative Agent for the Lenders, and Bank of America, N.A., as Syndication
Agent (as amended, modified, restated or supplemented from time to time, the
“Credit Agreement,” the terms defined therein being used herein as therein
defined), and, pursuant to Section 2.2(b) of the Credit Agreement, hereby gives
you, as Administrative Agent, irrevocable notice that the Borrower requests a
Borrowing of Revolving Loans under the Credit Agreement, and to that end sets
forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.2(b) of the Credit Agreement:
     (i) The aggregate principal amount of the Proposed Borrowing is
$                    .1
     (ii) The Loans comprising the Proposed Borrowing shall be initially made as
[Base Rate Loans] [LIBOR Loans].2
     (iii) [The initial Interest Period for the LIBOR Loans comprising the
Proposed Borrowing shall be [one/two/three/six months].]3
     (iv) The Proposed Borrowing is requested to be made on                     
(the “Borrowing Date”).4
 

1   Amount of Proposed Borrowing must comply with Section 2.2(b) of the Credit
Agreement.   2   Select the applicable Type of Loans.   3   Include this clause
in the case of a Proposed Borrowing comprised of LIBOR Loans, and select the
applicable Interest Period.   4   Shall be a Business Day on or after the date
hereof (in the case of Base Rate Loans) or at least three Business Days after
the date hereof (in the case of LIBOR Loans).

B-1-1



--------------------------------------------------------------------------------



 



The Borrower hereby certifies that the following statements are true on and as
of the date hereof and will be true on and as of the Borrowing Date:
     A. Each of the representations and warranties contained in Article IV of
the Credit Agreement and in the other Credit Documents qualified as to
materiality is and will be true and correct and each not so qualified is and
will be true and correct in all material respects, in each case on and as of
each such date, with the same effect as if made on and as of each such date,
both immediately before and after giving effect to the Proposed Borrowing and to
the application of the proceeds therefrom (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case each such representation or warranty qualified as
to materiality shall be true and correct and each not so qualified shall be true
and correct in all material respects, in each case as of such date);
     B. No Default or Event of Default has occurred and is continuing or would
result from the Proposed Borrowing or from the application of the proceeds
therefrom; and
     C. After giving effect to the Proposed Borrowing, the sum of (i) the
aggregate principal amount of Revolving Loans outstanding and (ii) the aggregate
principal amount of Swingline Loans outstanding, will not exceed the aggregate
Revolving Credit Commitments.

              Very truly yours,
 
            INTERCONTINENTALEXCHANGE, INC.
 
       
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       

B-1-2



--------------------------------------------------------------------------------



 



EXHIBIT B-2
NOTICE OF SWINGLINE BORROWING
[Date]
Wachovia Bank, National Association,
as Administrative Agent
Charlotte Plaza Building
201 South College Street, 8th Floor NC 0680
Charlotte, North Carolina 28288
Attention: Syndication Agency Services
Wachovia Bank, National Association,
as Swingline Lender
One Wachovia Center, [5th] Floor
301 South College Street
Charlotte, North Carolina 28288-0760
Attention:                     
Ladies and Gentlemen:
     The undersigned, INTERCONTINENTALEXCHANGE, INC., a Delaware corporation
(the “Borrower”), refers to the Credit Agreement, dated as of June ___, 2008,
among the Borrower, certain Lenders from time to time parties thereto, you, as
Administrative Agent for the Lenders, and Bank of America, N.A., as Syndication
Agent (as amended, modified, restated or supplemented from time to time, the
“Credit Agreement,” the terms defined therein being used herein as therein
defined), and, pursuant to Section 2.2(d) of the Credit Agreement, hereby gives
you, as Administrative Agent and as Swingline Lender, irrevocable notice that
the Borrower requests a Borrowing of a Swingline Loan under the Credit
Agreement, and to that end sets forth below the information relating to such
Borrowing (the “Proposed Borrowing”) as required by Section 2.2(d) of the Credit
Agreement:
     (i) The principal amount of the Proposed Borrowing is
$                    .1
     (ii) The Proposed Borrowing is requested to be made on                     
(the “Borrowing Date”).2
 

1   Amount of Proposed Borrowing must comply with Section 2.2(d) of the Credit
Agreement.   2   Shall be a Business Day on or after the date hereof.

B-2-1



--------------------------------------------------------------------------------



 



     The Borrower hereby certifies that the following statements are true on and
as of the date hereof and will be true on and as of the Borrowing Date:
     A. Each of the representations and warranties contained in Article IV of
the Credit Agreement and in the other Credit Documents qualified as to
materiality is and will be true and correct and each not so qualified is and
will be true and correct in all material respects, in each case on and as of
each such date, with the same effect as if made on and as of each such date,
both immediately before and after giving effect to the Proposed Borrowing and to
the application of the proceeds therefrom (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case each such representation or warranty qualified as
to materiality shall be true and correct and each not so qualified shall be true
and correct in all material respects, in each case as of such date);
     B. No Default or Event of Default has occurred and is continuing or would
result from the Proposed Borrowing or from the application of the proceeds
therefrom; and
     C. After giving effect to the Proposed Borrowing, the sum of (i) the
aggregate principal amount of Revolving Loans outstanding and (ii) the aggregate
principal amount of Swingline Loans outstanding, will not exceed the aggregate
Revolving Credit Commitments.

              Very truly yours,
 
            INTERCONTINENTALEXCHANGE, INC.
 
       
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       

B-2-2



--------------------------------------------------------------------------------



 



EXHIBIT B-3
NOTICE OF CONVERSION/CONTINUATION
[Date]
Wachovia Bank, National Association,
as Administrative Agent
Charlotte Plaza Building
201 South College Street, 8th Floor NC 0680
Charlotte, North Carolina 28288
Attention: Syndication Agency Services
Ladies and Gentlemen:
     The undersigned, INTERCONTINENTALEXCHANGE, INC., a Delaware corporation
(the “Borrower”), refers to the Credit Agreement, dated as of June ___, 2008,
among the Borrower, certain Lenders from time to time parties thereto, you, as
Administrative Agent for the Lenders, and Bank of America, N.A., as Syndication
Agent (as amended, modified, restated or supplemented from time to time, the
“Credit Agreement,” the terms defined therein being used herein as therein
defined), and, pursuant to Section 2.11(b) of the Credit Agreement, hereby gives
you, as Agent, irrevocable notice that the Borrower requests a [conversion]
[continuation]1 of Loans under the Credit Agreement, and to that end sets forth
below the information relating to such [conversion] [continuation] (the
“Proposed [Conversion] [Continuation]”) as required by Section 2.11(b) of the
Credit Agreement:
     (i) The Proposed [Conversion] [Continuation] is requested to be made on
                    .2
     (ii) The Proposed [Conversion] [Continuation] involves
$                    3 in aggregate principal amount of Revolving Loans made
pursuant to a Borrowing on                     ,4 which Loans are presently
maintained as [Base Rate] [LIBOR] Loans and are proposed hereby to be
 

1   Insert “conversion” or “continuation” throughout the notice, as applicable.

2 Shall be a Business Day on or after the date hereof (in the case of any
conversion of LIBOR Loans into Base Rate Loans) or at least three Business Days
after the date hereof (in the case of any conversion of Base Rate Loans into, or
continuation of, LIBOR Loans), and additionally, in the case of any conversion
of LIBOR Loans into Base Rate Loans, or continuation of LIBOR Loans, shall be
the last day of the Interest Period applicable to such LIBOR Loans.
3 Amount of Proposed Conversion or Continuation must comply with Section 2.11(b)
of the Credit Agreement.
4 Insert the applicable Borrowing Date for the Loans being converted or
continued.

B-3-1



--------------------------------------------------------------------------------



 



     [converted into Base Rate Loans] [converted into LIBOR Loans] [continued as
LIBOR Loans].5
     (iii) [The initial Interest Period for the Loans being [converted into]
[continued as] LIBOR Loans pursuant to the Proposed [Conversion] [Continuation]
shall be [one/two/three/six months].]6
     The Borrower hereby certifies that the following statement is true both on
and as of the date hereof and on and as of the effective date of the Proposed
[Conversion] [Continuation]: no Default or Event of Default has or will have
occurred and is continuing or would result from the Proposed [Conversion]
[Continuation].

              Very truly yours,
 
            INTERCONTINENTALEXCHANGE, INC.
 
       
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       

 

5   Complete with the applicable bracketed language.   6   Include this clause
in the case of a Proposed Conversion or Continuation involving a conversion of
Base Rate Loans into, or continuation of, LIBOR Loans, and select the applicable
Interest Period.

B-3-2



--------------------------------------------------------------------------------



 



EXHIBIT C
COMPLIANCE CERTIFICATE
     THIS CERTIFICATE is delivered pursuant to the Credit Agreement, dated as of
June ___, 2008 (the “Credit Agreement”), among IntercontinentalExchange, Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time parties
thereto, Wachovia Bank, National Association, as Administrative Agent, and Bank
of America, N.A., as Syndication Agent. Capitalized terms used herein without
definition shall have the meanings given to such terms in the Credit Agreement.
     The undersigned hereby certifies that:
     1. He is a duly elected Financial Officer of the Borrower.
     2. Enclosed with this Certificate are copies of the financial statements of
the Borrower and its Subsidiaries as of
                                        , and for the
[                    -month period] [year] then ended, required to be delivered
under Section [5.1(a)][5.1(b)] of the Credit Agreement. Such financial
statements have been prepared in accordance with GAAP [(subject to the absence
of notes required by GAAP and subject to normal year-end adjustments)]1 and
fairly present in all material respects the financial condition of the Borrower
and its Subsidiaries on a consolidated basis as of the date indicated and the
results of operation of the Borrower and its Subsidiaries on a consolidated
basis for the period covered thereby.
     3. The undersigned has reviewed the terms of the Credit Agreement and has
made, or caused to be made under the supervision of the undersigned, a review in
reasonable detail of the transactions and condition of the Borrower and its
Subsidiaries during the accounting period covered by such financial statements.
     4. The examination described in paragraph 3 above did not disclose, and the
undersigned has no knowledge of the existence of, any Default or Event of
Default during or at the end of the accounting period covered by such financial
statements or as of the date of this Certificate. [, except as set forth below.
Describe here or in a separate attachment any exceptions to paragraph 4 above by
listing, in reasonable detail, the nature of the Default or Event of Default,
the period during which it existed and the action that the Borrower has taken or
proposes to take with respect thereto.]
     5. Attached to this Certificate as Attachment A is a covenant compliance
worksheet reflecting the computation of the financial covenants set forth in
Article VI of the Credit Agreement as of the last day of and for the period
covered by the financial statements enclosed herewith.
 

1   Insert in the case of quarterly financial statements.

C-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed and delivered this
Certificate as of the                      day of                     , ___.

              INTERCONTINENTALEXCHANGE, INC.
 
       
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:    
 
       

C-2



--------------------------------------------------------------------------------



 



ATTACHMENT A
COVENANT COMPLIANCE WORKSHEET
A. Total Leverage Ratio (Section 6.1 of the Credit Agreement)

         
(1)
  Total Funded Debt as of the date of determination   $          
 
       
(2)
  Consolidated EBITDA for the Reference Period ending on the date of
determination
(from Line B(9) below)   $          
 
       
(3)
  Total Leverage Ratio:
Divide Line A(1) by Line A(2)             
 
       
(4)
  Maximum Total Leverage Ratio as of the date of determination2             
 
       

 

2   Refer to Section 6.1 of the Credit Agreement for the applicable maximum
Total Leverage Ratio as of the relevant date of determination.

C-3



--------------------------------------------------------------------------------



 



B. Interest Coverage Ratio (Section 6.2 of the Credit Agreement)

         
(1)
  Consolidated EBITDA for the Reference Period ending on the date of
determination
(from Line C(7) below)   $          
 
       
(2)
  Consolidated Interest Expense for such period   $          
 
       
(3)
  Interest Coverage Ratio:             
 
  Divide Line B(1) by Line B(2)             
 
       
(4)
  Minimum Interest Coverage Ratio as of the date of determination             
 
       

C-4



--------------------------------------------------------------------------------



 



Consolidated EBITDA

             
(5)
  Consolidated Net Income for the Reference Period ending on the date of
determination       $          
 
           
(6)
  Additions to Consolidated Net Income (to the extent taken into account in the
calculation of Consolidated Net Income for such period):        
 
  (a) Interest expense   $              
 
           
 
  (b) Federal, state, local and other taxes   $              
 
           
 
  (c) Depreciation and amortization of intangible assets   $              
 
           
 
  (d) Extraordinary losses or charges for such period
     (attach itemized schedule)   $              
 
           
 
  (e) Add Lines C(2)(a) through C(2)(d).   $              
 
           
(7)
  Net Income plus Additions:
     Add Lines B(5) and B(6)(e)       $          
 
           
(8)
  Reductions from Consolidated Net Income (to the extent taken into account in
the calculation of Consolidated Net Income for such period):       $          
 
           
 
  (a) Extraordinary gains or income for such period
     (attach itemized schedule)   $              
 
           
 
  (b) Noncash credits increasing income for such period   $              
 
           
 
  (c) Add Lines B(8)(a) through B(8)(b)      
($                                     )
 
           
(9)
  Consolidated EBITDA:
     Subtract Line B(8)(c) from Line B(7)       $          
 
           
(10)
  Reductions from Consolidated EBITDA        
 
  (a) Capital Expenditures for such period   $              
 
           
 
  (b) Capitalized Software Development Costs
     for such period   $              
 
           
 
  (c) Add Lines C(6)(a) and C(6)(b)       $          
 
           
(11)
  Adjustments to Consolidated EBITDA:        
 
       Subtract Line C(6)(c) from Line C(5)       $          
 
           

C-5



--------------------------------------------------------------------------------



 



ITEMIZED SCHEDULE OF EXTRAORDINARY LOSSES AND GAINS

C-6



--------------------------------------------------------------------------------



 



EXHIBIT D
ASSIGNMENT AND ASSUMPTION
     THIS ASSIGNMENT AND ASSUMPTION (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below, receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any guarantees and Swingline Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

         
1.
  Assignor:                                           
 
       
2.
  Assignee:                                           
[and is an Affiliate/Approved Fund of [identify Lender]1]
 
       
3.
  Borrower:   INTERCONTINENTALEXCHANGE, INC.
 
       
4.
  Administrative Agent:   Wachovia Bank, National Association, as the
Administrative Agent under the Credit Agreement.

 

1   Select as applicable.

D-1



--------------------------------------------------------------------------------



 



     5. Credit Agreement: Credit Agreement, dated as of June ___, 2008 (as
amended, modified, restated or supplemented from time to time, the “Credit
Agreement”), among the Borrower, certain lenders from time to time parties
thereto (the “Lenders”), Wachovia Bank, National Association, as Administrative
Agent, and Bank of America, N.A., as Syndication Agent.
     6. Assigned Interest:

                                  Aggregate Amount of   Amount of   Percentage
Assigned         Commitment/Loans   Commitment/Loans   of   CUSIP Facility
Assigned2   for all Lenders3   Assigned3   Commitment/Loans4   Number5
 
  $         $                 %                           
 
  $   $           %        
 
  $   $           %        

     [7. Trade Date:                                         ]6
     8. Effective Date:                                          [TO BE INSERTED
BY THE ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION
OF TRANSFER IN THE REGISTER THEREFOR.]
 

2   Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment,” or “Swingline Commitment.”).   3   Amount to be adjusted by
the counterparties to take into account any payments or prepayments made between
the Trade Date and the Effective Date.   4   Set forth, to at least 9 decimals,
as a percentage of the Commitment/Loans of all Lenders thereunder.   5   Insert
if applicable.   6   To be completed if the Assignor and the Assignee intend
that the minimum assignment amount is to be determined as of the Trade Date.

D-2



--------------------------------------------------------------------------------



 



     The terms set forth in this Assignment and Assumption are hereby agreed to:

              ASSIGNOR:
 
            [NAME OF ASSIGNOR]
 
       
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       

              ASSIGNEE:
 
            [NAME OF ASSIGNEE]
 
       
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       

[Consented to and]7 Accepted:
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent

         
By:
       
 
       
 
       
Title:
       
 
       

[Consented to:]8
[NAME OF RELEVANT PARTY]

         
By:
       
 
       
 
       
Title:
       
 
       

 

7   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   8   To be added only if the consent of the
Borrower and/or other parties (e.g. Swingline Lender, Issuing Lender) is
required by the terms of the Credit Agreement.

D-3



--------------------------------------------------------------------------------



 



ANNEX 1 to Assignment and Assumption
Credit Agreement, dated as of June ___, 2008, among IntercontinentalExchange,
Inc., as
Borrower, certain Lenders from time to time parties thereto, Wachovia Bank,
National
Association, as Administrative Agent, and Bank of America, N.A., as Syndication
Agent
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.1 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations that by the terms of the
Credit Documents are required to be performed by it as a Lender.

D-4



--------------------------------------------------------------------------------



 



     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the State of New York
(including Sections 5-1401 and 5-1402 of the New York General Obligations Law,
but excluding all other choice of law and conflicts of law rules).

D-5



--------------------------------------------------------------------------------



 



EXHIBIT E
GUARANTY AGREEMENT
     THIS GUARANTY AGREEMENT, dated as of the ___day of June, 2008 (this
“Guaranty”), is made by each of the undersigned Subsidiaries of
INTERCONTINENTALEXCHANGE, INC., a Delaware corporation (the “Borrower”), and
each other Subsidiary of the Borrower that, after the date hereof, executes an
instrument of accession hereto substantially in the form of Exhibit A (a
“Guarantor Accession”; the undersigned and such other Subsidiaries of the
Borrower, collectively, the “Guarantors”), in favor of the Guaranteed Parties
(as hereinafter defined). Capitalized terms used herein without definition shall
have the meanings given to them in the Credit Agreement referred to below.
RECITALS
     A. The Borrower, certain Lenders, Wachovia Bank, National Association, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and Bank of America, N.A., as Syndication Agent, are parties to a Credit
Agreement, dated as of June ___, 2008 (as amended, modified, restated or
supplemented from time to time, the “Credit Agreement”), providing for the
availability of certain credit facilities to the Borrower upon the terms and
conditions set forth therein.
     B. It is a condition to the extension of credit to the Borrower under the
Credit Agreement that each Guarantor shall have agreed, by executing and
delivering this Guaranty, to guarantee to the Guaranteed Parties the payment in
full of the Guaranteed Obligations (as hereinafter defined). The Guaranteed
Parties are relying on this Guaranty in their decision to extend credit to the
Borrower under the Credit Agreement, and would not enter into the Credit
Agreement without this Guaranty.
     C. The Borrower and the Guarantors are engaged in related businesses and
undertake certain activities and operations on an integrated basis. As part of
such integrated operations, the Borrower, among other things, will advance to
the Guarantors from time to time certain proceeds of the Loans made to the
Borrower by the Lenders under the Credit Agreement. Each Guarantor will
therefore obtain benefits as a result of the extension of credit to the Borrower
under the Credit Agreement, which benefits are hereby acknowledged, and,
accordingly, desires to execute and deliver this Guaranty.
STATEMENT OF AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, to induce the Guaranteed Parties to enter into the Credit
Agreement and to induce the Lenders to extend credit to the Borrower thereunder,
each Guarantor hereby agrees as follows:

E-1



--------------------------------------------------------------------------------



 



     1. Guaranty.
     (a) Each Guarantor hereby irrevocably, absolutely and unconditionally, and
jointly and severally:
     (i) guarantees to the Lenders (including the Swingline Lender in its
capacity as such) and the Administrative Agent (collectively, the “Guaranteed
Parties”) the full and prompt payment, at any time and from time to time as and
when due (whether at the stated maturity, by acceleration or otherwise), of all
Obligations of the Borrower under the Credit Agreement and the other Credit
Documents, including, without limitation, all principal of and interest on the
Loans, all fees, expenses, indemnities and other amounts payable by the Borrower
under the Credit Agreement or any other Credit Document (including interest
accruing after the filing of a petition or commencement of a case by or with
respect to the Borrower seeking relief under any Insolvency Laws (as hereinafter
defined), whether or not the claim for such interest is allowed in such
proceeding), and all Obligations that, but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, would become due, whether now
existing or hereafter created or arising and whether direct or indirect,
absolute or contingent, due or to become due (all liabilities and obligations
described in this clause (i), collectively, the “Guaranteed Obligations”); and
     (ii) agrees to pay the reasonable fees and expenses of counsel to, and
reimburse upon demand all reasonable costs and expenses incurred or paid by,
(y) any Guaranteed Party in connection with any suit, action or proceeding to
enforce or protect any rights of the Guaranteed Parties hereunder and (z) the
Administrative Agent in connection with any amendment, modification or waiver
hereof or consent pursuant hereto, and to indemnify and hold each Guaranteed
Party and its directors, officers, employees, agents and Affiliates harmless
from and against any and all claims, losses, damages, obligations, liabilities,
penalties, costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) of any kind or nature whatsoever, whether direct,
indirect or consequential, that may at any time be imposed on, incurred by or
asserted against any such indemnified party as a result of, arising from or in
any way relating to this Guaranty or the collection or enforcement of the
Guaranteed Obligations; provided, however, that no indemnified party shall have
the right to be indemnified hereunder for any such claims, losses, costs and
expenses to the extent determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such indemnified party.
     (b) Notwithstanding the provisions of subsection (a) above and
notwithstanding any other provisions contained herein or in any other Credit
Document:
     (i) no provision of this Guaranty shall require or permit the collection
from any Guarantor of interest in excess of the maximum rate or amount that such
Guarantor may be required or permitted to pay pursuant to applicable law;
     (ii) the liability of each Guarantor under this Guaranty as of any date
shall be limited to a maximum aggregate amount (the “Maximum Guaranteed Amount”)
equal to

E-2



--------------------------------------------------------------------------------



 



the greatest amount that would not render such Guarantor’s obligations under
this Guaranty subject to avoidance, discharge or reduction as of such date as a
fraudulent transfer or conveyance under applicable federal and state laws
pertaining to bankruptcy, reorganization, arrangement, moratorium, readjustment
of debts, dissolution, liquidation or other debtor relief, specifically
including, without limitation, the Bankruptcy Code and any fraudulent transfer
and fraudulent conveyance laws (collectively, “Insolvency Laws”), in each
instance after giving effect to all other liabilities of such Guarantor,
contingent or otherwise, that are relevant under applicable Insolvency Laws
(specifically excluding, however, any liabilities of such Guarantor in respect
of intercompany indebtedness to the Borrower or any of its Affiliates to the
extent that such indebtedness would be discharged in an amount equal to the
amount paid by such Guarantor hereunder, and after giving effect as assets to
the value (as determined under applicable Insolvency Laws) of any rights to
subrogation, contribution, reimbursement, indemnity or similar rights of such
Guarantor pursuant to (y) applicable law or (z) any agreement (including this
Guaranty) providing for an equitable allocation among such Guarantor and other
Affiliates of the Borrower of obligations arising under guaranties by such
parties); and
     (iii) solely with respect to the guaranty hereunder of ICE Clear US, Inc.,
a New York corporation (“ICE Clear”), in any action or proceeding to enforce
this Guaranty against ICE Clear, no recourse may be had to any assets of any
kind held by or owing to ICE Clear as (A) original margin securing positions in
futures, options or other products cleared by ICE Clear carried for its members
or their customers, (B) amounts paid or payable to ICE Clear as variation margin
option premiums or the purchase price of any commodities with respect to any
such positions, (C) amounts on deposit in a bank settlement account, received as
variation margin, and any securities or other assets in which such amounts may
be invested pursuant to repurchase agreements or otherwise, or (D) deposits in
the Guaranty Fund of ICE Clear, and no resort may be had to invoke the power of
ICE Clear to impose assessments on its clearing members pursuant to its bylaws
and the rules adopted by the board of directors of ICE Clear or otherwise.
     (c) The Guarantors desire to allocate among themselves, in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made hereunder on any date by a
Guarantor (a “Funding Guarantor”) that exceeds its Fair Share (as hereinafter
defined) as of such date, that Funding Guarantor shall be entitled to a
contribution from each of the other Guarantors in the amount of such other
Guarantor’s Fair Share Shortfall (as hereinafter defined) as of such date, with
the result that all such contributions will cause each Guarantor’s Aggregate
Payments (as hereinafter defined) to equal its Fair Share as of such date. “Fair
Share” means, with respect to a Guarantor as of any date of determination, an
amount equal to (i) the ratio of (x) the Adjusted Maximum Guaranteed Amount (as
hereinafter defined) with respect to such Guarantor to (y) the aggregate of the
Adjusted Maximum Guaranteed Amounts with respect to all Guarantors, multiplied
by (ii) the aggregate amount paid or distributed on or before such date by all
Funding Guarantors hereunder in respect of the obligations guarantied. “Fair
Share Shortfall” means, with respect to a Guarantor as of any date of
determination, the excess, if any, of the Fair Share of such Guarantor over the
Aggregate Payments of such Guarantor. “Adjusted Maximum Guaranteed Amount”
means, with respect to a Guarantor as of any date of determination, the Maximum
Guaranteed Amount of

E-3



--------------------------------------------------------------------------------



 



such Guarantor, determined in accordance with the provisions of subsection
(b) above; provided that, solely for purposes of calculating the “Adjusted
Maximum Guaranteed Amount” with respect to any Guarantor for purposes of this
subsection (c), any assets or liabilities arising by virtue of any rights to
subrogation, reimbursement or indemnity or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Guarantor. “Aggregate Payments” means, with respect to a Guarantor as of any
date of determination, the aggregate amount of all payments and distributions
made on or before such date by such Guarantor in respect of this Guaranty
(including, without limitation, in respect of this subsection (c)). The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
Each Funding Guarantor’s right of contribution under this subsection (c) shall
be subject to the provisions of Section 4. The allocation among Guarantors of
their obligations as set forth in this subsection (c) shall not be construed in
any way to limit the liability of any Guarantor hereunder to the Guaranteed
Parties.
     (d) The guaranty of each Guarantor set forth in this Section is a guaranty
of payment as a primary obligor, and not a guaranty of collection. Each
Guarantor hereby acknowledges and agrees that the Guaranteed Obligations, at any
time and from time to time, may exceed the Maximum Guaranteed Amount of such
Guarantor and may exceed the aggregate of the Maximum Guaranteed Amounts of all
Guarantors, in each case without discharging, limiting or otherwise affecting
the obligations of any Guarantor hereunder or the rights, powers and remedies of
any Guaranteed Party hereunder or under any other Credit Document.
     2. Guaranty Absolute. Each Guarantor agrees that its obligations hereunder
and under the other Credit Documents to which it is a party are irrevocable,
absolute and unconditional, are independent of the Guaranteed Obligations and
any security therefore or other guaranty or liability in respect thereof,
whether given by such Guarantor or any other Person, and shall not be
discharged, limited or otherwise affected by reason of any of the following,
whether or not such Guarantor has notice or knowledge thereof:
     (i) any change in the time, manner or place of payment of, or in any other
term of, any Guaranteed Obligations or any guaranty, security or other liability
in respect thereof, or any amendment, modification or supplement to, restatement
of, or consent to any rescission or waiver of or departure from, any provisions
of the Credit Agreement, any other Credit Document or any agreement or
instrument delivered pursuant to any of the foregoing;
     (ii) the invalidity or unenforceability of any Guaranteed Obligations, any
guaranty, security or other liability in respect thereof or any provisions of
the Credit Agreement, any other Credit Document or any agreement or instrument
delivered pursuant to any of the foregoing;
     (iii) the addition or release of Guarantors hereunder or the taking,
acceptance or release of other guarantees of any Guaranteed Obligations or for
any guaranty, security or other liability in respect thereof;

E-4



--------------------------------------------------------------------------------



 



     (iv) any discharge, modification, settlement, compromise or other action in
respect of any Guaranteed Obligations or any guaranty, security or other
liability in respect thereof, including any acceptance or refusal of any offer
or performance with respect to the same or the subordination of the same to the
payment of any other obligations;
     (v) any agreement not to pursue or enforce or any failure to pursue or
enforce (whether voluntarily or involuntarily as a result of operation of law,
court order or otherwise) any right or remedy in respect of any Guaranteed
Obligations, any guaranty, security or other liability in respect thereof;
     (vi) the exercise of any right or remedy available under the Credit
Documents, at law, in equity or otherwise in respect of any guaranty, security
or other liability for any Guaranteed Obligations, in any order and by any
manner thereby permitted;
     (vii) any bankruptcy, reorganization, arrangement, liquidation, insolvency,
dissolution, termination, reorganization or like change in the corporate
structure or existence of the Borrower or any other Person directly or
indirectly liable for any Guaranteed Obligations;
     (viii) any manner of application of any payments by or amounts received or
collected from any Person, by whomsoever paid and howsoever realized, whether in
reduction of any Guaranteed Obligations or any other obligations of the Borrower
or any other Person directly or indirectly liable for any Guaranteed
Obligations, regardless of what Guaranteed Obligations may remain unpaid after
any such application; or
     (ix) any other circumstance that might otherwise constitute a legal or
equitable discharge of, or a defense, set-off or counterclaim available to, the
Borrower, any Guarantor or a surety or guarantor generally, other than the
occurrence of all of the following: (y) the payment in full in cash of the
Guaranteed Obligations (other than contingent and indemnification obligations
not then due and payable), and (z) the termination of the Commitments under the
Credit Agreement (the events in clauses (y) and (z) above, collectively, the
“Termination Requirements”).
     3. Certain Waivers. Each Guarantor hereby knowingly, voluntarily and
expressly waives:
     (i) presentment, demand for payment, demand for performance, protest and
notice of any other kind, including, without limitation, notice of nonpayment or
other nonperformance (including notice of default under any Credit Document with
respect to any Guaranteed Obligations), protest, dishonor, acceptance hereof,
extension of additional credit to the Borrower and of any of the matters
referred to in Section 2 and of any rights to consent thereto;
     (ii) any right to require the Guaranteed Parties or any of them, as a
condition of payment or performance by such Guarantor hereunder, to proceed
against, or to exhaust or have resort to any collateral or other security from
or any deposit balance or other credit in favor of, the Borrower, any other
Guarantor or any other Person directly or

E-5



--------------------------------------------------------------------------------



 



indirectly liable for any Guaranteed Obligations, or to pursue any other remedy
or enforce any other right; and any other defense based on an election of
remedies with respect to any collateral or other security for any Guaranteed
Obligations or for any guaranty or other liability in respect thereof,
notwithstanding that any such election (including any failure to pursue or
enforce any rights or remedies) may impair or extinguish any right of
indemnification, contribution, reimbursement or subrogation or other right or
remedy of any Guarantor against the Borrower, any other Guarantor or any other
Person directly or indirectly liable for any Guaranteed Obligations or any such
collateral or other security;
     (iii) any right or defense based on or arising by reason of any right or
defense of the Borrower or any other Person, including, without limitation, any
defense based on or arising from a lack of authority or other disability of the
Borrower or any other Person, the invalidity or unenforceability of any
Guaranteed Obligations or any Credit Document or other agreement or instrument
delivered pursuant thereto, or the cessation of the liability of the Borrower
for any reason other than the satisfaction of the Termination Requirements;
     (iv) any defense based on any Guaranteed Party’s acts or omissions in the
administration of the Guaranteed Obligations, any guaranty, security or other
liability in respect thereof or any collateral or other security for any of the
foregoing, and promptness, diligence, or any requirement that any Guaranteed
Party create, protect, perfect, secure, insure, continue or maintain any Liens
in any such security;
     (v) any right to assert against any Guaranteed Party, as a defense,
counterclaim, crossclaim or set-off, any defense, counterclaim, claim, right of
recoupment or set-off that it may at any time have against any Guaranteed Party
(including, without limitation, failure of consideration, fraud, fraudulent
inducement, statute of limitations, payment, accord and satisfaction and usury),
other than compulsory counterclaims and other than the payment in full in cash
of the Guaranteed Obligations; and
     (vi) any defense based on or afforded by any applicable law that limits the
liability of or exonerates guarantors or sureties or that may in any other way
conflict with the terms of this Guaranty.
     4. No Subrogation. Each Guarantor hereby agrees that, until satisfaction of
the Termination Requirements, it will not exercise or seek to exercise any claim
or right that it may have against the Borrower or any other Guarantor at any
time as a result of any payment made under or in connection with this Guaranty
or the performance or enforcement hereof, including any right of subrogation to
the rights of any of the Guaranteed Parties against the Borrower or any other
Guarantor, any right of indemnity, contribution or reimbursement against the
Borrower or any other Guarantor (including rights of contribution as set forth
in Section 1(c)), any right to enforce any remedies of any Guaranteed Party
against the Borrower or any other Guarantor, or any benefit of, or any right to
participate in, any security held by any Guaranteed Party to secure payment of
the Guaranteed Obligations, in each case whether such claims or rights arise by
contract, statute (including without limitation the Bankruptcy Code), common law
or otherwise.

E-6



--------------------------------------------------------------------------------



 



Each Guarantor further agrees that all indebtedness and other obligations,
whether now or hereafter existing, of the Borrower or any other Subsidiary of
the Borrower to such Guarantor, including, without limitation, any such
indebtedness in any proceeding under the Bankruptcy Code and any intercompany
receivables, together with any interest thereon, shall be, and hereby are,
subordinated and made junior in right of payment to the Guaranteed Obligations.
Each Guarantor further agrees that if any amount shall be paid to or any
distribution received by any Guarantor (i) on account of any such indebtedness
at any time after the occurrence and during the continuance of an Event of
Default, or (ii) on account of any such rights of subrogation, indemnity,
contribution or reimbursement at any time prior to the satisfaction of the
Termination Requirements, such amount or distribution shall be deemed to have
been received and to be held in trust for the benefit of the Guaranteed Parties,
and shall forthwith be delivered to the Administrative Agent in the form
received (with any necessary endorsements in the case of written instruments),
to be applied against the Guaranteed Obligations, whether or not matured, in
accordance with the terms of the applicable Credit Documents and without in any
way discharging, limiting or otherwise affecting the liability of such Guarantor
under any other provision of this Guaranty. Additionally, in the event the
Borrower or any other Credit Party becomes a “debtor” within the meaning of the
Bankruptcy Code, the Administrative Agent shall be entitled, at its option, on
behalf of the Guaranteed Parties and as attorney-in-fact for each Guarantor, and
is hereby authorized and appointed by each Guarantor, to file proofs of claim on
behalf of each relevant Guarantor and vote the rights of each such Guarantor in
any plan of reorganization, and to demand, sue for, collect and receive every
payment and distribution on any indebtedness of the Borrower or such Credit
Party to any Guarantor in any such proceeding, each Guarantor hereby assigning
to the Administrative Agent all of its rights in respect of any such claim,
including the right to receive payments and distributions in respect thereof.
     5. Representations and Warranties. Each Guarantor hereby represents and
warrants to the Guaranteed Parties that, as to itself, all of the
representations and warranties relating to it contained in the Credit Agreement
qualified as to materiality are true and correct and those not so qualified are
true and correct in all material respects.
     6. Financial Condition of Borrower. Each Guarantor represents that it has
knowledge of the Borrower’s financial condition and affairs and that it has
adequate means to obtain from the Borrower on an ongoing basis information
relating thereto and to the Borrower’s ability to pay and perform the Guaranteed
Obligations, and agrees to assume the responsibility for keeping, and to keep,
so informed for so long as this Guaranty is in effect with respect to such
Guarantor. Each Guarantor agrees that the Guaranteed Parties shall have no
obligation to investigate the financial condition or affairs of the Borrower for
the benefit of any Guarantor nor to advise any Guarantor of any fact respecting,
or any change in, the financial condition or affairs of the Borrower that might
become known to any Guaranteed Party at any time, whether or not such Guaranteed
Party knows or believes or has reason to know or believe that any such fact or
change is unknown to any Guarantor, or might (or does) materially increase the
risk of any Guarantor as guarantor, or might (or would) affect the willingness
of any Guarantor to continue as a guarantor of the Guaranteed Obligations.

E-7



--------------------------------------------------------------------------------



 



     7. Payments; Application; Set-Off.
     (a) Each Guarantor agrees that, upon the failure of the Borrower to pay any
Guaranteed Obligations when and as the same shall become due (whether at the
stated maturity, by acceleration or otherwise), and without limitation of any
other right or remedy that any Guaranteed Party may have at law, in equity or
otherwise against such Guarantor, such Guarantor will, subject to the provisions
of Section 1(b), forthwith pay or cause to be paid to the Administrative Agent,
for the benefit of the Guaranteed Parties, an amount equal to the amount of the
Guaranteed Obligations then due and owing as aforesaid.
     (b) All payments made by each Guarantor hereunder will be made in Dollars
to the Administrative Agent, without set-off, counterclaim or other defense and,
in accordance with the Credit Agreement, free and clear of and without deduction
for any Taxes, each Guarantor hereby agreeing to comply with and be bound by the
provisions of the Credit Agreement in respect of all payments made by it
hereunder.
     (c) All payments made hereunder shall be applied in accordance with the
provisions of Section 2.12 of the Credit Agreement.
     (d) Upon and at any time after the occurrence and during the continuance of
any Event of Default, each Guaranteed Party and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Guaranteed Party or any such Affiliate to or for the credit
or the account of any Guarantor against any and all of the obligations of such
Guarantor now or hereafter existing under this Guaranty or any other Credit
Document to such Guaranteed Party, irrespective of whether or not such
Guaranteed Party shall have made any demand under this Guaranty or any other
Credit Document and although such obligations of such Guarantor may be
contingent or unmatured or are owed to a branch or office of such Guaranteed
Party different from the branch or office holding such deposit or obligated on
such indebtedness. The rights of each Guaranteed Party and their respective
Affiliates under this subsection are in addition to other rights and remedies
(including other rights of setoff) that such Guaranteed Parties or their
respective Affiliates may have. Each Guaranteed Party agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
     8. No Waiver. The rights and remedies of the Guaranteed Parties expressly
set forth in this Guaranty and the other Credit Documents are cumulative and in
addition to, and not exclusive of, all other rights and remedies available at
law, in equity or otherwise. No failure or delay on the part of any Guaranteed
Party in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege or be construed to be a waiver of any Default or
Event of Default. No course of dealing between any of the Guarantors and the
Guaranteed Parties or any Related Party thereof shall be effective to amend,
modify or discharge any provision of this Guaranty or any other Credit Document
or to constitute a waiver of any Default or Event of Default. No notice to or

E-8



--------------------------------------------------------------------------------



 



demand upon any Guarantor in any case shall entitle such Guarantor or any other
Guarantor to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the right of any Guaranteed Party to
exercise any right or remedy or take any other or further action in any
circumstances without notice or demand.
     9. Enforcement. The Guaranteed Parties agree that, except as provided in
Section 7(d), this Guaranty may be enforced only by the Administrative Agent,
acting upon the instructions or with the consent of the Required Lenders as
provided for in the Credit Agreement, and that no Guaranteed Party shall have
any right individually to enforce or seek to enforce this Guaranty or to secure
the payment and performance of the Guarantors’ obligations hereunder. The
obligations of each Guarantor hereunder are independent of the Guaranteed
Obligations, and a separate action or actions may be brought against each
Guarantor whether or not action is brought against the Borrower or any other
Guarantor and whether or not the Borrower or any other Guarantor is joined in
any such action. Each Guarantor agrees that to the extent all or part of any
payment of the Guaranteed Obligations made by any Person is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid by or on behalf of any Guaranteed Party to a trustee, receiver or any
other party under any Insolvency Laws (the amount of any such payment, a
“Reclaimed Amount”), then, to the extent of such Reclaimed Amount, this Guaranty
shall continue in full force and effect or be revived and reinstated, as the
case may be, as to the Guaranteed Obligations intended to be satisfied as if
such payment had not been received; and each Guarantor acknowledges that the
term “Guaranteed Obligations” includes all Reclaimed Amounts that may arise from
time to time.
     10. Amendments, Waivers, etc. No amendment, modification, waiver, discharge
or termination of, or consent to any departure by any Guarantor from, any
provision of this Guaranty, shall be effective unless in a writing signed by the
Administrative Agent and such of the Lenders as may be required under the
provisions of the Credit Agreement to concur in the action then being taken, and
then the same shall be effective only in the specific instance and for the
specific purpose for which given.
     11. Addition, Release of Guarantors. Each Guarantor recognizes that the
provisions of the Credit Agreement require Persons that become Subsidiaries of
the Borrower and that are not already parties hereto to become Guarantors
hereunder (excluding any Foreign Subsidiary to the extent (and for as long as)
doing so would cause adverse tax or regulatory consequences to the Borrower) by
executing a Guarantor Accession, and agrees that its obligations hereunder shall
not be discharged, limited or otherwise affected by reason of the same, or by
reason of the Administrative Agent’s actions in effecting the same or in
releasing any Guarantor hereunder, in each case without the necessity of giving
notice to or obtaining the consent of any other Guarantor.
     12. Continuing Guaranty; Term; Successors and Assigns; Assignment;
Survival. This Guaranty is a continuing guaranty and covers all of the
Guaranteed Obligations as the same may arise and be outstanding at any time and
from time to time from and after the date hereof, and shall (i) remain in full
force and effect until satisfaction of all of the Termination Requirements
(provided that the indemnification provisions of clause (ii) of Section 1(a)
shall survive any termination of this Guaranty), (ii) be binding upon and
enforceable against each Guarantor and its successors and assigns (provided,
however, that no Guarantor may sell, assign or transfer any

E-9



--------------------------------------------------------------------------------



 



of its rights, interests, duties or obligations hereunder without the prior
written consent of the Lenders) and (iii) inure to the benefit of and be
enforceable by each Guaranteed Party and its successors and permitted assigns.
Without limiting the generality of clause (iii) above, any Guaranteed Party may,
in accordance with the provisions of the Credit Agreement, assign all or a
portion of the Guaranteed Obligations held by it (including by the sale of
participations), whereupon each Person that becomes the holder of any such
Guaranteed Obligations shall (except as may be otherwise agreed between such
Guaranteed Party and such Person) have and may exercise all of the rights and
benefits in respect thereof granted to such Guaranteed Party under this Guaranty
or otherwise. Each Guarantor hereby irrevocably waives notice of and consents in
advance to the assignment as provided above from time to time by any Guaranteed
Party of all or any portion of the Guaranteed Obligations held by it and of the
corresponding rights and interests of such Guaranteed Party hereunder in
connection therewith. All representations, warranties, covenants and agreements
herein shall survive the execution and delivery of this Guaranty and any
Guarantor Accession.
     13. Governing Law; Consent to Jurisdiction; Appointment of Borrower as
Representative, Process Agent, Attorney-in-Fact.
     (a) This Guaranty shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York (including Sections 5-1401
and 5-1402 of the New York General Obligations Law, but excluding all other
choice of law and conflicts of law rules).
     (b) Each Guarantor irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of courts of the state of New
York and of the United States District Court of the Southern District of New
York, and any appellate court thereof, in any action or proceeding arising out
of or relating to this Guaranty or any other Credit Document, or for recognition
or enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such state court or, to the fullest
extent permitted by applicable law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Guaranty or in any other
Credit Document shall affect any right that any Guaranteed Party may otherwise
have to bring any action or proceeding relating to this Guaranty or any other
Credit Document against any Guarantor or its properties in the courts of any
jurisdiction.
     (c) Each Guarantor irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Guaranty or any other Credit Document in any court referred to
in Section 13(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.
     (d) Each Guarantor hereby irrevocably designates and appoints the Borrower
as its designee, appointee and agent to receive on its behalf all service of
process in any such action or proceeding and any other notice or communication
hereunder, irrevocably consents to service of process in any such action or
proceeding in the manner provided for notices in Section 15, and

E-10



--------------------------------------------------------------------------------



 



irrevocably agrees that service so made shall be effective and binding upon such
Guarantor in every respect and that any other notice or communication given to
the Borrower at the address and in the manner specified herein shall be
effective notice to such Guarantor. Nothing in this Section shall affect the
right of any party to serve legal process in any other manner permitted by law
or affect the right of any Guaranteed Party to bring any action or proceeding
against any Guarantor in the courts of any other jurisdiction.
     (e) Further, each Guarantor does hereby irrevocably make, constitute and
appoint the Borrower as its true and lawful attorney-in-fact, with full
authority in its place and stead and in its name, the Borrower’s name or
otherwise, and with full power of substitution in the premises, from time to
time in the Borrower’s discretion to agree on behalf of, and sign the name of,
such Guarantor to any amendment, modification or supplement to, restatement of,
or waiver or consent in connection with, this Guaranty, any other Credit
Document or any document or instrument pursuant hereto or thereto, and to take
any other action and do all other things on behalf of such Guarantor that the
Borrower may deem necessary or advisable to carry out and accomplish the
purposes of this Guaranty and the other Credit Documents. The Borrower will not
be liable for any act or omission nor for any error of judgment or mistake of
fact unless the same shall occur as a result of the gross negligence or willful
misconduct of the Borrower. This power, being coupled with an interest, is
irrevocable by any Guarantor for so long as this Guaranty shall be in effect
with respect to such Guarantor. By its signature hereto, the Borrower consents
to its appointment as provided for herein and agrees promptly to distribute all
process, notices and other communications to each Guarantor.
     14. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     15. Notices. All notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows: (a) if
to any Guarantor, in care of the Borrower and at the Borrower’s address for
notices set forth in the Credit Agreement, and (b) if to any Guaranteed Party,
at its address for notices set forth in the Credit Agreement; in each case, as
such addresses may be changed from time to time pursuant to the Credit
Agreement, and with copies to such other Persons as may be specified under the
provisions of the Credit Agreement. Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices sent by telecopier shall be deemed to have

E-11



--------------------------------------------------------------------------------



 



been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next business day for the recipient). Notices delivered through electronic
communications to the extent provided in the Credit Agreement shall be effective
as provided therein.
     16. Severability. To the extent any provision of this Guaranty is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Guaranty in any jurisdiction.
     17. Construction. The headings of the various sections and subsections of
this Guaranty have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof. Unless the
context otherwise requires, words in the singular include the plural and words
in the plural include the singular.
     18. Counterparts; Effectiveness. This Guaranty may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument. This Guaranty shall
become effective, as to any Guarantor, upon the execution and delivery by such
Guarantor of a counterpart hereof or a Guarantor Accession.

E-12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Guaranty to be executed
under seal by their duly authorized officers as of the date first above written.

              INTERCONTINENTALEXCHANGE, INC.
 
       
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       
 
       
 
            [NAME OF GUARANTOR]
[NAME OF GUARANTOR]
[REPEAT]
 
       
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       

Accepted and agreed to:
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent

         
By:
       
 
       
 
       
Title:
       
 
       

E-13



--------------------------------------------------------------------------------



 



EXHIBIT A
GUARANTOR ACCESSION
     THIS GUARANTOR ACCESSION (this “Accession”), dated as of ___, ___, is
executed and delivered by [NAME OF NEW GUARANTOR], a ___corporation (the “New
Guarantor”), pursuant to the Guaranty Agreement referred to hereinbelow.
     Reference is made to the Credit Agreement, dated as of June ___, 2008,
among INTERCONTINENTALEXCHANGE, INC., a Delaware corporation (the “Borrower”),
the Lenders party thereto, the Administrative Agent and the Syndication Agent
(as amended, modified, restated or supplemented from time to time, the “Credit
Agreement”). In connection with and as a condition to the initial and continued
extensions of credit under the Credit Agreement, the Borrower and certain of its
Subsidiaries have executed and delivered a Guaranty Agreement, dated as of June
___, 2008 (as amended, modified, restated or supplemented from time to time, the
“Guaranty Agreement”), pursuant to which such Subsidiaries have guaranteed the
payment in full of the obligations of the Borrower under the Credit Agreement
and the other Credit Documents (as defined in the Credit Agreement). Capitalized
terms used herein without definition shall have the meanings given to them in
the Guaranty Agreement.
     The Borrower has agreed under the Credit Agreement to cause each of its
future Subsidiaries (excluding any Foreign Subsidiary to the extent (and for as
long as) doing so would cause adverse tax or regulatory consequences to the
Borrower) to become a party to the Guaranty Agreement as a guarantor thereunder.
The New Guarantor is a Subsidiary of the Borrower. The New Guarantor will obtain
benefits as a result of the continued extension of credit to the Borrower under
the Credit Agreement, which benefits are hereby acknowledged, and, accordingly,
desire to execute and deliver this Accession. Therefore, in consideration of the
foregoing and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and to induce the Lenders to continue to
extend credit to the Borrower under the Credit Agreement, the New Guarantor
hereby agrees as follows:
     1. The New Guarantor hereby joins in and agrees to be bound by each and all
of the provisions of the Guaranty Agreement as a Guarantor thereunder. In
furtherance (and without limitation) of the foregoing, pursuant to Section 1 of
the Guaranty Agreement, the New Guarantor hereby irrevocably, absolutely and
unconditionally, and jointly and severally with each other Guarantor, guarantees
to the Guaranteed Parties the full and prompt payment, at any time and from time
to time as and when due (whether at the stated maturity, by acceleration or
otherwise), of all of the Guaranteed Obligations, and agrees to pay or reimburse
upon demand all other obligations of the Guarantors under the Guaranty
Agreement, all on the terms and subject to the conditions set forth in the
Guaranty Agreement.
     2. The New Guarantor hereby represents and warrants that after giving
effect to this Accession, each representation and warranty related to it
contained in the Credit Agreement qualified as to materiality is true and
correct and each not so qualified is true and correct in all material respects,
in each case with respect to the New Guarantor as of the date hereof.

 



--------------------------------------------------------------------------------



 



     3. This Accession shall be a Credit Document (within the meaning of such
term under the Credit Agreement), shall be binding upon and enforceable against
the New Guarantor and its successors and assigns, and shall inure to the benefit
of and be enforceable by each Guaranteed Party and its successors and permitted
assigns. This Accession and its attachments are hereby incorporated into the
Guaranty Agreement and made a part thereof.
     IN WITNESS WHEREOF, the New Guarantor has caused this Accession to be
executed under seal by its duly authorized officer as of the date first above
written.

              [NAME OF NEW GUARANTOR]
 
       
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       

2



--------------------------------------------------------------------------------



 



EXHIBIT F
FINANCIAL CONDITION CERTIFICATE
     THIS FINANCIAL CONDITION CERTIFICATE (this “Certificate”) is delivered
pursuant to the Credit Agreement, dated as of June ___, 2008 (the “Credit
Agreement”), among INTERCONTINENTALEXCHANGE, INC., a Delaware corporation (the
“Borrower”), the Lenders from time to time parties thereto, Wachovia Bank,
National Association, as Administrative Agent, and Bank of America, N.A., as
Syndication Agent. Capitalized terms used herein without definition shall have
the meanings given to such terms in the Credit Agreement.
     The undersigned hereby certifies for and on behalf of the Borrower as
follows:
     1. Capacity. The undersigned is, and at all pertinent times mentioned
herein has been, the duly qualified and acting chief financial officer of the
Borrower, and in such capacity has responsibility for the management of the
Borrower’s financial affairs and for the preparation of the Borrower’s financial
statements. The undersigned has, together with other officers of the Borrower,
acted on behalf of the Borrower in connection with the negotiation and
consummation of the Credit Agreement and the initial extensions of credit made
under the Credit Agreement.
     2. Procedures. For purposes of this Certificate, the undersigned has, as of
or prior to the date hereof, undertaken the following activities in connection
herewith:
     2.1 The undersigned has carefully reviewed the following:
     (a) the contents of this Certificate;
     (b) the Credit Agreement (including the exhibits and schedules thereto);
and
     (c) the audited and unaudited financial statements of the Borrower and its
Subsidiaries referred to in Section 4.11(a) of the Credit Agreement.
     2.2 The undersigned has made inquiries of certain other officers and
personnel of the Borrower and its Subsidiaries with responsibility for financial
and accounting matters regarding (i) whether the unaudited financial statements
described in paragraph 2.1(c) above are in conformity with GAAP applied on a
basis consistent with that of the audited financial statements described in
paragraph 2.1(c) above (subject to the absence of footnotes required by GAAP and
subject to normal year-end adjustments), and whether notes omitted from such
unaudited financial statements would have disclosed any new information that
would be necessary to make the statements contained therein, taken as a whole,
not misleading, and (ii) whether such persons were aware of any events or
conditions that, as of the date hereof, would cause the statements made in
paragraph 3 below to be untrue in any material respect.

F-1



--------------------------------------------------------------------------------



 



     2.3 With respect to any contingent liabilities of the Borrower and its
Subsidiaries, the undersigned:
     (a) has inquired of certain officers and other personnel of the Borrower
and its Subsidiaries who have responsibility for the legal, financial and
accounting affairs of the Borrower and its Subsidiaries, as to the existence and
estimated amounts of all contingent liabilities known to them;
     (b) has confirmed with senior accounting officers of the Borrower that, to
the best of such officers’ knowledge, (i) all appropriate items have been
included in contingent liabilities made known to the undersigned in the course
of the inquiry of the undersigned in connection herewith, and (ii) the amounts
relating thereto were the maximum estimated amounts of liability reasonably
likely to result therefrom as of the date hereof, and
     (c) confirms that, to the best of the undersigned’s knowledge, all material
contingent liabilities that may arise from any pending litigation, asserted
claims and assessments, guarantees, uninsured risks, and other relevant
contingencies and circumstances have been considered in making the certification
set forth herein, and with respect to each such contingent liability the maximum
estimated amount of liability with respect thereto was used in making such
certification.
     2.4 The undersigned has conferred with counsel to the Borrower for the
purpose of discussing the meaning of the contents of this Certificate.
     3. Certifications. Based on the foregoing, the undersigned hereby certifies
as follows:
     3.1 The Borrower and its Subsidiaries, taken as a whole, are not insolvent
now, and the incurrence by the Borrower and its Subsidiaries of their respective
liabilities and obligations pursuant to the Credit Agreement and the other
Credit Documents and the initial extensions of credit made under the Credit
Agreement, the payment of transaction fees and expenses related to the foregoing
will not render them insolvent taken as a whole. The undersigned understands
that, in this context, (i) ”insolvent” means that the present fair saleable
value of assets is less than the amount that will be required to be paid on or
in respect of the existing debts as such debts mature in the ordinary course,
(ii) ”fair value” of assets means the aggregate amount that could be realized
within a reasonable time, either through collection or sale of such assets at
the regular market value as an ongoing business, conceiving of the latter as the
amount that could be obtained for the property in question within such period by
a capable and diligent seller from an interested buyer who is willing to
purchase under ordinary selling conditions, and (iii) ”debts” includes any legal
liability, whether matured or unmatured, liquidated or unliquidated, absolute,
fixed or contingent, including any guaranty or other contingent obligation.
     3.2 The undersigned reasonably believes that, by the incurrence of their
respective liabilities and obligations pursuant to the Credit Agreement and the
other Credit Documents and the initial extensions of credit made under the
Credit Agreement and the payment of transaction fees and expenses related to the
foregoing, the Borrower and its Subsidiaries, taken as a whole,

F-2



--------------------------------------------------------------------------------



 



will not incur debts beyond their ability to pay as they mature in the ordinary
course (taking into account the timing and amounts of cash to be payable on or
in respect of such debts). The undersigned has concluded that the realization of
current assets in the ordinary course of business should be sufficient to pay
recurring current debt, short-term debt and long-term debt as such debts mature
in their ordinary course, that the cash flow (including earnings plus non-cash
charges to earnings) should be sufficient to provide cash necessary to repay
loans made under the Credit Agreement and other long-term indebtedness as such
debt matures in its ordinary course, and that the Borrower should have
sufficient availability under the Credit Agreement to satisfy its working
capital and short-term liquidity requirements.
     3.3 After giving effect to the initial extensions of credit made under the
Credit Agreement and the payment of transaction fees and expenses related to the
foregoing, the assets of the Borrower and its Subsidiaries, taken as a whole, do
not constitute “unreasonably small capital” (within the meaning of Section
548(a) of the Bankruptcy Code, 11 U.S.C. Section 548(a)) for such Persons to
carry on their businesses as now conducted and as proposed to be conducted,
taking into account the particular capital requirements of the businesses
conducted and to be conducted by them and the availability of capital in respect
thereof (with reference to, without limitation, the Borrower’s available credit
capacity).
     3.4 Neither the Borrower nor any of its Subsidiaries have executed the
Credit Agreement or any other documents mentioned therein, or made any transfer
or incurred any obligations thereunder, with intent to hinder, delay or defraud
either present or future creditors of such Person.
     3.5 The statements made herein by the undersigned are based upon the
personal knowledge of the undersigned, or upon reports and other information
given to the undersigned by supervisory personnel of the Borrower having
principal and direct responsibility for the reports and information given, and
who in the opinion of the undersigned are reliable and entitled to be relied
upon. The statements made herein are made in good faith and, to the best of the
knowledge and belief of the undersigned, are reasonable in all material
respects.
     3.6 The undersigned understands that the Lenders have performed their own
review and analysis of the financial condition of the Borrower and its
Subsidiaries, but that the Lenders are relying on the foregoing statements in
connection with the extension of credit to the Borrower pursuant to the Credit
Agreement.

F-3



--------------------------------------------------------------------------------



 



     Executed on behalf of the Borrower this ___day of ___, 2008.

              INTERCONTINENTALEXCHANGE, INC.
 
       
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:    
 
       

F-4